Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 1 of 186 PageID #: 15714
                                                                                   545



      1                   IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
      2                            MARSHALL DIVISION

      3   SOLAS OLED LTD.,                    )(    CIVIL ACTION NO.
                                              )(    2:19-CV-152-JRG
      4         PLAINTIFF,                    )(
                                              )(
      5         VS.                           )(
                                              )(
      6   SAMSUNG DISPLAY CO., LTD.,          )(
          SAMSUNG ELECTRONICS CO.,            )(    MARSHALL, TEXAS
      7   LTD., SAMSUNG ELECTRONICS           )(    MARCH 4, 2021
          AMERICA, INC.,                      )(    8:31 A.M. - 6:31 P.M.
      8                                       )(
                DEFENDANTS.                   )(
      9

     10                         TRANSCRIPT OF JURY TRIAL

     11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     12                   UNITED STATES CHIEF DISTRICT JUDGE

     13

     14   APPEARANCES:

     15   FOR THE PLAINTIFFS:

     16   MR. MARC FENSTER
          MR. REZA MIRZAIE
     17   MR. ADAM S. HOFFMAN
          MR. NEIL A. RUBIN
     18   MR. JACOB R. BUCZKO
          MR. JAMES S. TSUEI
     19   RUSS AUGUST & KABAT
          12424 Wilshire Boulevard, 12th Floor
     20   Los Angeles, CA 90025

     21   MR. T. JOHN WARD, JR.
          MS. CLAIRE ABERNATHY HENRY
     22   MS. ANDREA L. FAIR
          WARD, SMITH & HILL, PLLC
     23   1507 Bill Owens Parkway
          Longview, TX 75604
     24

     25
Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 2 of 186 PageID #: 15715
                                                                                   546



      1   FOR THE DEFENDANTS:

      2   MS. MELISSA R. SMITH
          GILLAM & SMITH, LLP
      3   303 South Washington Avenue
          Marshall, TX 75670
      4

      5   MR. JEFFREY H. LERNER
          MR. JARED R. FRISCH
      6   MR. DANIEL E. VALENCIA
          MR. DANIEL W. CHO
      7   MR. TAREK J. AUSTIN
          MR. ERIC T. O'BRIEN
      8   MR. DAVID J. CHO
          MR. JORDAN V. HILL
      9   COVINGTON & BURLING LLP
          One CityCenter
     10   850 Tenth Street, NW
          Washington, DC 20001-4956
     11

     12   MR. ROBERT T. HASLAM
          COVINGTON & BURLING LLP
     13   3000 El Camino Real
          5 Palo Alto Square, 10th Floor
     14   Palo Alto, CA 94306-2112

     15

     16

     17

     18   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
     19                         United States District Court
                                Eastern District of Texas
     20                         Marshall Division
                                100 E. Houston
     21                         Marshall, Texas 75670
                                (903) 923-7464
     22

     23
          (Proceedings recorded by mechanical stenography, transcript
     24   produced on a CAT system.)

     25
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 3 of 186 PageID #: 15716
                                                                                       547



            1                     P R O C E E D I N G S

08:13:35    2              (Jury out.)

08:13:35    3              COURT SECURITY OFFICER:       All rise.

08:13:38    4              THE COURT:    Be seated, please.

08:31:25    5              Are the parties prepared to read into the record

08:31:31    6   those items from the list of pre-admitted exhibits used

08:31:34    7   during yesterday's portion of the trial?          If so, let's

08:31:37    8   proceed?

08:31:38    9              MS. HENRY:    Good morning, Your Honor.

08:31:41   10              THE COURT:    Good morning.

08:31:42   11              MS. HENRY:    Plaintiff reads into the record --

08:31:45   12   I'll begin with the PTX numbers.         PTX-128_EN, PTX-506,

08:31:55   13   PTX-509, PTX-516, PTX-517, PTX-519, PTX-522, and

08:32:08   14   PTX-522_EN, PTX-529, PTX-534.

08:32:13   15              THE COURT:    Slow down just a little bit, please,

08:32:15   16   Ms. Henry.

08:32:15   17              MS. HENRY:    Yes, Your Honor.

08:32:17   18              PTX-535, PTX-536, PTX-537, PTX-539, PTX-542,

08:32:30   19   PTX-543, PTX-743, PTX-744, PTX-746, PTX-747, and DTX-1302.

08:32:45   20              THE COURT:    All right.   Is there objection to that

08:32:48   21   rendition from the Defendants?

08:32:51   22              MR. DANIEL CHO:    No objection, Your Honor.

08:32:53   23              THE COURT:    Do Defendants have a similar rendition

08:32:55   24   to offer into the record?

08:32:56   25              MR. DANIEL CHO:    Yes, Your Honor.       Good morning.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 4 of 186 PageID #: 15717
                                                                                       548



08:32:58    1           Defendants offer into evidence DTX-461, DTX-464,

08:33:04    2   DTX-468, DTX-469, DTX-749, DTX-1191, and DTX-1586.

08:33:18    3           THE COURT:     Any objection to that rendition by the

08:33:20    4   Plaintiff?

08:33:21    5           MS. HENRY:     No objection, Your Honor.

08:33:22    6           THE COURT:     Okay.     Thank you, counsel.

08:33:23    7           Counsel, is there anything that needs to be raised

08:33:32    8   with the Court before we bring in the jury?

08:33:34    9           Anything from Plaintiff?

08:33:35   10           MR. FENSTER:      Not from Plaintiff, Your Honor.

08:33:36   11           THE COURT:     From Defendant?

08:33:40   12           MR. LERNER:     Not from Defendants, Your Honor.

08:33:42   13           THE COURT:     Let's bring in the jury, please,

08:33:46   14   Mr. Johnston.

08:34:17   15           COURT SECURITY OFFICER:        All rise.

08:34:19   16           (Jury in.)

08:34:20   17           THE COURT:     Good morning, ladies and gentlemen.

08:34:37   18   Welcome back.    It's good to see you again.        Hope you had a

08:34:41   19   good evening.    Please have a seat.

08:34:44   20           All right.     We ended the day yesterday with

08:34:51   21   Mr. Kwak.    I understand Defendants have two relatively

08:34:55   22   short witnesses to present by deposition; is that correct?

08:34:58   23           MR. DANIEL CHO:        Good morning, Your Honor.       Daniel

08:35:04   24   Cho on behalf of Defendants Samsung Display, Samsung

08:35:07   25   Electronics, and Samsung Electronics America.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 5 of 186 PageID #: 15718
                                                                                       549



08:35:09    1              Defendants call their next witness, Mr. Ciaran

08:35:13    2   O'Gara, by deposition.       For the record, the time counted

08:35:16    3   against Defendants is 5 minutes 32 seconds.           O'Gara

08:35:21    4   Deposition Exhibit 12 is DTX-327.        O'Gara Deposition

08:35:24    5   Exhibit 13 is DTX-328.

08:35:28    6              THE COURT:   Are there any Plaintiff's

08:35:29    7   counter-designations, or is this all to Defendant?

08:35:32    8              MR. DANIEL CHO:    No counter-designations,

08:35:34    9   Your Honor.

08:35:34   10              THE COURT:   All right.    Please proceed with this

08:35:38   11   witness by deposition.

08:35:39   12              MR. DANIEL CHO:    Thank you, Your Honor.

08:35:39   13                  CIARAN O'GARA, DEFENDANTS' WITNESS

08:35:42   14                    PRESENTED BY VIDEO DEPOSITION

08:35:42   15              (Videoclip played.)

08:35:43   16   Q.   Could you please state your full name and current

08:36:22   17   address for the record, please?

08:36:24   18   A.   Sure.   My full name is Ciaran O'Gara, and my

08:36:30   19   residential address is Ballynagran, Craughwell, County

08:36:31   20   Galway, Ireland.

08:36:31   21   Q.   So beginning in October 2016, it's listed here that you

08:36:37   22   were managing director of Solas OLED Limited; is that

08:36:40   23   correct?

08:36:40   24   A.   That is correct, yes.

08:36:43   25   Q.   And you currently still hold that title as managing
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 6 of 186 PageID #: 15719
                                                                                       550



08:36:50    1   director of Solas?

08:36:51    2   A.   Correct.

08:36:53    3   Q.   And -- and you testified earlier that currently there

08:36:56    4   are no employees on Solas's direct payroll, correct?

08:36:59    5   A.   That is correct.

08:36:59    6   Q.   When -- okay.    So now I understand.      So Solas currently

08:37:03    7   has no employees?

08:37:04    8   A.   That is correct.

08:37:04    9   Q.   And do you recognize Exhibit No. 2?

08:37:09   10   A.   Yes, I do.

08:37:14   11   Q.   It's a press release provided by Solas OLED on May

08:37:20   12   23rd, 2018; is that correct?

08:37:22   13   A.   Yes, that is correct.

08:37:23   14   Q.   Going back to the second paragraph.        In the sentence --

08:37:31   15   second sentence it reads:      Solas's scientists continue to

08:37:35   16   file new intellectual property based on their research in

08:37:39   17   the OLED space.      Do you see that?

08:37:40   18   A.   Yes.

08:37:40   19   Q.   There has been no patent applications filed by Solas,

08:37:49   20   correct?

08:37:49   21   A.   Not that I'm aware of.

08:37:50   22   Q.   Has Solas ever designed any device?

08:37:54   23   A.   No.

08:37:56   24   Q.   And on the last -- on the same page that we're looking

08:38:00   25   at, the last paragraph of Exhibit No. 2, it reads:            Solas
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 7 of 186 PageID #: 15720
                                                                                       551



08:38:05    1   is a leading licensor of technology focused on the OLED

08:38:08    2   market.

08:38:09    3               Correct?

08:38:10    4   A.   I can see that here.

08:38:13    5   Q.   But you testified that Solas has not entered into any

08:38:16    6   licenses for any technology since its conception.            That's

08:38:22    7   correct?

08:38:23    8   A.   That is correct.

08:38:23    9   Q.   And this is being marked as Exhibit No. 13.

08:38:30   10               Do you recognize this document?

08:38:31   11   A.   I do, yes.

08:38:34   12   Q.   And what is it?

08:38:35   13   A.   These are manufacturing patents.

08:38:37   14   Q.   Is this a list of the OLED manufacturing patents that

08:38:43   15   were -- that Solas had purchased from Casio and had sold to

08:38:51   16   Aris through the patent sale agreement which we just looked

08:38:54   17   at which was Exhibit No. 12?

08:38:59   18               And if we go to the next page, this is a KPMG

08:39:07   19   valuation report dated February 5th of 2018, addressed to

08:39:13   20   the directors of Solas OLED Limited, in relation to 42

08:39:18   21   manufacturing patents to Aris Technologies, Limited.             Is

08:39:23   22   that an accurate description of this document?

08:39:25   23   A.   Yes.    It seems to be, yes.

08:39:30   24   Q.   And it reads under the heading of Background at the

08:39:39   25   bottom of that page:     Solas OLED acquired a total of 725
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 8 of 186 PageID #: 15721
                                                                                       552



08:39:44    1   patents from Casio on the 11th of April 2016.           The

08:39:48    2   acquisition price was agreed on a total of $1.5 million.

08:39:54    3            Correct?

08:39:55    4   A.   That's correct.

08:39:55    5   Q.   And you understand that the OLED manufacturing patents

08:40:05    6   were separated out from the full portfolio and sold to Aris

08:40:13    7   by Solas for $66,000, correct?

08:40:18    8   A.   That's correct.

08:40:19    9   Q.   So you -- you testified that all of the Atlantic IP

08:40:25   10   portfolio companies, including Solas OLED, is currently

08:40:29   11   housed in The Hyde Building, Suite 23, correct?

08:40:32   12   A.   That's correct.

08:40:32   13   Q.   How many rooms are there Suite 23?

08:40:38   14   A.   Office space, there's one open office space, one

08:40:41   15   conference room, a kitchen, and several bathrooms.

08:40:46   16   Q.   Is it fair to say that there's no OLED manufacturing

08:40:50   17   equipment or apparatus at Suite 23 of The Hyde Building?

08:40:55   18   A.   That is correct.

08:40:56   19   Q.   And you don't have any equipment capable of

08:40:58   20   manufacturing or designing any touch sensor device at the

08:41:04   21   Hyde building?

08:41:07   22   A.   That's correct.

08:41:08   23   Q.   Is it fair to say that at Suite 23 of the Hyde

08:41:12   24   building, Solas or any of the Atlantic IP portfolios do not

08:41:17   25   have a research lab?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 9 of 186 PageID #: 15722
                                                                                       553



08:41:21    1   A.   That's correct, yes.

08:41:23    2   Q.   Are you aware of any product or device commercialized

08:41:30    3   by Casio that practices the asserted '338 and '450 patents?

08:41:37    4   A.   No, I'm not aware.

08:41:43    5   Q.   Are you aware of any device or product commercialized

08:41:46    6   by Microchip that practices the asserted '311 patent?

08:41:49    7   A.   No, I'm not aware.

08:41:51    8             (Videoclip ends.)

08:41:55    9             THE COURT:   Does that complete this witness by

08:41:58   10   deposition?

08:41:58   11             MR. DANIEL CHO:     Yes, Your Honor.

08:41:59   12             THE COURT:   Call your next witness.

08:42:01   13             MR. DANIEL CHO:     Your Honor, Defendants call our

08:42:03   14   next witness, Mr. Colm O'Riordan by deposition.            The time

08:42:07   15   counted against Defendants is 7 minutes and 58 seconds.

08:42:10   16   The time counted against Plaintiff Solas is 37 seconds.

08:42:14   17   And we're ready to proceed, Your Honor.

08:42:16   18             THE COURT:   Please proceed with this witness by

08:42:19   19   deposition.

08:42:19   20                 COLM O'RIORDAN, DEFENDANTS' WITNESS

08:42:20   21                    PRESENTED BY VIDEO DEPOSITION

08:42:20   22             (Videoclip played.)

08:42:20   23   Q.   Your full name and address for the record, please?

08:42:24   24   A.   Colm O'Riordan, 156 Castle Farm, Shankill, County

08:42:33   25   Dublin.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 10 of 186 PageID #: 15723
                                                                                     554



08:42:34    1   Q.   Dr. O'Riordan, I retrieved this webpage from the Solas

08:42:39    2   OLED website.     So you're currently employed for -- by

08:42:42    3   Atlantic IP Services?

08:42:44    4   A.   That is correct.

08:42:45    5   Q.   Do you still perform work for Solas OLED?

08:42:47    6   A.   I do.

08:42:51    7   Q.   Your position at Solas OLED was the chief technical

08:42:55    8   officer?

08:42:56    9   A.   That is correct.

08:42:58   10   Q.   Solas ever file a patent application?

08:43:03   11   A.   That contained a specification that we drew up?           Not to

08:43:09   12   my knowledge, no.

08:43:10   13   Q.   Have you ever filed a patent application at all?

08:43:14   14   A.   Not to my knowledge.

08:43:15   15   Q.   Do you have a lab in your offices?

08:43:24   16   A.   I wouldn't say we have a lab, no.

08:43:26   17   Q.   You said, we have a TV, obviously, in the lab.           What

08:43:29   18   were you referring to?

08:43:30   19   A.   So, yeah, let me -- let me clarify that.

08:43:34   20              So we're currently in a new office.        We've just

08:43:37   21   moved here.     That's where I'm taking this deposition from

08:43:39   22   today.

08:43:39   23              In the old office, which was in Dublin, we had a

08:43:45   24   meeting room which Robert and I would refer to as the lab,

08:43:49   25   where we have carried out some technical work in that
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 11 of 186 PageID #: 15724
                                                                                     555



08:43:54    1   environment.     So we've -- we've termed it the lab in that

08:44:03    2   context.     So that was the context of my answer.

08:44:06    3   Q.   You understand this is the deposition notice that was

08:44:08    4   served by Samsung Display, Samsung Electronics, and Samsung

08:44:11    5   Electronics America on Solas OLED requesting that Solas

08:44:14    6   provide a witness to testify at deposition on various

08:44:18    7   specific topics?

08:44:19    8   A.   Yes.

08:44:20    9   Q.   And you understand you have been designated by Solas to

08:44:24   10   testify on its behalf with regards to certain ones of those

08:44:28   11   topics?

08:44:29   12   A.   That's correct.

08:44:30   13   Q.   Has Solas ever designed an OLED device?

08:44:34   14   A.   We have not.

08:44:35   15   Q.   Have you -- has Solas ever manufactured an OLED device?

08:44:41   16   A.   We have not.

08:44:42   17   Q.   Has Solas ever designed any display device?

08:44:46   18   A.   We have not.

08:44:49   19   Q.   Has Solas ever manufactured any display device?

08:44:53   20   A.   We have not.

08:44:55   21   Q.   What about selling a display device, has Solas ever

08:45:00   22   done that?

08:45:01   23   A.   No, we have not.

08:45:03   24   Q.   Solas ever designed any touch sensor?

08:45:05   25   A.   No, we have not.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 12 of 186 PageID #: 15725
                                                                                     556



08:45:08    1   Q.   Has Solas ever manufactured any touch sensor device?

08:45:11    2   A.   No, we have not.

08:45:14    3   Q.   Solas ever sold any touch sensor device?

08:45:18    4   A.   No, we have not.

08:45:19    5   Q.   Does Solas have any plans to design a display device in

08:45:24    6   the future?

08:45:24    7   A.   I don't believe that we have.

08:45:28    8   Q.   What does Solas contend is the invention of the '338

08:45:31    9   patent?

08:45:31   10   A.   So the '338 patent discloses a means to, I guess,

08:45:43   11   satisfactorily drive an OLED display while minimizing, you

08:45:53   12   know, voltage drops and signal delay during that driving of

08:45:58   13   the OLED element.

08:45:59   14   Q.   The '338 patent describes minimizing voltage drops and

08:46:04   15   signaling delay through what it calls projecting

08:46:08   16   interconnections, correct?

08:46:08   17   A.   I believe interconnections play a part in the inventive

08:46:16   18   aspect of the patent.

08:46:18   19   Q.   What's your understanding of an interconnection in OLED

08:46:25   20   or LED design?

08:46:27   21   A.   Well, there are a number of ways of interpreting what

08:46:33   22   an interconnection is.

08:46:34   23             In the context of the '338 patent, it's a layer of

08:46:42   24   material that's used to deliver electrical signal to an

08:46:48   25   element of the pixel circuit.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 13 of 186 PageID #: 15726
                                                                                     557



08:46:52    1   Q.   The '450 patent wasn't the first patent to disclose an

08:46:55    2   OLED device, correct?

08:46:56    3   A.   I don't believe it was the first patent to disclose an

08:47:02    4   OLED device.

08:47:03    5   Q.   And does Solas have any knowledge regarding the

08:47:12    6   research and development that went into the invention of

08:47:14    7   the '338 patent?

08:47:14    8   A.   We do not, no.

08:47:18    9   Q.   And no one at Solas has any personal knowledge

08:47:22   10   regarding the research and development that went into the

08:47:25   11   invention of the '450 patent?

08:47:27   12   A.   I believe that is correct, yes.

08:47:31   13   Q.   And as we just looked at in Topic 7, you've been

08:47:35   14   designated to testify as Solas's representative on the

08:47:38   15   priority date it's asserting for each of the patents in

08:47:41   16   this case?

08:47:41   17   A.   That's correct.    So I believe this document was dated

08:47:45   18   the 17th of May.      I don't believe, you know -- I believe

08:47:49   19   that's correct as of that date.

08:47:50   20   Q.   As of today, the 18th, what's the priority date Solas

08:47:53   21   is asserting for the '311 patent?

08:47:54   22   A.   I believe the date as written in this document still

08:47:58   23   applies.

08:47:59   24   Q.   So Solas has never manufactured or sold a device that

08:48:02   25   practices the '311 patent?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 14 of 186 PageID #: 15727
                                                                                     558



08:48:03    1   A.   That is correct.

08:48:04    2   Q.   Solas never manufactured or sold a device that

08:48:12    3   practices the '338 patent?

08:48:12    4   A.   That is correct.

08:48:13    5   Q.   And Solas has never manufactured or sold a device that

08:48:17    6   practices the -- the '450 patent?

08:48:19    7   A.   That is correct.

08:48:21    8   Q.   Does Solas believe that Casio has ever manufactured a

08:48:26    9   device that practiced the '450 patent?

08:48:27   10   A.   Solas does not have any knowledge that Casio practiced

08:48:34   11   any products -- produced any products that practiced the --

08:48:41   12   I think it was the '338 patent you mentioned.

08:48:44   13   Q.   It was the '450 patent.

08:48:46   14   A.   Right.

08:48:47   15   Q.   So I can ask, is Solas aware of any Casio products that

08:48:51   16   practiced the invention of the '450 patent?

08:48:53   17   A.   No.

08:48:56   18   Q.   Does Solas contend that Casio ever manufactured or sold

08:49:00   19   any products that practiced the invention of the '338

08:49:03   20   patent?

08:49:03   21   A.   We are not aware, no.

08:49:06   22   Q.   What about the '311 patent, does Solas contend that

08:49:11   23   Atmel ever manufactured or sold a device that practiced the

08:49:14   24   '311 patent?

08:49:14   25   A.   Again, at this moment in time, we -- we are not aware.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 15 of 186 PageID #: 15728
                                                                                     559



08:49:22    1   Solas is not aware of any product that Atmel produced that

08:49:26    2   practiced the '311 patent.

08:49:29    3   Q.   Before the lawsuit was filed, had Solas ever informed

08:49:35    4   any of the Samsung entities that Solas believed they

08:49:39    5   infringed the '311 patent?

08:49:39    6   A.   I -- I'm not aware of any communications of that

08:49:46    7   nature.

08:49:46    8   Q.   What about the '338 patent, had Solas ever communicated

08:49:50    9   to any of the Samsung entities that it believed any of them

08:49:55   10   infringed the '338 patent?

08:49:56   11   A.   Again, I'm not aware of any -- of any communications of

08:50:02   12   that -- of that sort.

08:50:03   13   Q.   But is Solas aware -- did Solas ever notify any of the

08:50:07   14   Samsung entities that Solas believed they were infringing

08:50:10   15   the '450 patent prior to the filing of this lawsuit?

08:50:12   16   A.   I'm not aware of any communications of that type.

08:50:21   17   Q.   And you've reviewed the prior art cited by the examiner

08:50:24   18   for the '311 patent?

08:50:25   19   A.   I have not, no.

08:50:29   20   Q.   You haven't looked at any of the prior art references,

08:50:32   21   right?

08:50:32   22   A.   I have not.

08:50:32   23   Q.   Has anyone at Solas looked at any of the prior art

08:50:37   24   references?

08:50:37   25   A.   Not apart from attorneys.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 16 of 186 PageID #: 15729
                                                                                     560



08:50:41    1            (Videoclip ends.)

08:50:43    2            THE COURT:    Does that complete this witness by

08:50:46    3   deposition?

08:50:48    4            MR. FRISCH:     Yes, Your Honor.

08:50:51    5            Defendants call the next witness -- Defendants

08:50:59    6   call our next witness, Adam Fontecchio.

08:51:00    7            THE COURT:    All right.     Dr. Fontecchio, if you'll

08:51:02    8   come forward and be sworn by our courtroom deputy.

08:51:07    9            (Witness sworn.)

08:51:22   10            THE COURT:    Please come around, sir, have a seat

08:51:24   11   at the witness stand.

08:51:29   12            MR. AUSTIN:     Your Honor, may I approach?

08:51:30   13            THE COURT:    You may approach.

08:51:54   14            Let me ask you, Mr. Frisch, is one of these for

08:51:59   15   the witness or all of them for the Court?

08:52:02   16            MR. FRISCH:     I believe they're all for the Court,

08:52:03   17   Your Honor.

08:52:03   18            THE COURT:    All right.     Thank you.     You may

08:52:06   19   proceed with your direct examination.

08:52:08   20            MR. FRISCH:     Good morning, Your Honor.        Good

08:52:09   21   morning, ladies and gentlemen of the jury.           My name is

08:52:13   22   Jared Frisch, and I have the pleasure of representing the

08:52:16   23   Defendants.

08:52:16   24           ADAM FONTECCHIO, DEFENDANTS' WITNESS, SWORN

08:52:16   25                           DIRECT EXAMINATION
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 17 of 186 PageID #: 15730
                                                                                     561



08:52:17    1   BY MR. FRISCH:

08:52:17    2   Q.   Dr. Fontecchio, can you please introduce yourself to

08:52:21    3   the jury?

08:52:21    4   A.   Good morning.   My name is Adam Fontecchio.         I'm a

08:52:23    5   professor of electrical and computer engineering at Drexel

08:52:27    6   University.    I've earned the rank of full professor there.

08:52:27    7   I've been there almost 19 years.

08:52:30    8            I live in Pennsylvania, and I have two teenage

08:52:34    9   daughters, not yet in college.        That's coming soon.        Been

08:52:37   10   married about -- almost 20 years, 20 years this year.

08:52:41   11            And we have quite the little zoo at home.            My

08:52:44   12   daughters are into animal rescue, so we have four cats and

08:52:49   13   a dog and probably more by the time I get home.

08:52:51   14   Q.   And in addition to your teaching, do you carry out

08:52:56   15   research as part of your daily functions?

08:52:58   16   A.   I do, yes.   I'm responsible for teaching courses in

08:53:01   17   circuit design and our freshman and senior design courses,

08:53:05   18   advanced courses, in optics and photonics and electronic

08:53:09   19   circuits.

08:53:10   20            I also do research in two areas.          One of them is

08:53:13   21   in STEM education.     I actually direct our center for STEM

08:53:19   22   education, where we try and put in place and research best

08:53:20   23   practices.    Excuse me.

08:53:22   24            I also run my own research laboratory focused on

08:53:27   25   nanophotonics, where we understand how light interacts with
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 18 of 186 PageID #: 15731
                                                                                     562



08:53:31    1   materials.

08:53:31    2   Q.   Does any of your research relate to display

08:53:36    3   technologies?

08:53:36    4   A.   It does, yes.    I've worked on a number of technologies

08:53:39    5   over the years.      One of my most recent projects, we're

08:53:42    6   working on integrating electroluminescent materials, like

08:53:47    7   we've been talking about in the OLED displays, into fibers,

08:53:51    8   which we actually are working to weave into clothing so

08:53:51    9   that you could have a display in the sleeve of your jacket

08:53:55   10   or your coat.

08:53:55   11   Q.   Can you explain a little bit more about how that would

08:53:57   12   work?

08:53:57   13   A.   Sure.   So what we've been doing is something called

08:54:01   14   electro-spinning.      We've been taking these same materials

08:54:05   15   that we've been talking about for displays,

08:54:09   16   phosphorus-based materials, and we've been actually

08:54:11   17   extruding them into long fibers, which we can then weave

08:54:15   18   into a pattern that creates a matrix in your sleeve.

08:54:17   19              And so we've been working through it such that it

08:54:20   20   would then be a fully flexible, fully wearable type of

08:54:24   21   display.

08:54:24   22   Q.   And in addition to your research, do you do any work

08:54:28   23   with industry?

08:54:28   24   A.   I do.   I've worked with a number of industries over the

08:54:31   25   years, Lockheed Martin, Boeing, L3 Communications right
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 19 of 186 PageID #: 15732
                                                                                     563



08:54:35    1   here in Dallas.

08:54:36    2   Q.    Can you tell the jury a little bit about your work with

08:54:40    3   L3?

08:54:40    4   A.    Yes, for L3, I was working with their division that

08:54:44    5   makes goggles for soldiers.       When soldiers are in the

08:54:48    6   battlefield, they need their eyes protected, and so they

08:54:52    7   wear goggles that protect them from shrapnel.

08:54:52    8             We were working to integrate filters so that it

08:54:56    9   would also block laser light.       There's a lot of laser

08:54:57   10   targeting systems in the battlefield, and we work with them

08:55:00   11   so that soldiers would be protected from the laser light

08:55:04   12   but also not have their vision impaired while they were

08:55:08   13   normally on the battlefield.

08:55:09   14   Q.    Does that work in any way relate to displays?

08:55:11   15   A.    It does.   We use similar display technology to do the

08:55:16   16   laser blocking as what we've been talking about here.

08:55:19   17             We've been using color filtration systems, so red,

08:55:23   18   green, and blue.     We would make specific colors that would

08:55:27   19   block the laser wavelengths used in battlefields.

08:55:30   20   Q.    And if we take a step back, can you briefly explain

08:55:33   21   your education?

08:55:34   22   A.    Sure.   I went to Brown University.      I did my

08:55:37   23   undergraduate degree there in physics, I did a Master's

08:55:40   24   degree in physics, and a Ph.D. in physics working in an

08:55:46   25   electrical engineering laboratory.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 20 of 186 PageID #: 15733
                                                                                     564



08:55:47    1   Q.   Did you do any research as part of your Ph.D. program?

08:55:50    2   A.   I did.   For my master's degree, I did research

08:55:52    3   designing an imaging system that flew in a satellite.             It

08:55:55    4   was designed to measure and map the universe.           And I

08:55:58    5   actually built part of the detection system.           And I lived

08:56:01    6   right here in Palestine, Texas, for three months at the

08:56:05    7   Balloon Facility testing that system out.

08:56:07    8            For my Ph.D. portion of my work, I studied the

08:56:11    9   interaction of materials and liquid crystals at -- in

08:56:15   10   reflective displays.

08:56:17   11   Q.   Have you been awarded any grants to support your

08:56:19   12   research?

08:56:20   13   A.   I have, yes.   I've received grants from a number of

08:56:25   14   places, industry, philanthropy, the federal government.

08:56:29   15   I've had grants from the Department of Defense, from the

08:56:33   16   Department of Energy, NASA, the U.S. Army CERDEC, which is

08:56:36   17   their research laboratory.

08:56:37   18   Q.   What were you awarded a grant for from CERDEC?

08:56:40   19   A.   So for CERDEC, we were developing a device, once again,

08:56:44   20   for the battlefield.     We developed a device that allowed

08:56:47   21   soldiers to see through walls.        It was about a

08:56:51   22   briefcase-sized unit that they could carry into the

08:56:53   23   battlefield.    And when they were going in a building to

08:56:56   24   clear the room, they could hold it up to the wall and see

08:56:59   25   if there was anybody on the other side.          So that before
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 21 of 186 PageID #: 15734
                                                                                     565



08:57:02    1   they went in the room, they knew what they needed to be

08:57:04    2   prepared for.

08:57:04    3   Q.   Have you published any papers related to display

08:57:07    4   technologies?

08:57:07    5   A.   I have, yes.

08:57:08    6   Q.   About how many?

08:57:09    7   A.   Probably about half my work has been related to display

08:57:13    8   technologies, so maybe 50 or 60 publications.

08:57:16    9   Q.   Have you consulted for other litigations related to

08:57:20   10   display technologies?

08:57:21   11   A.   I have, yes.

08:57:21   12   Q.   Are you being compensated for your time here today?

08:57:24   13   A.   I am, yes.

08:57:26   14   Q.   What is the rate at which you're being compensated?

08:57:29   15   A.   I have a standard rate of $500 per hour.

08:57:32   16   Q.   Is your compensation dependent on the outcome of the

08:57:35   17   case or on the opinions and testimony that you're providing

08:57:38   18   today?

08:57:38   19   A.   It is not.     Just for my time.

08:57:39   20   Q.   Are the opinions and testimony that you're providing

08:57:42   21   today your own?

08:57:43   22   A.   They are.

08:57:44   23            MR. FRISCH:     Your Honor, we tender Dr. Fontecchio

08:57:45   24   as an expert in Organic Light-Emitting Devices and display

08:57:51   25   technologies.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 22 of 186 PageID #: 15735
                                                                                     566



08:57:51    1             THE COURT:     Is there objection?

08:57:53    2             MR. FENSTER:     No objection.

08:57:53    3             THE COURT:     Without objection, the Court will

08:57:55    4   recognize this witness as an expert in those designated

08:57:59    5   fields.

08:57:59    6             Please continue, counsel.

08:58:01    7   Q.   (By Mr. Frisch)     Dr. Fontecchio, what were you asked to

08:58:03    8   do in this case?

08:58:04    9   A.   I was asked to analyze the '338 patent and the '450

08:58:07   10   patent.   For the '338 patent, I was asked to analyze

08:58:09   11   whether the accused products from Samsung infringe on it.

08:58:12   12   For the '450 patent, I was asked, once again, to study

08:58:16   13   whether the accused products infringe and also whether the

08:58:19   14   patent was valid.

08:58:20   15             THE COURT:     Dr. Fontecchio, would you slow down

08:58:23   16   just a little bit?

08:58:24   17             THE WITNESS:     I'm sorry, Your Honor.

08:58:25   18             THE COURT:     Not a big problem, but we've got a

08:58:28   19   long day to go.     So if you would slow down a little bit,

08:58:31   20   I'd appreciate it.

08:58:32   21             THE WITNESS:     Yes, sir.

08:58:33   22             THE COURT:     Go ahead, counsel.

08:58:33   23             MR. FRISCH:     Thank you, Your Honor.

08:58:34   24   Q.   (By Mr. Frisch)     Which claims are you providing

08:58:36   25   opinions on today with respect to the '338 patent?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 23 of 186 PageID #: 15736
                                                                                     567



08:58:38    1   A.   For the '338 patent, it's Claims 5 and 9.

08:58:42    2   Q.   And which claims are you providing opinions on today

08:58:44    3   with respect to the '450 patent?

08:58:45    4   A.   Claims 4 and 5.

08:58:47    5   Q.   In rendering the opinions that you're going to be

08:58:51    6   providing today, what materials did you consider?

08:58:53    7   A.   I considered the patents themselves, the patent file

08:59:00    8   histories, the expert reports in the case, the products

08:59:03    9   themselves, the blueprint and design files for the

08:59:10   10   products, other patents, and some of the patent portfolios

08:59:12   11   in this case.

08:59:13   12   Q.   About how many documents have you looked at in this

08:59:16   13   case?

08:59:16   14   A.   Too many to count.

08:59:21   15   Q.   What conclusions did you reach as to whether Claims 5

08:59:25   16   and 9 of the '338 patent are infringed by any accused

08:59:29   17   product?

08:59:29   18   A.   They do not infringe.

08:59:30   19   Q.   What conclusions did you reach as to whether Claims 4

08:59:34   20   and 5 of the '450 patent are infringed by any accused

08:59:38   21   product?

08:59:38   22   A.   They do not infringe.

08:59:39   23   Q.   Did you analyze whether Claims 4 and 5 of the '450

08:59:44   24   patent are anticipated in light of the prior art?

08:59:47   25   A.   I did.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 24 of 186 PageID #: 15737
                                                                                     568



08:59:47    1   Q.   And what conclusion did you reach?

08:59:49    2   A.   I found that they are anticipated.

08:59:51    3   Q.   Did you analyze whether Claims 4 and 5 are rendered

08:59:56    4   obvious in light of the prior art?

08:59:57    5   A.   I did.

08:59:58    6   Q.   And what conclusion did you reach?

08:59:59    7   A.   That they are obvious.

09:00:02    8            MR. FRISCH:     Mr. Beall, can you please bring up

09:00:05    9   DDX-6.003?

09:00:09   10   Q.   (By Mr. Frisch)     Now, Dr. Fontecchio, have you prepared

09:00:10   11   a set of slides to help walk the jury through your opinions

09:00:13   12   today?

09:00:14   13   A.   I have, yes.

09:00:14   14   Q.   And what are you showing in this particular slide?

09:00:17   15   A.   So we're going to talk about the '338 patent.           This is

09:00:20   16   Claims 5 and 9, which are the accused claims.

09:00:23   17   Q.   What type of claims are Claims 5 and 9?

09:00:26   18   A.   Claims 5 and 9 are dependent claims, so they depend on

09:00:29   19   the claims of Claim 1, as well.

09:00:32   20   Q.   So is that why you have limitations here for both

09:00:36   21   Claims 1 and then each of Claims 5 and 9?

09:00:39   22   A.   I do, yes.     So Claims 5 and 9 need to include all the

09:00:42   23   limitations from Claim 1, as well.

09:00:44   24   Q.   Can you explain, at a high level what the '338 patent

09:00:47   25   describes as its alleged invention?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 25 of 186 PageID #: 15738
                                                                                     569



09:00:50    1   A.   Yes.    At a high level, it invents -- it claims to

09:00:55    2   invent interconnections which connect to the pixels, and

09:00:58    3   these are coupled with the three-transistor circuit.

09:01:01    4   Q.   What is the purpose of that claimed interconnection?

09:01:05    5   A.   So the purpose of the interconnections is to improve

09:01:09    6   the flow of signal from the data lines into the pixels.

09:01:14    7               It's kind of like if you are driving on a highway,

09:01:17    8   that's kind of like a signal line.         It has multiple lanes,

09:01:21    9   and if you go to get off at your off-ramp, that's like a

09:01:26   10   connection to the pixel.

09:01:26   11               It can be limited if there's a slow driver and

09:01:29   12   there's only one lane, so the '338 patent increases the

09:01:32   13   sizes of the interconnections which would be like adding

09:01:35   14   lanes to the off-ramp so that more signal can get off into

09:01:40   15   the pixels easier.

09:01:41   16               MR. FRISCH:    Your Honor, I'm about to ask

09:01:42   17   questions that get into the confidential information, so

09:01:45   18   I'd request that the courtroom be sealed.

09:01:47   19               THE COURT:    Based on counsel's request and to

09:01:50   20   protect confidential and proprietary information of the

09:01:53   21   parties, I'll order the courtroom sealed at this time.

09:01:56   22               I'll direct that all persons present who are not

09:01:58   23   subject to the protective order that's been entered in this

09:02:00   24   case should excuse themselves and remain outside the

09:02:03   25   courtroom until the courtroom is reopened and unsealed.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 26 of 186 PageID #: 15739
                                                                                     570



09:02:13    1            (Courtroom sealed.)

09:02:13    2            (This portion of the transcript is sealed

09:02:13    3            and filed under separate cover as

09:02:14    4            Sealed Portion No. 13.)

09:37:52    5            (Courtroom unsealed.)

09:37:53    6            THE COURT:    All right.     The courtroom is unsealed.

09:38:04    7            You may proceed.

09:38:06    8            MR. FRISCH:     Thank you, Your Honor.

09:38:07    9   Q.   (By Mr. Frisch)    Dr. Fontecchio, have you also been

09:38:08   10   asked to consider the validity of Claims 4 and 5 of the

09:38:13   11   '450 patent?

09:38:13   12   A.   I have, yes.

09:38:15   13   Q.   Did you consider whether Claims 4 and 5 are anticipated

09:38:21   14   by the prior art?

09:38:21   15   A.   I did consider that, yes.

09:38:23   16   Q.   And what was your conclusion?

09:38:25   17   A.   I found that they are anticipated.

09:38:27   18   Q.   And did you look at any particular prior art for that

09:38:31   19   conclusion?

09:38:31   20   A.   I did.   A patent by Utsugi.

09:38:33   21   Q.   And did you consider whether the claims were obvious in

09:38:37   22   view of Utsugi?

09:38:38   23   A.   I did, and I found that they are obvious.

09:38:41   24   Q.   As part of your analysis, did you form an opinion about

09:38:45   25   the proper definition of a person of ordinary skill in the
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 27 of 186 PageID #: 15740
                                                                                     571



09:38:49    1   art for the '450 patent?

09:38:49    2   A.   I did, yes.

09:38:50    3   Q.   And what, in your opinion, is the proper definition of

09:38:56    4   a person of ordinary skill in the art for this particular

09:38:58    5   patent?

09:38:58    6   A.   So as of November 1996, a person of ordinary skill in

09:39:03    7   the art would be someone with a technical degree in

09:39:09    8   electrical engineering or computer engineering or material

09:39:11    9   science or physics or the like, something similar.            And

09:39:14   10   they would also have experience in active matrix display

09:39:17   11   design and electroluminescence.

09:39:19   12   Q.   Now, in your understanding, has Mr. Credelle provided a

09:39:26   13   different set of qualifications for a person of ordinary

09:39:30   14   skill in the art?

09:39:30   15   A.   He has, yes.

09:39:31   16   Q.   If you were to apply Mr. Credelle's definition of a

09:39:35   17   person of ordinary skill in the art, would that change any

09:39:37   18   of your opinions?

09:39:37   19   A.   It would not.

09:39:44   20              MR. FRISCH:   Mr. Beall, will you please put up

09:39:47   21   DTX-110?

09:39:48   22   Q.   (By Mr. Frisch)     Dr. Fontecchio, do you recognize

09:39:51   23   DTX-110?

09:39:52   24   A.   I do.   This is the Utsugi patent.

09:39:53   25   Q.   What is the title of the Utsugi patent?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 28 of 186 PageID #: 15741
                                                                                     572



09:39:56    1   A.   Current-controlled luminous element array and method

09:40:02    2   for producing the same.

09:40:03    3   Q.   And in your understanding, at a high level, what is the

09:40:06    4   invention of the Utsugi patent?

09:40:08    5   A.   It's a specific type of current-controlled display and

09:40:11    6   a method for producing it.

09:40:12    7   Q.   And who was the Utsugi patent assigned to?

09:40:16    8   A.   It was the NEC Corporation in Japan.

09:40:20    9   Q.   And are you familiar with the NEC Corporation?

09:40:23   10   A.   I am.   They're a large display manufacturer.

09:40:25   11   Q.   And do they manufacture products that are commercially

09:40:27   12   sold?

09:40:27   13   A.   They do, yes.

09:40:28   14   Q.   And what is your understanding as to why the Utsugi

09:40:31   15   reference is prior art to the '450 patent?

09:40:33   16   A.   It was filed and issued prior to the '450 patent being

09:40:41   17   filed.

09:40:41   18   Q.   Was the Utsugi reference considered by the Patent

09:40:44   19   Office during the original prosecution of the '450 patent?

09:40:46   20   A.   It was not.

09:40:48   21   Q.   And how do you know that?

09:40:50   22   A.   I've examined the file history, and in the file history

09:40:54   23   of the patent -- of the '450 patent, it explains everything

09:40:59   24   that was looked at by the Patent Office, and Utsugi does

09:41:01   25   not appear there.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 29 of 186 PageID #: 15742
                                                                                     573



09:41:01    1   Q.   Now, in performing your analysis, what was your

09:41:07    2   understanding for the standard of anticipation?

09:41:09    3   A.   My understanding of anticipation is that every claim

09:41:13    4   limitation is met in the prior art.

09:41:14    5   Q.   And, in your opinion, does Utsugi disclose every

09:41:19    6   limitation of Claims 4 and 5 of the '450 patent?

09:41:21    7   A.   Yes, it does.

09:41:22    8   Q.   Now, in rendering your opinions, were there particular

09:41:25    9   portions of Utsugi that you focused on?

09:41:28   10   A.   There were, primarily Column 7 and 8 and Figures 4

09:41:34   11   and 5.

09:41:34   12   Q.   And why is it that you focused on Columns 7 and 8?

09:41:38   13   A.   7 and 8 describe the manufacturing process, and it

09:41:41   14   walks through the steps of making pixel circuits.

09:41:45   15               MR. FRISCH:   Mr. Beall, can you please put up

09:41:48   16   Figures 4 and 5 side-by-side?

09:41:51   17   Q.   (By Mr. Frisch)      Dr. Fontecchio, can you explain what

09:41:52   18   Utsugi is showing in Figure 4?

09:41:55   19   A.   Yes.    Figure 4 is a top-down view of a pixel circuit.

09:42:01   20   So this is a pixel schematic, similar to what we were

09:42:06   21   looking at before, the blueprint files, the GDS files.

09:42:12   22   This is a drawing, of course, but it lays out a top-down

09:42:14   23   view of what the pixel looks like.

09:42:17   24   Q.   And what does it show in Figure 5 of Utsugi?

09:42:19   25   A.   Figure 5 is a cross-section.       So if you take Figure 4,
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 30 of 186 PageID #: 15743
                                                                                     574



09:42:23    1   you can see there's a Line A that goes across it, pointer,

09:42:28    2   this line.

09:42:29    3            If you were to take a slice, like cutting through

09:42:32    4   a layer cake, and then you look at the slice of cake that

09:42:35    5   you have, that's what you see on the right in Figure 5.

09:42:39    6   They call it a cross-section analysis.

09:42:41    7   Q.   And how are the layers that you see in Figure 5 formed?

09:42:44    8   A.   They are formed through micro-manufacturing techniques.

09:42:49    9   You put down layers, and you process them.           You can add

09:42:53   10   material, you can remove material, and build it out.

09:42:55   11   Q.   And is it built in a particular direction?

09:43:00   12   A.   It's built from the bottom up.

09:43:02   13   Q.   Have you prepared slides to help walk the jury through

09:43:06   14   your particular opinions with respect to Utsugi?

09:43:08   15   A.   I have, yes.

09:43:15   16   Q.   Dr. Fontecchio, what are you showing on this slide?

09:43:18   17   A.   So these are the claim limitations for Claim 4.

09:43:22   18   Claim 4 is dependent upon Claim 1, so I also have the

09:43:25   19   limitations for Claim 1.

09:43:27   20            So this is what needs to be demonstrated, all of

09:43:30   21   these limitations exist within Utsugi, for Utsugi to

09:43:33   22   anticipate the '450, Claim 4.

09:43:41   23   Q.   And --

09:43:43   24   A.   Oh, I'm sorry.

09:43:43   25   Q.   In particular, why have you highlighted the first three
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 31 of 186 PageID #: 15744
                                                                                     575



09:43:46    1   elements?

09:43:46    2   A.   So I'm going to walk through each of these limitations

09:43:49    3   and show you where they exist within Utsugi.

09:43:51    4              And the first 1, [1a], and [1b] are bold because

09:43:55    5   that's where I'm going to start.

09:43:57    6   Q.   Now, can you explain your analysis to the jury?

09:43:59    7   A.   I can.    So in the upper left-hand corner, you'll see a

09:44:03    8   box, and this is the claim limitation that I'm talking

09:44:08    9   about.     So that's from the claim from '450, what I just

09:44:11   10   showed you on the previous page.

09:44:13   11              I then have some text from Utsugi in a box and a

09:44:17   12   figure on the right from Utsugi.        And I'm going to show you

09:44:21   13   where all of the elements from the claim appear within

09:44:25   14   Utsugi.

09:44:25   15              So let me start with a display apparatus.          We know

09:44:30   16   that it's a display because it says it's a display.             And it

09:44:34   17   starts with a substrate.

09:44:36   18              And in this case, a substrate is the bottom layer

09:44:39   19   that we're going to build our circuit on.          It's highlighted

09:44:41   20   in yellow.      It's a 50 glass -- No. 50, the glass base.         And

09:44:46   21   also in yellow is the text in DTX-110 that shows you glass

09:44:51   22   base 50.      And so we have our substrate that's required.

09:44:55   23              Next up is the active elements, in blue.          And the

09:44:59   24   active elements are formed over the substrate.

09:45:01   25              In the text, it describes the active elements as
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 32 of 186 PageID #: 15745
                                                                                     576



09:45:04    1   switching transistor Q s and current-controlling transistor

09:45:11    2   QI .   Transistors are active elements.

09:45:16    3              And over here on the right, in blue, in this

09:45:19    4   cross-section, we can see where they have built Q i , which is

09:45:23    5   one of the transistors.

09:45:24    6              We can also see that the active elements are

09:45:27    7   required to be performed over the substrate, and you can

09:45:29    8   see here that the transistor is formed over the substrate.

09:45:36    9   Q.     And does Claim -- or excuse me.      Does Figure 5 show

09:45:41   10   both of the transistors, Q s and Q i , that you discussed?

09:45:45   11   A.     It does not.   There's a second transistor Q s , it's just

09:45:48   12   not shown here.

09:45:48   13   Q.     Can you explain why it's not shown in this particular

09:45:51   14   figure, Figure 5?

09:45:52   15   A.     When they were doing -- designed the patent, they just

09:45:54   16   happened to pick a cross-section that shows one of the

09:45:57   17   transistors, not both of them.

09:45:58   18   Q.     And, Dr. Fontecchio, what's the next aspect of the

09:46:00   19   claim that you looked at?

09:46:01   20   A.     The next aspect is that the active elements are driven

09:46:06   21   by externally supplied signal.         So the active elements are

09:46:10   22   still in blue, the switching transistor Q s described in the

09:46:15   23   text from DTX-110.      And now we have the scan electrode line

09:46:27   24   3 N + 1 and electrode line 1 M .   This is the externally supplied

09:46:27   25   signal.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 33 of 186 PageID #: 15746
                                                                                     577



09:46:29    1               Over here we see Figure 3, which is a circuit

09:46:33    2   diagram from Utsugi.      And I've highlighted in yellow the

09:46:36    3   signal electrode line 1 M and the 3 N + 1 line.     And here we can

09:46:43    4   see the two transistors, Q s and Q i , and that they are being

09:46:47    5   driven by these external signals.

09:46:48    6   Q.   Can you explain what it means to be driven by

09:46:51    7   something?

09:46:51    8   A.   It means that the signal is applied to it.

09:46:57    9   Q.   Dr. Fontecchio, what is the next limitation that you

09:46:59   10   looked at?

09:46:59   11   A.   Next is [1c], insulation requirement.

09:47:04   12   Q.   And, in your opinion, does Utsugi disclose the [1c]

09:47:08   13   insulation requirement?

09:47:09   14   A.   It does, yes.

09:47:10   15   Q.   And then you provided a slide that demonstrates why you

09:47:13   16   believe that's the case?

09:47:14   17   A.   I have.

09:47:14   18   Q.   And can you walk the jury through that analysis?

09:47:17   19   A.   Yes.    So in the upper left, we have the claim

09:47:19   20   limitation, and it requires an insulation film, which I've

09:47:24   21   identified in yellow, and in the text from DTX-110 at

09:47:28   22   Column 7.      And it identifies a SiO 2 layer.     This is silicon

09:47:34   23   dioxide.     It's an insulating layer.

09:47:36   24               And over here in the figure, you can see SiO 2

09:47:40   25   highlighted in yellow.      You can see the requirement that it
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 34 of 186 PageID #: 15747
                                                                                     578



09:47:43    1   needs to be formed so as to cover said active elements.

09:47:47    2   The active elements are in blue.        Source electrode S QI of

09:47:55    3   the current-controlling transistor Q i . So these are the

09:47:58    4   active elements shown in the figure.         And you can see the

09:48:00    5   insulation layer covering them, there in blue.

09:48:03    6            It also requires that the insulation have at least

09:48:06    7   one of these contact holes that I've described, the

09:48:09    8   vertical wire.     And the text describes contact holes 56B.

09:48:15    9            And over here, in green, identified is the second

09:48:17   10   contact hole.

09:48:18   11            And so you can see that there is the blue

09:48:20   12   transistor and then a contact hole through the insulation

09:48:23   13   layer.

09:48:24   14   Q.   And the particular text that you're looking at from

09:48:26   15   Utsugi, is that from Column 7, Line 46 to 52?

09:48:29   16   A.   It is, yes.

09:48:35   17   Q.   Dr. Fontecchio, what was the next limitation that you

09:48:37   18   then had to look at?

09:48:39   19   A.   The next limitation was for a first electrode.

09:48:41   20   Q.   And, in your opinion, does Utsugi disclose the first

09:48:45   21   electrode that's required by the claims?

09:48:47   22   A.   It does, yes.

09:48:47   23   Q.   Can you walk the jury through that analysis?

09:48:49   24   A.   I can.

09:48:50   25            So the claim limitation requires a first
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 35 of 186 PageID #: 15748
                                                                                     579



09:48:52    1   electrode, in purple.      In the text of Utsugi, at Column 7,

09:48:57    2   46 to 51, it describes an electron injection electrode 55

09:49:02    3   to be formed as a lower electrode of the organic thin-film

09:49:07    4   EL element in the subsequent process.         So this is our first

09:49:10    5   electrode layer.

09:49:11    6            He also describes in Column 6, 23 to 27, EL as a

09:49:16    7   layered organic thin-film EL element extends over the

09:49:19    8   capacitor C and the transistors Q I and Q s .

09:49:23    9            So this purple layer here is the first electrode.

09:49:26   10   You can see it's labeled electron injection electrode.             You

09:49:32   11   can see it's formed on said insulation film.           You can see

09:49:34   12   it's formed on top of the yellow insulation film layer.

09:49:37   13            From the claim language, it's to cover said active

09:49:41   14   elements.   You can see that it covers the transistor, this

09:49:45   15   purple layer.    And it's connected to said active elements

09:49:48   16   through at least one contact hole.

09:49:51   17            So this was the purpose of the contact hole, was

09:49:53   18   to connect electrically this purple layer down through the

09:49:57   19   contact hole to the electrode.

09:50:01   20            The contact holes are once again described in the

09:50:04   21   text in green and so are the electrodes in blue -- the

09:50:09   22   transistors in blue.     Sorry, I misspoke.

09:50:12   23            There also is a requirement here that the first

09:50:15   24   electrode be made of a material which shields visible

09:50:17   25   light.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 36 of 186 PageID #: 15749
                                                                                     580



09:50:18    1            The first electrode layer is made out of a

09:50:20    2   material MgAg.      You can see it's labeled here.        MgAg is a

09:50:25    3   material which shields visible light.

09:50:27    4   Q.   And does that property of MgAg change over time?

09:50:31    5   A.   No, that's just the fundamental property of that metal.

09:50:35    6   Q.   And, Dr. Fontecchio, what is the next limitation of the

09:50:38    7   claim?

09:50:38    8   A.   Excuse me.

09:50:39    9            The next limitation is where -- is for the

09:50:42   10   electroluminescent layer.

09:50:43   11   Q.   And, in your opinion, does Utsugi also disclose the

09:50:47   12   electroluminescent layer that's required by the claim?

09:50:52   13   A.   It does.

09:50:52   14   Q.   And can you walk the jury through the analysis you

09:50:55   15   performed?

09:50:55   16   A.   I can.

09:50:56   17            So I'm adding in now this electroluminescent layer

09:50:58   18   in orange.      It's described as:    The organic

09:51:04   19   electroluminescent layer having an organic

09:51:06   20   electroluminescent material, and it's formed on the first

09:51:07   21   electrode.

09:51:08   22            In the text of Utsugi, at Column 6, 23 to 29, it

09:51:12   23   describes the luminescent element EL as a layered organic

09:51:17   24   thin-film EL element, extends to cover the capacitor and

09:51:22   25   transistors Q I and Q s , and the electron injection electrode
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 37 of 186 PageID #: 15750
                                                                                     581



09:51:27    1   55, in purple.

09:51:28    2            So this is adding in this orange layer with the

09:51:32    3   yellow-orange striped layer in the middle.           This is the

09:51:35    4   layered organic thin-film layer structure.           You can see

09:51:35    5   that it is on the first electrode and that it covers the

09:51:41    6   active elements, the transistor.

09:51:42    7   Q.   And the remainder of that limitation not highlighted

09:51:46    8   here says that it must:      Include at least one layer which

09:51:49    9   emits light in accordance with the voltage applied to said

09:51:53   10   at least one layer.

09:51:54   11            Does Utsugi disclose that aspect, in your opinion?

09:51:56   12   A.   It does, yes.

09:51:57   13   Q.   And can you explain why that is?

09:52:00   14   A.   Uh-huh, I can.

09:52:02   15            In the text, at Column 6, 59 to 63, it describes:

09:52:06   16   An electric field acting thereon, causing the organic

09:52:12   17   luminescent layer 52B to luminesce, externally emitting

09:52:18   18   flux of light.

09:52:18   19            So electric field is what is the result of

09:52:20   20   applying a voltage.     It creates the electric field, so we

09:52:22   21   have our voltage applied.       And the rest of this is saying

09:52:26   22   when we apply that voltage, that it will luminesce; it will

09:52:29   23   glow and emit light.

09:52:30   24            And we can see over here, in the figure, in the

09:52:34   25   yellow-striped layer, that we have this organic
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 38 of 186 PageID #: 15751
                                                                                     582



09:52:38    1   luminescence layer, and this is where the light would be

09:52:40    2   emitted.

09:52:40    3   Q.   And the portion of text that you were just reading

09:52:43    4   from, is that from Column 6, Line 59 to 63?

09:52:46    5   A.   It is, yes.

09:52:47    6   Q.   So, in your opinion, Dr. Fontecchio, does Utsugi

09:52:50    7   disclose all the limitation of Claim [1e]?

09:52:53    8   A.   It does, yes.

09:52:54    9   Q.   And what was the next limitation that you then looked

09:52:56   10   at for your analysis?

09:52:57   11   A.   The next one is the second electrode.

09:53:00   12   Q.   And, in your opinion, does Utsugi also disclose the

09:53:03   13   second electrode that's claimed?

09:53:04   14   A.   It does, yes.

09:53:05   15   Q.   And can you explain to the jury why you believe that's

09:53:07   16   the case?

09:53:07   17   A.   Yes.    So the second electrode I've highlighted in

09:53:12   18   green.      In the text, at Column 6, 53 to 59, it describes:

09:53:17   19   A hole injection electrode 54.

09:53:20   20               And we can see here in the figure, hole injection

09:53:22   21   electrode 54, it's green, all on the top here.

09:53:27   22               It's required that it's formed on said organic

09:53:32   23   electroluminescent layer, and you can see that it's formed

09:53:33   24   on top of the orange and yellow electroluminescent layer.

09:53:39   25   And it covers said active elements, which are in blue.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 39 of 186 PageID #: 15752
                                                                                     583



09:53:42    1   Down here, the transistor, you can see that it covers --

09:53:45    2   excuse me.

09:53:46    3   Q.   And so, in your opinion, does Utsugi meet all of the

09:53:49    4   limitations of this particular claim element?

09:53:51    5   A.   It does, yes.

09:53:53    6   Q.   And, Dr. Fontecchio, what did you then look at next

09:53:57    7   with respect to the claim?

09:53:58    8   A.   Next, I moved on to [4a], which requires that the

09:54:04    9   active elements are a selection transistor.

09:54:07   10   Q.   And then what does it require of the selection

09:54:10   11   transistor for Limitation [4a]?

09:54:13   12   A.   That it's turned on in response to an externally

09:54:18   13   supplied address signal.

09:54:18   14   Q.   Does Utsugi describe that type of selection transistor?

09:54:22   15   A.   It does.

09:54:22   16   Q.   And can you walk the jury through your analysis?

09:54:24   17   A.   Yes.    So here is Claim [4a], which requires a selection

09:54:28   18   transistor, which is turned on.        In the text of Utsugi at

09:54:32   19   Column 7, 9 through 12, it describes the switching

09:54:35   20   transistor Q s and transistor Q s .

09:54:40   21               And later in the text, Column 8, 12 to 13, it

09:54:44   22   describes the switching transistor Q s is turned on.

09:54:46   23               And you can see Q s identified over here in the

09:54:49   24   circuit diagram.

09:54:50   25   Q.   What type of line is the line that you've labeled
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 40 of 186 PageID #: 15753
                                                                                     584



09:54:54    1   here -- or that has been labeled here, apologies, as 3 N + 1 ?

09:55:00    2   A.   So 3 N + 1 is a scan electrode line.    It's identified in

09:55:04    3   the text and this is used to externally supplied address

09:55:07    4   signal.

09:55:08    5   Q.   And within the display, what is the function of a scan

09:55:12    6   electrode line?

09:55:12    7   A.   It's to supply the signal to each of the transistors to

09:55:16    8   turn them on when you want the pixels to illuminate.

09:55:21    9   Q.   And how many scan electrode lines do you have in a

09:55:22   10   display?

09:55:22   11   A.   You'd have a whole lot of them.        I don't know how many

09:55:23   12   rows and columns you have, but there would be one for each

09:55:26   13   of the rows.

09:55:26   14   Q.   What's the next limitation that you then looked at,

09:55:31   15   Dr. Fontecchio?

09:55:31   16   A.   The next is a drive transistor.

09:55:34   17   Q.   And, in your opinion, does Utsugi disclose the

09:55:38   18   particular drive transistor required by the claims?

09:55:41   19   A.   It does, yes.

09:55:42   20   Q.   And can you walk the jury through your analysis of that

09:55:46   21   particular limitation?

09:55:46   22   A.   Yes.   So our drive transistor is highlighted in green.

09:55:50   23   You can see it over here in the figure as Q I in Figure 3.

09:55:56   24   It needs to be driven by a signal corresponding to image

09:55:59   25   data, in orange.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 41 of 186 PageID #: 15754
                                                                                     585



09:56:01    1            The signal electrode line 1 m is described in Utsugi

09:56:05    2   at Column 8, 13 to 16.      And in Utsugi, at Column 1, 6

09:56:11    3   through 9, it describes this is for a display purpose.

09:56:14    4            So the signal electrode line is supplying image

09:56:17    5   data, and you can see this signal electrode line 1 m over

09:56:21    6   here in the figure.

09:56:22    7            And we can see the selection transistor that's

09:56:26    8   required in blue identified here in the text as switching

09:56:28    9   transistor Q s , and that's right over here in the figure.

09:56:32   10   Q.   And, in your opinion, is the selection transistor

09:56:36   11   passing through an image data that was supplied externally?

09:56:40   12   A.   Yes, it is.

09:56:41   13   Q.   And can you explain why that is?

09:56:43   14   A.   Because the data is coming from this signal electrode

09:56:46   15   line, it's external, and then it enters the circuit here.

09:56:50   16   This is the circuit.

09:56:54   17            In fact, in this figure there are actually four

09:56:56   18   sub- pixel circuits, but we've just been focusing on one.

09:56:59   19   Q.   How many sub-pixels would you expect to find in a

09:57:04   20   normal display?

09:57:04   21   A.   Millions.

09:57:06   22   Q.   Dr. Fontecchio, what's required by the remainder of the

09:57:09   23   limitation?

09:57:09   24   A.   The remainder of the limitation requires while said

09:57:15   25   selection transistor is on for controlling a voltage to be
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 42 of 186 PageID #: 15755
                                                                                     586



09:57:17    1   applied to said organic electroluminescent layer.

09:57:20    2   Q.   And did you also analyze that latter half with the

09:57:24    3   element?

09:57:24    4   A.   I did, yes.

09:57:25    5   Q.   And, in your opinion, does Utsugi disclose that, as

09:57:27    6   well?

09:57:28    7   A.   It does.

09:57:28    8   Q.   And can you explain?

09:57:29    9   A.   Yes.    So in the text of Utsugi at Column 6, 59 to 63,

09:57:35   10   it describes, there develops an electric field -- and

09:57:39   11   remember, electric field is the result of applying

09:57:43   12   voltage -- acting thereon, causing the organic luminescent

09:57:47   13   layer 52B to luminesce, externally emitting flux of light.

09:57:53   14   And so it's this external signal causing it to emit light.

09:57:53   15               It later goes on at Column 8, 20 to 28, to

09:57:57   16   describe, according to a drain current versus gate voltage

09:58:01   17   characteristic of the transistor Q I , so this is the drive

09:58:05   18   transistor Q I .

09:58:06   19               And then it describes for how the voltage is

09:58:08   20   applied, in yellow.     An electric current runs through a

09:58:14   21   specific established conducting route, the power source

09:58:16   22   electrode Line 5 to the luminescent element EL to the

09:58:20   23   transistor Q I to the scan electrode line causing the

09:58:24   24   luminescent element EL to luminesce.         So it's describing

09:58:30   25   what is required in Claim [4b].
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 43 of 186 PageID #: 15756
                                                                                     587



09:58:32    1   Q.   And, in particular, can you explain how the two pieces

09:58:36    2   of text you just described relate back to the control gate

09:58:39    3   voltage?

09:58:39    4   A.   Yes.     So this text describes how the electric field is

09:58:42    5   applied and how the current flows through it, and voltage

09:58:45    6   is related to current and creates an electric field.

09:58:49    7   Q.   Dr. Fontecchio, did you also analyze the last

09:58:52    8   limitation of Claim 4?

09:58:53    9   A.   I did.     It requires that a selection transistor and

09:58:57   10   drive transistor form a pair.

09:58:58   11   Q.   And, in your opinion, does Utsugi disclose a selection

09:59:02   12   transistor and a drive transistor to form a pair?

09:59:04   13   A.   It does.

09:59:05   14   Q.   And can you walk the jury through that particular

09:59:10   15   analysis?

09:59:11   16   A.   Yes.     So we can see in the text at -- of Utsugi at

09:59:16   17   Column 5, 50 to 56, it describes a pair of reversely

09:59:22   18   staggered amorphous silicon TFTs have a switching

09:59:28   19   transistor and a current-controlling transistor.            And we

09:59:28   20   see over here in the figure, Q s and Q i are a pair within

09:59:33   21   this sub-pixel.

09:59:34   22   Q.   So, in your opinion, prior to the '450 patent, had

09:59:40   23   Utsugi disclosed all of the elements of Claims 4 of that

09:59:43   24   patent?

09:59:43   25   A.   It had, yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 44 of 186 PageID #: 15757
                                                                                     588



09:59:45    1   Q.   If we can move on to Claim 5.       What's required by

09:59:51    2   Claim 5, Dr. Fontecchio?

09:59:52    3   A.   Claim 5 requires that the first electrode is connected

09:59:55    4   to the drive transistor through said at least one contact

09:59:59    5   hole.

09:59:59    6   Q.   And, in your opinion, does Utsugi also disclose the

10:00:03    7   element of Claim 5?

10:00:04    8   A.   It does, yes.

10:00:06    9   Q.   And can you explain why that is?

10:00:07   10   A.   Yes.    So the first electrode that's required is in

10:00:12   11   purple.     It's described in the text of Utsugi at Column 6,

10:00:17   12   50 to 52 as electrode 55.       That's this purple first

10:00:21   13   electrode layer we see here in the figure.

10:00:23   14               The drive transistor is in blue.       We can see in

10:00:28   15   the text.     It describes a drain electrode Q QI of the

10:00:32   16   current-controlling transistor Q i , which is the transistor

10:00:36   17   in blue right here.

10:00:37   18               And then it requires it's connected through at

10:00:39   19   least one contact hole.      In the text it describes second

10:00:42   20   contact holes 56B.     And here in the figure we see the

10:00:47   21   second contact hole connecting this first electrode layer

10:00:49   22   and the transistor that's blue.

10:00:51   23   Q.   And so, in your opinion, prior to the '450 patent, had

10:00:58   24   Utsugi already disclosed all of the elements of Claim 5?

10:01:01   25   A.   In my opinion, it had, yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 45 of 186 PageID #: 15758
                                                                                     589



10:01:03    1   Q.   Now, what aspects of the claims does Solas argue is not

10:01:08    2   disclosed by Utsugi?

10:01:10    3   A.   The insulation layer limitation.

10:01:12    4   Q.   In your understanding, do they dispute any other

10:01:16    5   limitations?

10:01:16    6   A.   My understanding, they do not.

10:01:18    7   Q.   And what is it about the insulation limitation that

10:01:24    8   Solas disputes?

10:01:25    9   A.   They dispute whether or not Utsugi describes the

10:01:28   10   insulation layer covering both transistors, the drive and

10:01:31   11   the selection transistor, since that cross-section only

10:01:35   12   shows one transistor.

10:01:36   13   Q.   Now, in your opinion, would a person of ordinary skill

10:01:40   14   in the art understand Utsugi to be disclosing that that

10:01:42   15   insulation layer covers both transistors that you

10:01:45   16   discussed?

10:01:45   17   A.   Yes, they would.

10:01:46   18   Q.   And what is the purpose of that insulating layer in

10:01:51   19   Utsugi?

10:01:51   20   A.   So the purpose of the insulating layer is to prevent

10:01:54   21   that first transistor -- or the transistor when you make

10:01:57   22   it, from electrically shorting with the purple first

10:02:01   23   electrode layer.    Those are both conducting materials, and

10:02:04   24   to prevent electrical shorting, you need to put an

10:02:07   25   insulating layer in between.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 46 of 186 PageID #: 15759
                                                                                     590



10:02:08    1   Q.   Can you explain what you mean by electrically shorting?

10:02:12    2   A.   Yes.    If -- if two pieces of metal that are carrying

10:02:16    3   electrical signal touch together, it causes the signals to

10:02:19    4   cancel out and for it to not work.

10:02:21    5               So the first electrode is doing -- is being

10:02:23    6   controlled by the transistor, and so you don't want them to

10:02:27    7   touch.      You want them to be connected in the right way and

10:02:29    8   be separated.

10:02:31    9               Just like you have a power wire for -- here for

10:02:37   10   this monitor, it has two wires running in it that are

10:02:40   11   insulated from each other.       It's the same idea.       You don't

10:02:43   12   want them to touch because it will cause an electrical

10:02:46   13   short.

10:02:46   14               MR. FRISCH:   Mr. Beall, can you please pull up

10:02:49   15   Figure 5 of Utsugi?

10:02:52   16   Q.   (By Mr. Frisch)      Is Q s shown -- Q s the transistor, the

10:02:58   17   second transistor, is that shown in Figure 5 of Utsugi,

10:03:01   18   Dr. Fontecchio?

10:03:01   19   A.   Q s is not shown.

10:03:06   20   Q.   And why is Q s not shown in Figure 5?

10:03:10   21   A.   So when Utsugi took the cross-section to make Figure 5,

10:03:14   22   they happened to have picked going through transistor Q as

10:03:20   23   shown here.

10:03:20   24               MR. FRISCH:   Mr. Beall, can you put up Figure 4 of

10:03:24   25   Utsugi next to Figure 5?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 47 of 186 PageID #: 15760
                                                                                     591



10:03:30    1   Q.   (By Mr. Frisch)     And, Dr. Fontecchio, can you generally

10:03:32    2   identify in Figure 4 where transistor Q i is located?

10:03:36    3   A.   Yes.    That's this -- this is where the cross-section

10:03:39    4   was taken.     So the transistor Q i is here, which is why we

10:03:43    5   see it in Figure 5.

10:03:44    6   Q.   And, generally, on Figure 4, where is transistor Q s

10:03:49    7   located?

10:03:50    8   A.   It's located down here, generally.

10:03:51    9   Q.   And so can you explain again how the location of Q s

10:03:57   10   related to where this cross-section was taken?

10:03:57   11   A.   Q s happens to not be where we took a slice of our cake

10:04:04   12   to look at it.

10:04:05   13   Q.   Now, based on the manufacturing process that's

10:04:07   14   disclosed in Utsugi, if you took a cross-section in a

10:04:10   15   different location above transistor Q s , what would you

10:04:14   16   expect to find?

10:04:15   17   A.   I would expect to find the insulation layer there.

10:04:17   18   Q.   And have you prepared a model to help demonstrate why

10:04:22   19   it is you believe that to be the case?

10:04:23   20   A.   I have, yes.

10:04:24   21   Q.   I'd like to walk through that model.         Can you take us

10:04:31   22   through the first slide?

10:04:32   23               THE COURT:   Let me interrupt just a minute.

10:04:34   24               Before we transition to this model, we're going to

10:04:38   25   take a short recess, and we'll come back to this as soon as
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 48 of 186 PageID #: 15761
                                                                                     592



10:04:41    1   we complete this recess for the jury.

10:04:43    2            Ladies and gentlemen of the jury, if you'll simply

10:04:45    3   close your notebooks and leave them in your chairs, follow

10:04:48    4   all the instructions I've given you, and we'll be back here

10:04:52    5   in a relatively short period of time to continue with this

10:04:55    6   direct examination.     But given that it's after 10:00 a.m.,

10:04:59    7   we will have a short recess at this time.

10:05:00    8            The jury is excused for recess.

10:05:02    9            COURT SECURITY OFFICER:        All rise.

10:05:03   10            (Jury out.)

10:05:35   11            THE COURT:    Counsel, I'll do my best to keep this

10:05:38   12   short.

10:05:38   13            The Court stands in recess.

10:05:40   14            (Recess.)

10:19:25   15            (Jury out.)

10:19:26   16            COURT SECURITY OFFICER:        All rise.

10:19:26   17            THE COURT:    Be seated, please.

10:21:47   18            Mr. Frisch, are you prepared to continue with your

10:22:02   19   direct examination?

10:22:04   20            MR. FRISCH:     I am, Your Honor.

10:22:04   21            THE COURT:    All right.     Let's bring in the jury,

10:22:06   22   please, Mr. Johnston.

10:22:17   23            COURT SECURITY OFFICER:        All rise.

10:22:19   24            (Jury in.)

10:22:22   25            THE COURT:    Please be seated, ladies and
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 49 of 186 PageID #: 15762
                                                                                     593



10:22:46    1   gentlemen.

10:22:46    2               We'll continue with Defendants' direct examination

10:22:50    3   of the witness.

10:22:51    4               You may proceed, counsel.

10:22:55    5   Q.   (By Mr. Frisch)    Dr. Fontecchio, to reorient ourselves,

10:22:59    6   how many limitations of the asserted claims does Solas

10:23:02    7   believe were not shown in the Utsugi reference?

10:23:06    8   A.   Just one, the insulation layer limitation.

10:23:09    9   Q.   And, in your opinion, does Utsugi disclose that

10:23:12   10   particular limitation?

10:23:13   11   A.   In my opinion, it does.

10:23:15   12   Q.   And have you prepared a model to show why you believe

10:23:21   13   that's the case?

10:23:22   14   A.   I have, yes.

10:23:23   15   Q.   And how did you go about preparing this model?

10:23:27   16   A.   So I went through, and I used the specification, the

10:23:31   17   description in the patent, and I also used some of the

10:23:34   18   figures in the patent to follow the instructions that are

10:23:37   19   written for how to make the structure.          And I went and I

10:23:41   20   built the model of what the structure would look like.

10:23:45   21   Q.   And can you explain the first aspect of your model

10:23:48   22   here?

10:23:48   23   A.   Yes.    So the first aspect that's required is that it be

10:23:52   24   built on a substrate, a glass base 50.          And so this first

10:23:56   25   yellow layer is our glass base that I'm going to build the
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 50 of 186 PageID #: 15763
                                                                                     594



10:24:01    1   circuit on.

10:24:02    2   Q.   What does Utsugi say happens next in the manufacturing

10:24:05    3   process?

10:24:05    4   A.   So next in the manufacturing process, a layer of Cr is

10:24:12    5   grown, chromium, is grown on the glass base.           You can see

10:24:18    6   this on the left, and it is grown across the glass base

10:24:21    7   surface.    Growing means that you grow everywhere.

10:24:24    8              And then on the right, we have a patterning

10:24:27    9   process.    So what we do is we remove some parts of this red

10:24:32   10   chromium layer to leave the structures that we want for our

10:24:35   11   electronic circuits.

10:24:36   12              The patterning process is executed, it creates the

10:24:39   13   scan lines, a lower electrode of the charge holding

10:24:42   14   capacity C, gate electrode of the switching transistor Q s ,

10:24:46   15   and the gate electrode of the current-controlling

10:24:50   16   transistor Q i .   So this is describing the process for both

10:24:54   17   transistors.

10:24:54   18              And you can see down here that this

10:24:57   19   pattern-process has left us with this structure.

10:24:59   20              So, essentially, what's happening in a

10:25:03   21   pattern-process or any kind of patterning is that we're

10:25:06   22   using a mask.      It's almost like doing lithography on a

10:25:10   23   t-shirt.    Like when you screen print a t-shirt, and you

10:25:14   24   have a pattern and you put ink through the pattern and

10:25:19   25   you're left with letters or your image, it's similar to
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 51 of 186 PageID #: 15764
                                                                                     595



10:25:19    1   that.    You use that concept to pattern and etch away

10:25:23    2   material or deposit material where you want it.

10:25:24    3   Q.   How did you know which portions of the chromium layer,

10:25:27    4   that you've seen here in red, to take away and what to

10:25:30    5   leave?

10:25:30    6   A.   So I used this description in the upper right corner in

10:25:33    7   combination with the figure that Utsugi has of what the

10:25:36    8   structure will look like and the map view that shows where

10:25:41    9   things are laid out.

10:25:42   10   Q.   What is the next step according to the Utsugi

10:25:45   11   manufacturing process?

10:25:45   12   A.   So the next step is, in the upper left corner, we

10:25:49   13   deposit an SiO 2 layer.    It's let to grow 400 nanometers to

10:25:53   14   provide gate insulation.

10:25:55   15             So this is the first insulation layer, in light

10:25:57   16   green, it's grown over the surface.         It's not thicker than

10:26:00   17   the previous layer particularly, and so you wind up with

10:26:04   18   some texture there.

10:26:08   19             Then what we're going to do is etch to open the

10:26:10   20   first contact holes over here on the right.           So this

10:26:13   21   insulation layer on the left here, you can see it went over

10:26:16   22   the conductive chromium layer.        So we need to open this up.

10:26:19   23             So for those contact holes, if you recall, I said

10:26:21   24   it was making a hole in an insulation layer and then

10:26:24   25   filling it with metal.      We need to empty it out that so we
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 52 of 186 PageID #: 15765
                                                                                     596



10:26:26    1   can put the metal in there.

10:26:28    2   Q.   You've identified a second set of contact holes,

10:26:30    3   towards the bottom.     How did you know that those contact

10:26:33    4   holes existed?

10:26:34    5   A.   So those are in the figure, Figure 4, from Utsugi.            It

10:26:38    6   shows where they are, and they would be etched at the same

10:26:42    7   time in the process.

10:26:42    8   Q.   What is the next step that Utsugi says occurs in the

10:26:45    9   manufacturing process?

10:26:46   10   A.   So now we're going to put down some semiconducting

10:26:51   11   layers.

10:26:51   12              So the next one is -- sorry, I lost my dot, there

10:26:54   13   it is -- is that -- next is an intrinsic amorphous silicon

10:26:59   14   layer is grown on the SiO 2 .     So this amorphous silicon

10:27:04   15   layer in orange is grown across the surface.

10:27:07   16   Q.   And what's the purpose of that layer?

10:27:08   17   A.   That's going to be a semiconducting layer to make the

10:27:12   18   channels in our transistors.

10:27:12   19   Q.   And then what happens next in the manufacturing

10:27:15   20   process?

10:27:15   21   A.   So next we're going to grow an n + doped amorphous

10:27:22   22   silicon layer for ohmic contact use.         It's grown on the

10:27:23   23   top.   This will be part of the channels, as well.

10:27:27   24              Then what we're going to do is the grown layers

10:27:29   25   are concurrently pattern-processed to define small islands
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 53 of 186 PageID #: 15766
                                                                                     597



10:27:33    1   of this amorphous silicon.

10:27:35    2            So what we've done here is we've removed all the

10:27:38    3   parts of the silicon that we don't need, and we've left

10:27:41    4   these islands, which are combinations of those two layers I

10:27:45    5   put down of silicon, which is why they're kind of this

10:27:52    6   striped color.

10:27:53    7   Q.   What are those two islands used for?

10:27:56    8   A.   So these will be the channels and the transistors.            So

10:27:58    9   between the two metal gates -- sorry, the two source and

10:28:03   10   drain electrodes, this is what's going to control the flow

10:28:03   11   through the switch.     This is the valve, if you will.

10:28:05   12   Q.   And then what does Utsugi say happens next?

10:28:11   13   A.   So next we deposit -- another chromium layer is

10:28:14   14   deposited, and then we will pattern-process it again over

10:28:16   15   here on the right.     And this is going to provide our signal

10:28:20   16   line electrode, our source electrode, S QI , a drain

10:28:25   17   electrode, D QI , so we've built Q i , and then the drain

10:28:30   18   electrode and source electrode of the switching transistor

10:28:32   19   Q s and the upper electrode of the charge holding capacitor

10:28:36   20   C and the first contacts.

10:28:38   21            So you can see we're left with all this blue

10:28:40   22   structure here, which is made out of metal, so it's

10:28:42   23   conductive.

10:28:43   24   Q.   How did you know where to pattern-process this blue

10:28:46   25   chromium layer?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 54 of 186 PageID #: 15767
                                                                                     598



10:28:47    1   A.   I used the figures from the patent to show me where the

10:28:51    2   structures would be.

10:28:51    3   Q.   And then what happens next in the process?

10:28:55    4   A.   So next what we have is the channels are formed.            So

10:28:59    5   the channels of both transistors, Q i and Q s , are formed by

10:29:03    6   etching the islands.

10:29:05    7            And so we can etch them to an intermediate layer

10:29:09    8   depth using the pattern-process chromium, and we are left

10:29:12    9   with these channels here exposed in the transistors.

10:29:16   10   Q.   And after you form the channels, what do you do?

10:29:19   11   A.   So then we grow a second insulating layer of SiO 2

10:29:24   12   across the surface.     It's like grown.      And then it is

10:29:27   13   etched to open up the second set of contact holes, 56B, for

10:29:30   14   intercommunication between the source electrode S QI and the

10:29:35   15   controlling transistor Q i .

10:29:37   16            So this is the layer that Solas contends doesn't

10:29:40   17   cover the second set -- the second transistor, which is

10:29:43   18   down here.

10:29:43   19   Q.   And why, in your opinion, according to the

10:29:45   20   manufacturing steps, does that insulation layer cover both

10:29:47   21   transistors?

10:29:48   22   A.   Well, it describes it quite clearly as letting the

10:29:52   23   layer grow.    And in micro-manufacturing, "grow" means that

10:29:55   24   you grow across the entire surface.         That's what the term

10:29:58   25   means.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 55 of 186 PageID #: 15768
                                                                                     599



10:29:59    1              Also, you can see here that when you're putting it

10:30:02    2   down and you're growing it, it just makes sense to grow it

10:30:05    3   everywhere since you need insulator everywhere.

10:30:08    4   Q.   And when does that growth occur within the

10:30:11    5   manufacturing steps with respect to building the

10:30:13    6   transistors themselves?

10:30:14    7   A.   It occurs after the transistors are built so that it

10:30:16    8   protects them from the next -- the first electrode.

10:30:19    9   Q.   So what is the next step in the manufacturing process

10:30:23   10   of Utsugi?

10:30:23   11   A.   So next we're going to grow an MgAg layer, which is our

10:30:29   12   first electrode, and then we're going to process it.             So

10:30:31   13   it's processed using a lift-off method, which is just

10:30:34   14   another method of patterning, to form our first electron

10:30:38   15   injection electrode here.

10:30:42   16   Q.   And, again, how did you know how to pattern this

10:30:44   17   particular layer?

10:30:44   18   A.   I used the figures from the patent to show me what the

10:30:49   19   shapes would look like.

10:30:50   20   Q.   What would be the next layer that Utsugi said is added?

10:30:52   21   A.   Next we put down a spacer layer 52C to put over the

10:30:57   22   surface.     This is just to provide space material between

10:31:01   23   the first electrode and the electroluminescent layers we're

10:31:04   24   going to put down.

10:31:04   25   Q.   And what is the next manufacturing step?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 56 of 186 PageID #: 15769
                                                                                     600



10:31:06    1   A.   So now we're putting down the organic luminescent

10:31:10    2   layer 52B across the surface.       This the layer that will

10:31:15    3   eventually emit light.

10:31:16    4   Q.   And what is formed after the organic electroluminescent

10:31:18    5   layer?

10:31:18    6   A.   So now we form a hole injection layer 52A across the

10:31:22    7   surface.     This will just give us better connection, if you

10:31:25    8   will, between the second electrode and the

10:31:28    9   electroluminescent layer.

10:31:28   10   Q.   And what comes after the hole injection layer?

10:31:31   11   A.   Now, we get the hole injection electrode 54.           This is

10:31:34   12   the second electrode on the top.

10:31:36   13   Q.   And are there any more layers in the device described

10:31:39   14   by Utsugi?

10:31:40   15   A.   There are not.

10:31:40   16   Q.   Dr. Fontecchio, what did you do next with your model?

10:31:45   17   A.   So next I wanted to verify my model was right that I

10:31:49   18   built.

10:31:49   19              So I went back and I used the same cross-section

10:31:53   20   from Figure 4 to cut through to see if what I built looks

10:31:57   21   like the same cross-section from -- in Figure 5, which is

10:32:01   22   what Utsugi had put in Figure 5.

10:32:04   23              MR. FRISCH:   Mr. Beall, can you take the slide

10:32:07   24   that we're seeing now and put it up next to Figure 4 of

10:32:11   25   Utsugi?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 57 of 186 PageID #: 15770
                                                                                     601



10:32:11    1   A.   Great, thank you.

10:32:12    2   Q.   (By Mr. Frisch)      So using these two figures,

10:32:14    3   Dr. Fontecchio, can you explain what you mean when you said

10:32:17    4   you took the same cross-section?

10:32:18    5   A.   Yes.    So I built this layer cake, I guess I built a

10:32:22    6   rectangular layer cake.       And I basically built it like the

10:32:25    7   same as this figure on the right.

10:32:27    8               This Line A is where Utsugi makes the cut to look

10:32:31    9   at the slice of the layer cake for Figure 5, the

10:32:35   10   cross-section.      So I took the same one.      And I wanted to

10:32:39   11   verify that what I built looks like what Utsugi built in

10:32:43   12   Figure 5.

10:32:44   13               MR. FRISCH:   Mr. Beall, can we go back to the

10:32:46   14   slides?

10:32:47   15   Q.   (By Mr. Frisch)      And so what do we see here?

10:32:50   16   A.   So here I've taken that slice.       I cut a slice out of it

10:32:54   17   like cutting a slice of cake, and then I made some of it to

10:32:59   18   be semitransparent, and we can rotate it to see it a little

10:33:04   19   bit better.

10:33:04   20               Okay.   So on the left, we have my model, the

10:33:07   21   cross-section that I just took following Line A, and on the

10:33:10   22   right is Utsugi 5, which is from Line A.          The only

10:33:14   23   annotation I did was add colors so that they match the

10:33:18   24   layers.

10:33:18   25               You can see that the structure that I've built on
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 58 of 186 PageID #: 15771
                                                                                     602



10:33:20    1   the left matches the figure on the right from Utsugi.

10:33:24    2   Q.   And so what does that tell you about your model?

10:33:28    3   A.   It tells me that I put down the layers correctly and

10:33:32    4   that the instructions do indeed teach you how to make this

10:33:36    5   layer structure of Utsugi, that it shows you in Figure 5.

10:33:38    6   Q.   What did you do next with your model?

10:33:40    7   A.   So now I'm going to take a different cross-section and

10:33:43    8   look at the other transistor.       I am going to cut along this

10:33:47    9   dotted line, and it's going to show me what the other

10:33:51   10   transistor looks like, and I can take a look and see if

10:33:54   11   there's an insulation layer there.

10:33:57   12   Q.   So what's shown here?

10:33:58   13   A.   So here I've taken that slice, and it's a little easier

10:34:01   14   if we rotate it.    And we can see it from the side.          We

10:34:05   15   definitely have structure.       Over here on the left is the

10:34:08   16   transistor we're interested in.        Over here on the right, we

10:34:11   17   have some cross-section through contact holes, I believe,

10:34:16   18   just because it happens to be there.

10:34:17   19            But let's zoom in on the left.

10:34:19   20   Q.   And what do you see when you zoom in on the particular

10:34:24   21   transistor?

10:34:24   22   A.   So here I see this second transistor.         I have my gate

10:34:30   23   electrodes at the bottom, I have my source and drain

10:34:33   24   electrodes in blue on the sides.        And then I have my

10:34:36   25   channel region.    I have my first electrode in gray.           And
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 59 of 186 PageID #: 15772
                                                                                     603



10:34:39    1   here in between you can see this purple insulation layer.

10:34:42    2   This is the layer that Solas contends isn't there.

10:34:47    3   Q.   And so what, in your opinio,n does your model show

10:34:51    4   about whether there's insulation layer over the second

10:34:54    5   transistor if you are to follow the manufacturing steps

10:34:57    6   provided in Utsugi?

10:34:58    7   A.   My model shows that if a person there -- a person of

10:35:01    8   ordinary skill in the art follows the instructions in

10:35:04    9   Utsugi, it shows you that there is an insulation layer over

10:35:08   10   both transistors.

10:35:09   11   Q.   So, Dr. Fontecchio, in your opinion, does Utsugi

10:35:14   12   disclose every limitation of Claims 4 and 5 of the '450

10:35:17   13   patent?

10:35:17   14   A.   In my opinion, it does, yes.

10:35:21   15   Q.   Dr. Fontecchio, let's just say, for the sake of

10:35:24   16   argument, that Utsugi doesn't explicitly disclose the SiO 2

10:35:30   17   layer over the second transistor.        In your opinion, would

10:35:33   18   it be obvious to form that insulation material in that

10:35:36   19   location?

10:35:37   20   A.   It would, yes.    You'd have to have an insulation layer

10:35:43   21   there or the circuit would not work.         So you would have to

10:35:46   22   form one.

10:35:46   23   Q.   At the time Utsugi was filed, would a person of

10:35:50   24   ordinary skill in the art know how to form an SiO 2 layer in

10:35:54   25   that particular location?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 60 of 186 PageID #: 15773
                                                                                     604



10:35:55    1   A.   Yes, they would.     That would be a common technique.

10:35:57    2   Q.   Would a person of ordinary skill in the art have an

10:36:01    3   expectation of success in laying that insulation film down

10:36:05    4   in that location?

10:36:06    5   A.   They would, yes; especially since they're laying it

10:36:11    6   down in the other location at the same time.

10:36:13    7   Q.   With respect to the particular limitation we've been

10:36:16    8   discussing, the insulation layer being over the

10:36:20    9   transistors, are you aware of any commercial success of any

10:36:24   10   product that's tied to this particular limitation of the

10:36:27   11   claims?

10:36:28   12   A.   No, I'm not.

10:36:30   13   Q.   Are you aware of any long-felt but unfulfilled need in

10:36:36   14   the industry tied to this particular limitation?

10:36:38   15   A.   No.

10:36:38   16   Q.   Are you aware of any failure by others tied to this

10:36:42   17   particular limitation of putting insulation and film over

10:36:46   18   transistors?

10:36:46   19   A.   I am not, no.

10:36:52   20              MR. FRISCH:    Your Honor, I'm going to now ask a

10:36:54   21   few more questions related to confidential information, so

10:36:57   22   I'd ask if we could seal the courtroom.

10:36:59   23              THE COURT:    Based on counsel's request and

10:37:02   24   representations, I'll order the courtroom sealed.

10:37:04   25              Those present not subject to the protective order
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 61 of 186 PageID #: 15774
                                                                                     605



10:37:06    1   in this case should excuse themselves and remain outside

10:37:10    2   the courtroom until it's reopened and unsealed.

10:37:34    3            (Courtroom sealed.)

10:37:34    4            (This portion of the transcript is sealed

10:37:34    5            and filed under separate cover as

10:37:34    6            Sealed Portion No. 14.)

10:47:46    7            (Courtroom unsealed.)

10:47:46    8            THE COURT:     All right.    Mr. Fenster, you may

10:48:40    9   proceed with cross-examination of the witness.

10:48:42   10            MR. FENSTER:     Thank you, Your Honor.

10:48:42   11                            CROSS-EXAMINATION

10:48:43   12   BY MR. FENSTER:

10:48:43   13   Q.   Good morning, Dr. Fontecchio.

10:48:53   14   A.   Good morning, Mr. Fenster.

10:48:56   15            MR. FENSTER:     Good morning, ladies and gentlemen.

10:48:57   16   Q.   (By Mr. Fenster)    Dr. Fontecchio, you're serving as an

10:49:00   17   expert witness in this case, right?

10:49:02   18   A.   Yes, sir.

10:49:02   19   Q.   And in connection with your work in this case, you had

10:49:05   20   to submit a report setting forth all of your opinions on

10:49:08   21   infringement and all of your opinions on validity, correct?

10:49:11   22   A.   Two reports, yes.

10:49:13   23   Q.   And you included -- and you made sure that those

10:49:16   24   reports were complete and accurate, right?

10:49:18   25   A.   To the best of my ability.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 62 of 186 PageID #: 15775
                                                                                     606



10:49:19    1   Q.   And you also sat for a deposition in this case where

10:49:22    2   you testified under oath like you are today; is that

10:49:24    3   correct?

10:49:24    4   A.   Yes.

10:49:26    5   Q.   Now, you agree that since you've done both infringement

10:49:33    6   and validity, you have to apply the claims consistently

10:49:38    7   when you do infringement and validity, correct?

10:49:41    8   A.   Yes.

10:49:42    9   Q.   You can't apply them one way for infringement and

10:49:45   10   another for validity, right?

10:49:46   11   A.   Correct.

10:49:49   12   Q.   Okay.     Let's talk about what the proper infringement

10:49:53   13   analysis is.

10:49:53   14               So just to orient you, since we bounced around,

10:49:58   15   I'm going to talk about the '450 first because -- so we can

10:50:02   16   do that unsealed.      We'll talk about the '450 first.         We'll

10:50:04   17   talk about your infringement opinions and then validity and

10:50:08   18   then the '338.      Okay?

10:50:09   19   A.   Okay.

10:50:09   20   Q.   Okay.

10:50:10   21   A.   Thank you.

10:50:10   22   Q.   So you've been here throughout trial?

10:50:16   23   A.   Mostly.

10:50:16   24   Q.   Okay.     So you've heard Mr. Haslam ask Mr. Credelle and

10:50:21   25   Mr. Dell if they looked at various teardowns that Solas did
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 63 of 186 PageID #: 15776
                                                                                     607



10:50:25    1   in this case before the case started.         Do you recall that?

10:50:29    2   A.   I do.

10:50:30    3   Q.   In fact, they kind of made a big deal out of the fact

10:50:34    4   that teardowns weren't looked at or something, from before

10:50:37    5   the case, right?

10:50:38    6   A.   I've heard it discussed.      I don't know if it was a big

10:50:42    7   deal, but...

10:50:43    8   Q.   Okay.   So those teardowns were done before this

10:50:45    9   litigation and before Samsung produced its confidential GDS

10:50:50   10   and PDR documents to Solas, correct?

10:50:52   11   A.   I don't know.   I don't know when the teardowns were

10:50:58   12   done.

10:50:58   13   Q.   Now, Mr. Credelle testified that he based his analysis

10:51:01   14   on Samsung's GDS and PDR files for each accused phone that

10:51:06   15   were produced in this case.       Do you recall that?

10:51:08   16   A.   I do recall that.

10:51:09   17   Q.   And the Samsung GDS files, the confidential GDS files

10:51:15   18   that they produced, is the actual graphic design layout for

10:51:18   19   the accused products.      It's like, as you described, a

10:51:21   20   blueprint for the product, correct?

10:51:23   21   A.   Yes.

10:51:23   22   Q.   And you agree that the GDS files that Mr. Credelle

10:51:27   23   relied on and based his infringement analysis on accurately

10:51:31   24   describe the accused products, right?

10:51:33   25   A.   The GDS files accurately describe the products, yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 64 of 186 PageID #: 15777
                                                                                     608



10:51:37    1   That's my understanding.

10:51:38    2               THE COURT:     Slow down a little bit, please --

10:51:41    3               THE WITNESS:     Oh, I'm sorry.

10:51:42    4               THE COURT:     -- Dr. Fontecchio.

10:51:49    5   Q.   (By Mr. Fenster)       And Mr. Credelle also testified that

10:51:53    6   he relied on the preliminary design review, the PDR files,

10:51:56    7   produced by Samsung?

10:51:57    8   A.   Yes.

10:51:58    9   Q.   And the PDR files produced by Samsung and relied upon

10:52:01   10   by Mr. Credelle also accurately describe the accused

10:52:04   11   products, correct?

10:52:05   12   A.   I have no reason to question their accuracy.

10:52:08   13   Q.   Now, infringement, the only proper analysis for

10:52:23   14   infringement is comparing the accused products to the

10:52:27   15   actual claim language, correct?

10:52:29   16   A.   That's my understanding.

10:52:31   17   Q.   You saw opening statements by -- you were here for the

10:52:40   18   opening statements?

10:52:40   19   A.   I was.

10:52:41   20   Q.   You've seen Mr. Haslam show that diagram from Figure 7

10:52:45   21   of the patent, and he used that with some of the witnesses.

10:52:49   22   You recall that?

10:52:50   23   A.   I was here for opening.       I don't recall which figure

10:52:52   24   you mean.

10:52:55   25               MR. FENSTER:     Can we just show opening DDX-1.006?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 65 of 186 PageID #: 15778
                                                                                     609



10:53:08    1   I'm sorry, it's the opening slide.         That's okay.

10:53:19    2   Q.   (By Mr. Fenster)    You agree that for infringement, it

10:53:22    3   is absolutely improper to compare the accused products to

10:53:26    4   figures from the asserted patent, right?

10:53:30    5   A.   My understanding is you need to compare to the claim

10:53:33    6   limitation language.

10:53:34    7   Q.   It's improper to compare the accused products to the

10:53:39    8   specification of the accused products, right?

10:53:42    9   A.   So I think you can compare them, but for infringement,

10:53:47   10   you need to show that they match the claim limitations.

10:53:50   11   Q.   And so for infringement, the only proper comparison is

10:53:56   12   to the actual language of the claims, right?

10:53:57   13   A.   Yes.

10:53:58   14   Q.   And the same is true for validity, right?

10:54:02   15   A.   Yes.

10:54:04   16   Q.   Now, you were here for the testimony of Mr. Kwak?

10:54:16   17   A.   Yes.

10:54:17   18   Q.   And Mr. Kwak was asked to testify about two of his

10:54:23   19   patents.    Do you recall that?

10:54:24   20   A.   I recall that.

10:54:25   21   Q.   His patents have nothing to do with the technical

10:54:29   22   issues of infringement or validity in this case, correct?

10:54:32   23   A.   I believe that's true.

10:54:39   24   Q.   Mr. Kwak's patents that he testified about are totally

10:54:44   25   irrelevant to whether Samsung infringes Solas's asserted
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 66 of 186 PageID #: 15779
                                                                                     610



10:54:48    1   patents in this case, correct?

10:54:51    2               MR. FRISCH:     Objection, Your Honor.

10:54:53    3               THE COURT:     What's your objection?

10:54:54    4               MR. FRISCH:     I don't believe there's any

10:54:56    5   foundation for -- laid for whether Dr. Fontecchio knows

10:54:59    6   even what these patents are about.

10:55:03    7               MR. FENSTER:     He knows that the proper comparison

10:55:06    8   is the product to the claims and not to anything related to

10:55:10    9   the product.

10:55:10   10               THE COURT:     He apparently does because we've gone

10:55:12   11   over it about three times.           Let's move on.

10:55:16   12               MR. FENSTER:     Okay.

10:55:16   13   Q.   (By Mr. Fenster)       Now, Samsung has also referenced some

10:55:23   14   patents that Samsung has that related to their patents.              Do

10:55:27   15   you recall that?

10:55:27   16   A.   I'm not sure what you mean.

10:55:29   17   Q.   Mr. Kwak testified and Mr. Haslam suggested that

10:55:32   18   Samsung is very innovative; they have their own patents.

10:55:38   19   Do you recall all that?

10:55:39   20   A.   I do recall that.

10:55:40   21   Q.   Whether Samsung has their own patents has nothing to do

10:55:43   22   with whether they infringe the asserted patents in this

10:55:45   23   case, right?

10:55:46   24   A.   Yes.

10:55:47   25   Q.   If the accused products match the asserted claims, the
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 67 of 186 PageID #: 15780
                                                                                     611



10:55:54    1   elements of the asserted patents, they infringe regardless

10:55:59    2   of whether Samsung has patents or not, right?

10:56:01    3   A.   If they match all of the claims.

10:56:03    4   Q.   That's right.

10:56:08    5               Okay.   Let's turn to your infringement opinions,

10:56:13    6   non-infringement opinions with respect to the '450 patent.

10:56:14    7               So, as I understand it, you had two reasons that

10:56:17    8   the accused products, in your opinion, do not infringe the

10:56:22    9   '450 patent, correct?       One was [1d], connected, and the

10:56:25   10   other was the external signal related to the switch -- to

10:56:29   11   the selection transistor, right?

10:56:36   12   A.   Yes.

10:56:36   13               MR. FENSTER:   Can I have Plaintiff's Demo-504,

10:56:43   14   please?

10:56:43   15   Q.   (By Mr. Fenster)      Okay.   So this is the element that

10:56:45   16   you were referring to, correct?

10:56:46   17   A.   I'm not sure what you mean by "element."

10:56:52   18   Q.   Element [1d], that the electrode is connected to said

10:56:58   19   active elements through at least one contact hole.

10:57:02   20   A.   Okay.

10:57:02   21   Q.   Right, that was the basis for your opinion?

10:57:05   22   A.   Yes.

10:57:05   23   Q.   Okay.    And you had no opinions on Elements [1a], [b],

10:57:10   24   or [c], right?

10:57:11   25   A.   I didn't render opinions in my discussion today -- in
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 68 of 186 PageID #: 15781
                                                                                     612



10:57:16    1   my testimony.

10:57:17    2   Q.   You didn't dispute those today?

10:57:19    3   A.   That's correct.

10:57:21    4   Q.   Okay.   Now, Element [1d] requires that the electrode be

10:57:24    5   connected to said active elements through the contact hole,

10:57:28    6   correct?

10:57:28    7   A.   That's correct.

10:57:31    8   Q.   And the contact hole is in the insulation layer, right?

10:57:34    9   A.   Yes.

10:57:34   10   Q.   And the insulation layer is between the active elements

10:57:38   11   and the pixel electrode, correct?

10:57:40   12   A.   Yes.

10:57:44   13   Q.   And the insulation layer is insulating, meaning it does

10:57:48   14   not conduct electric signals, right?

10:57:51   15   A.   Yes, that's what that means.

10:57:53   16   Q.   In fact, as you just explained in connection with

10:57:55   17   Utsugi, the whole point of the contact hole is to allow

10:57:58   18   electrical communication between the circuit and the

10:58:02   19   electrode, correct?

10:58:03   20   A.   That's correct.

10:58:09   21   Q.   Now, on Plaintiff's Slide 4, you see the accused

10:58:19   22   circuit in the Samsung products during the light-emission

10:58:25   23   period, correct?

10:58:25   24   A.   I do.

10:58:26   25   Q.   And during the light-emission period, T1, the driving
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 69 of 186 PageID #: 15782
                                                                                     613



10:58:34    1   transistor, is electrically connected to the pixel

10:58:36    2   electrode, correct?

10:58:36    3   A.   It's electrically connected.

10:58:42    4   Q.   And during the emission period, the drain of T3 is also

10:58:51    5   electrically connected to the pixel electrode, correct, for

10:58:59    6   the same reason?

10:58:59    7   A.   It's electrically connected.

10:59:01    8   Q.   Now, you agree that infringement depends on the actual

10:59:06    9   words of the claim, right?

10:59:07   10   A.   Yes.

10:59:09   11   Q.   It is absolutely improper in doing an infringement

10:59:14   12   analysis to import or add limitations into the claim that

10:59:18   13   are not there, correct?

10:59:19   14   A.   Okay.

10:59:22   15   Q.   Do you understand that?

10:59:24   16   A.   Yes.

10:59:24   17   Q.   Okay.   So, here, the claim says "connected," right?

10:59:33   18   A.   It does.

10:59:34   19   Q.   It does not say "physically connected," correct?

10:59:38   20   A.   It doesn't use those words.

10:59:40   21   Q.   It does not say "directly connected," correct?

10:59:43   22   A.   I agree, it doesn't use those words.

10:59:45   23   Q.   And there's nothing in Judge Gilstrap's claim

10:59:53   24   construction for this term that would require physical or

10:59:56   25   direct connection, correct?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 70 of 186 PageID #: 15783
                                                                                     614



10:59:58    1   A.   Not in the claim construction.

11:00:03    2   Q.   And, in fact, the context of this claim is that the

11:00:10    3   circuits are being separated by an insulation film, and the

11:00:15    4   whole point of the contact hole is to allow an electrical

11:00:20    5   connection between the electrode and the transistors,

11:00:26    6   correct?

11:00:26    7   A.   Yes.

11:00:27    8   Q.   And you agree that T1 and T3 are electrically connected

11:00:35    9   to the electrode through the contact hole during the

11:00:41   10   light-emission period, correct?

11:00:42   11   A.   Electrically connected, yes.

11:00:43   12   Q.   Okay.    Your second argument had to do with --

11:00:48   13               MR. FENSTER:   You can take that down.

11:00:49   14   Q.   (By Mr. Fenster)      Your second argument had to do with

11:00:55   15   the selection transistor and external elements, right?

11:01:00   16   A.   I wouldn't put it that way --

11:01:03   17   Q.   I'm sorry.     External -- external signal, I apologize.

11:01:05   18   A.   That's okay.

11:01:07   19   Q.   Okay.

11:01:07   20               MR. FENSTER:   So if I can have Claim 4, the

11:01:13   21   elements of Claim 4.

11:01:18   22   Q.   (By Mr. Fenster)      Now, selection transistor appears in

11:01:28   23   Claim 4, right?

11:01:30   24   A.   It does.

11:01:31   25   Q.   Okay.    So Claim 4 is dependent on Claim 1, and it adds
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 71 of 186 PageID #: 15784
                                                                                     615



11:01:36    1   additional limitations to Claim 1, right?

11:01:39    2   A.   Yes.

11:01:41    3   Q.   Okay.   Selection transistor does not appear anywhere in

11:01:47    4   Claim 1.     Would you agree?

11:01:48    5   A.   I would agree.

11:01:51    6   Q.   In fact, the selection transistor is one of the

11:01:55    7   additional elements that's added by Claim 4, correct?

11:01:59    8   A.   Yes.

11:02:02    9   Q.   Now, you do not dispute that the Samsung '450 accused

11:02:15   10   products meet all the additional elements of Claim 4 beyond

11:02:20   11   the fact that it is dependent on Claim 1, correct?

11:02:23   12   A.   I'm not sure I understand your question.

11:02:35   13   Q.   You do not dispute that the accused products meet all

11:02:47   14   of the additional elements that are added by Claim 4, other

11:02:54   15   than the fact that they are dependent upon Claim 1,

11:03:04   16   correct?

11:03:04   17   A.   No.

11:03:05   18   Q.   That is different than your previous sworn testimony at

11:03:12   19   your deposition, isn't it?

11:03:13   20   A.   Maybe I should clarify.      I do not agree with your

11:03:16   21   previous statement.     I do not believe that all the other

11:03:20   22   claim limitations are met.       However, I've not discussed

11:03:23   23   them in these proceedings.

11:03:25   24   Q.   You're changing your testimony.        The way you've

11:03:32   25   testified here today is different than your previous sworn
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 72 of 186 PageID #: 15785
                                                                                     616



11:03:36    1   testimony, correct?

11:03:39    2   A.   Yes.

11:03:40    3   Q.   At your deposition, you testified under oath, just like

11:03:46    4   you're under oath here, that you have not rendered an

11:03:50    5   opinion to dispute the additional elements of Claim 4

11:03:55    6   beyond the fact that it is dependent on Claim 1.

11:04:00    7               You testified to that in your deposition, correct?

11:04:02    8   A.   I don't recall.

11:04:07    9               MR. FENSTER:     Can we pull up Demonstrative 12,

11:04:13   10   please?

11:04:13   11   Q.   (By Mr. Fenster)       This is from your deposition at

11:04:14   12   Page 55, Lines 11 through 22.

11:04:19   13               You were asked:

11:04:21   14               Question:     And so am I right that you don't

11:04:25   15   dispute that the '450 Samsung accused products satisfy the

11:04:28   16   additional words of Claim 4 here on Column 18, Lines, let's

11:04:35   17   say, 11 through 18, fair?

11:04:37   18               And I started on Claim 11, to be clear, with the

11:04:40   19   words "said active elements."

11:04:46   20               And what he was referring to are the elements of

11:04:48   21   Claim 4 that are shown on the left, right?

11:04:50   22   A.   Yes.

11:04:51   23   Q.   Okay.    And you answered -- okay.      I'm just reading it.

11:04:56   24               Answer:     So I've not rendered an opinion to

11:04:59   25   dispute the additional elements of Claim 4 beyond the fact
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 73 of 186 PageID #: 15786
                                                                                     617



11:05:02    1   that it's dependent upon Claim 1.

11:05:04    2               That was your testimony, correct?

11:05:06    3   A.   Yes.

11:05:06    4   Q.   And you're telling a different story here today, aren't

11:05:13    5   you?

11:05:13    6   A.   I don't think so.

11:05:14    7   Q.   Well, we've established that selection -- you're --

11:05:23    8   you -- you're disputing selection transistor here today,

11:05:28    9   right?

11:05:28   10   A.   Yes.

11:05:28   11   Q.   We established that selection transistor is one of the

11:05:31   12   additional elements that is only added in Claim 4, right?

11:05:36   13   A.   It's defined in Claim 4.

11:05:37   14   Q.   All right.     So let's go through what you did present

11:05:48   15   today.

11:05:55   16               MR. FENSTER:   So let's go to '450 -- I'm sorry,

11:05:59   17   can I bring up Credelle's Slide 219, please?

11:06:05   18   Q.   (By Mr. Fenster)      And this is the element that you did

11:06:11   19   discuss today as your second opinion, contrary to your

11:06:15   20   first deposition, right?

11:06:15   21   A.   I don't think I put it that way, but this is the

11:06:23   22   element I described today.

11:06:24   23   Q.   Fair enough.

11:06:25   24               Okay.   So just to orient the -- okay.

11:06:44   25               So this says "the display apparatus."        And it
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 74 of 186 PageID #: 15787
                                                                                     618



11:06:47    1   says:    Wherein said active elements are a selection

11:06:50    2   transistor which is turned on in response to an externally

11:06:55    3   supplied address signal.

11:06:58    4               Right.

11:06:58    5   A.   That's correct.

11:06:58    6   Q.   And Mr. Credelle testified that T3 is the selection

11:07:02    7   transistor that meets this limitation, correct?

11:07:04    8   A.   Yes.

11:07:05    9   Q.   And you agree that all of the accused products have T3

11:07:10   10   and that T3 is turned on in response to an externally

11:07:15   11   supplied address signal, just like the claim requires,

11:07:18   12   right?

11:07:18   13   A.   I agree.

11:07:28   14               MR. FENSTER:   Now, if I can have Slide 2 --

11:07:34   15   Credelle Slide 220, please.

11:07:38   16   Q.   (By Mr. Fenster)      Okay.   So Claim 4 talks about a drive

11:08:01   17   transistor which is driven by a signal corresponding to

11:08:04   18   image data supplied externally through said selection

11:08:15   19   transistor, right?

11:08:16   20   A.   It does.

11:08:16   21   Q.   And during the data -- and this happens during the data

11:08:22   22   writing period that we've talked about with respect to the

11:08:25   23   Samsung products?

11:08:26   24   A.   Yes.

11:08:26   25   Q.   And during the data writing period, T2 and T3 both
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 75 of 186 PageID #: 15788
                                                                                     619



11:08:33    1   turned on, right?

11:08:34    2   A.   They do.

11:08:34    3   Q.   And the image data signal comes in from this external

11:08:41    4   data line, right?

11:08:42    5   A.   Yes.

11:08:43    6   Q.   And that signal comes in, and it goes through T2,

11:08:50    7   right?

11:08:50    8   A.   Yes.

11:08:50    9   Q.   It goes through T -- that same signal -- strike that.

11:08:55   10               The signal goes from the data line, through T2,

11:09:00   11   through T1, through, T3 and up to the capacitor, correct?

11:09:09   12   A.   Yes.    It also goes to the gate of T1.

11:09:13   13   Q.   Fair enough.    And you're referring to this gate right

11:09:16   14   here, right?

11:09:17   15   A.   Correct.

11:09:19   16   Q.   Okay.

11:09:26   17               MR. FENSTER:   Now, if we can go to Fontecchio

11:09:29   18   Slide 25.

11:09:35   19   Q.   (By Mr. Fenster)      Now, this is what you showed the jury

11:09:38   20   to make your point to the jury, right?

11:09:42   21   A.   It's one of the things I showed them, yes.

11:09:44   22   Q.   To show them that the image data was not supplied

11:09:48   23   through the transistor T3, right?

11:09:50   24   A.   Correct.

11:09:50   25   Q.   And you did not show the jury that this data line comes
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 76 of 186 PageID #: 15789
                                                                                     620



11:09:55    1   in, goes through T2, through T1, to -- through T3, and up

11:10:01    2   to the capacitor and the gate, correct?

11:10:03    3   A.   I think I showed that in a different slide.

11:10:08    4   Q.   You did not show it in connection with this limitation,

11:10:11    5   did you?

11:10:12    6   A.   Maybe not.

11:10:25    7              MR. FENSTER:     All right.   So let's go back to

11:10:27    8   Slide 220.

11:10:28    9   Q.   (By Mr. Fenster)      So you agree that, as shown in the

11:10:52   10   red line, that that signal that represents the data comes

11:10:59   11   in from the data line, goes through T2, through T1, through

11:11:04   12   T3 the selection transistor that Mr. Credelle identified,

11:11:07   13   before going out to the gate and the capacitor, correct?

11:11:10   14   A.   No.   Would you like me to explain?

11:11:20   15   Q.   I think your testimony is inconsistent with what you

11:11:35   16   just said but --

11:11:37   17              THE COURT:     Counsel.

11:11:37   18              MR. FENSTER:     I'm sorry, I apologize.

11:11:39   19              THE COURT:     That kind of sidebar comment is not

11:11:42   20   appropriate.

11:11:42   21              And it's the attorney's decision as to whether to

11:11:46   22   ask for an explanation or not.        If he wants one, he'll ask

11:11:50   23   for it.    If he doesn't, he won't.

11:11:52   24              Let's move on to the next question.

11:11:55   25              MR. FENSTER:     Yes, Your Honor.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 77 of 186 PageID #: 15790
                                                                                     621



11:11:55    1   Q.   (By Mr. Fenster)       You agree that image data is supplied

11:11:57    2   by the data line, right?

11:11:59    3   A.   Yes.

11:11:59    4   Q.   And you agree that image data is provided as a current

11:12:03    5   that flows through the circuit as shown in -- by the red

11:12:07    6   line, correct?

11:12:07    7   A.   No.

11:12:08    8   Q.   You agree that it is supplied as a signal that is

11:12:20    9   shown -- the path of the signal from the data line is shown

11:12:24   10   by the red line, right?

11:12:25   11   A.   No.

11:12:27   12   Q.   Okay.     All right.    Mr. -- Dr. Fontecchio.

11:12:33   13               Do you dispute that the image data signal goes

11:12:52   14   through T2, through T1, through T3 and up to the capacitor?

11:12:56   15   A.   I agree with that.

11:12:59   16   Q.   All right.     Those are -- those were your two

11:13:07   17   non-infringement opinions, the only elements that you

11:13:10   18   challenged with respect to '450, right?

11:13:11   19   A.   Yes.

11:13:13   20   Q.   And you had no other arguments challenging any of the

11:13:17   21   other elements of the '450, right?         You covered them both?

11:13:20   22   A.   Uh-huh.

11:13:21   23   Q.   Okay.     So now let's go to your --

11:13:24   24               THE COURT:   Just a minute.    Non-verbalized

11:13:27   25   responses, "uh-huh," won't work for the record.            So please
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 78 of 186 PageID #: 15791
                                                                                     622



11:13:30    1   say yes or no.

11:13:32    2               THE WITNESS:     I apologize.

11:13:34    3               THE COURT:     That's all right.

11:13:36    4               And please speak up a little bit, Mr. Fenster.

11:13:40    5               MR. FENSTER:     Yes, Your Honor.

11:13:40    6   Q.   (By Mr. Fenster)       So let's go to your validity opinion

11:13:40    7   with respect to the '450, okay?

11:13:40    8   A.   Okay.

11:13:41    9   Q.   You are aware that Solas's patents are entitled to a

11:13:45   10   presumption of validity, correct?

11:13:46   11   A.   Yes.

11:13:46   12   Q.   You're aware that to prove invalidity, invalidity has

11:13:51   13   to be proven by a higher standard of proof called a clear

11:13:56   14   and convincing evidence standard, correct?

11:13:57   15   A.   Yes.

11:13:58   16   Q.   Now, you assert that Solas's '450 patent is invalid for

11:14:06   17   anticipation, correct?

11:14:08   18   A.   Correct.

11:14:08   19   Q.   Meaning that the '450 patent is anticipated by the

11:14:13   20   Utsugi reference, right?

11:14:15   21   A.   Yes.

11:14:16   22   Q.   And you, Samsung, has the burden of proving

11:14:22   23   anticipation by clear and convincing evidence for every

11:14:24   24   single element, correct?

11:14:25   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 79 of 186 PageID #: 15792
                                                                                     623



11:14:25    1   Q.   To meet that burden for anticipation, you have to show

11:14:30    2   that every element of the asserted claims are either

11:14:35    3   explicitly or inherently in Utsugi and that the elements

11:14:41    4   are arranged in Utsugi as in the claim, correct?

11:14:44    5   A.   That's my understanding.

11:14:47    6   Q.   It has to -- and you have no opinion as to inherency,

11:14:54    7   right?      We can take that off the table?

11:14:55    8   A.   I'm not sure.    It might play into obviousness.

11:15:02    9   Q.   For anticipation, it has to be either explicit or

11:15:06   10   inherent, and you did not present any opinion in your

11:15:08   11   report or today that Utsugi inherently teaches any of the

11:15:12   12   elements, correct?

11:15:13   13   A.   Right.    I think Utsugi is explicit.

11:15:23   14   Q.   Okay.    So you have to prove to the jury by clear and

11:15:26   15   convincing evidence that every single element is explicitly

11:15:29   16   in Utsugi for anticipation, correct?

11:15:31   17   A.   Yes, and I think I've done that.

11:15:33   18   Q.   If any element of the asserted claims is not explicitly

11:15:39   19   disclosed in Utsugi, you agree that there's no invalidity

11:15:44   20   for anticipation, correct?

11:15:45   21   A.   Yes.

11:15:46   22   Q.   Now, you also offered an obviousness opinion in this

11:15:50   23   case, but only with respect to one element, Element [1c],

11:15:54   24   right?

11:15:54   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 80 of 186 PageID #: 15793
                                                                                     624



11:15:54    1   Q.   So for all of the other elements, including

11:15:59    2   Element [1d], you only have an anticipation opinion,

11:16:04    3   correct?

11:16:04    4   A.   I believe so.

11:16:09    5   Q.   You have no back-up plan.          If it doesn't anticipate,

11:16:12    6   you've got no obviousness back-up, catchall, or anything

11:16:17    7   like that for other elements, including Element [1d],

11:16:20    8   right?

11:16:20    9   A.   I think it's pretty explicit.          It meets anticipation.

11:16:23   10   Q.   Can you answer my question, sir?          You have no back-up

11:16:25   11   plan --

11:16:26   12               THE COURT:     Counsel, if you think the witness's

11:16:28   13   answer was non-responsive, raise it with the Court.             Don't

11:16:30   14   redirect the witness.

11:16:31   15               MR. FENSTER:     Thank you, Your Honor.

11:16:33   16               THE COURT:     And, Dr. Fontecchio, you need to

11:16:35   17   answer the questions as presented.           And you don't need to

11:16:38   18   insert anything that the question doesn't call for in your

11:16:41   19   answer.     Understood?

11:16:42   20               THE WITNESS:     Yes, sir.

11:16:43   21               THE COURT:     All right.    Let's proceed, gentlemen.

11:16:44   22   Q.   (By Mr. Fenster)       So, Dr. Fontecchio, it is true that

11:16:48   23   you have -- your only opinion for anticipate -- for

11:16:52   24   Element [1d] is anticipation, correct?

11:16:58   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 81 of 186 PageID #: 15794
                                                                                     625



11:16:58    1   Q.   You have no back-up plan, no catchall, no obviousness

11:17:02    2   for [1d], right?

11:17:03    3   A.   I wouldn't put it that way.

11:17:06    4   Q.   If the jury finds that you did not meet your burden by

11:17:15    5   clear and convincing evidence of proving every element of

11:17:18    6   Element [1d], the patent will not be invalid for

11:17:20    7   anticipation, correct?

11:17:21    8   A.   Correct.

11:17:23    9   Q.   And it wouldn't be invalid for obviousness either

11:17:27   10   because that element would be missing, correct?

11:17:30   11   A.   I guess so.

11:17:32   12   Q.   Okay.    All right.    Element [1c] --

11:18:00   13            MR. FENSTER:      Can I have the '450 patent,

11:18:02   14   Element [1c]?      Thank you.

11:18:14   15   Q.   (By Mr. Fenster)      So Element [1c] requires an

11:18:19   16   insulation film formed over said substrate so as to cover

11:18:24   17   said active elements, right?

11:18:27   18   A.   It does.

11:18:28   19   Q.   Said active elements is plural, right?

11:18:31   20   A.   It is.

11:18:32   21   Q.   And those active elements are both the selection

11:18:39   22   transistor and the driving transistor, correct?

11:18:41   23   A.   Not according to this limitation, but, yes.

11:18:46   24   Q.   So you agree that the -- this element requires covering

11:19:02   25   two active elements, right?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 82 of 186 PageID #: 15795
                                                                                     626



11:19:04    1   A.   Yes.

11:19:05    2   Q.   Okay.    And the only active elements that you've mapped

11:19:08    3   to are Q s and Q I in Utsugi, right?

11:19:13    4   A.   Yes.

11:19:13    5   Q.   You would agree that to meet -- to show the jury that

11:19:17    6   this element -- element is met, you have to show that

11:19:21    7   Utsugi expressly describes the insulation layer covering

11:19:27    8   both Q s and Q I , correct?

11:19:31    9   A.   Yes.

11:19:38   10   Q.   Okay.

11:19:38   11               MR. FENSTER:   Now, can we bring up DDX-6.033?

11:19:42   12   Q.   (By Mr. Fenster)      This is the slide that you showed the

11:19:50   13   jury for anticipation of Element [1c], correct?

11:19:59   14   A.   Yes.

11:19:59   15   Q.   This is the only element -- the only slide that you

11:20:04   16   showed to show evidence that [1c] is met for anticipation,

11:20:08   17   correct?

11:20:08   18   A.   No.

11:20:17   19   Q.   For anticipation?

11:20:21   20   A.   No.

11:20:21   21   Q.   Okay.    Other than your model, these are the only

11:20:29   22   portions of Utsugi that you identified in your direct

11:20:33   23   examination as meeting the elements of [1c] for

11:20:36   24   anticipation, correct?

11:20:37   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 83 of 186 PageID #: 15796
                                                                                     627



11:20:38    1   Q.   Got it.    Okay.   So we'll come back to your model in a

11:20:42    2   minute.

11:20:42    3   A.   Okay.

11:20:42    4   Q.   There is no -- so to meet Element [1c], you have to

11:20:50    5   show that Utsugi expressly discloses that the insulation

11:20:56    6   layer covers both Q s and Q I , right?

11:21:01    7   A.   Correct.

11:21:01    8   Q.   There is no figure in Utsugi that shows the insulation

11:21:07    9   layer covering Q s , correct?

11:21:10   10   A.   Correct.

11:21:11   11   Q.   5 -- you showed Figure 5 on your slide.          And Figure 5

11:21:18   12   does not show the Q s transistor at all, correct?

11:21:22   13   A.   Figure 5 does not.

11:21:24   14   Q.   So Figure 5 does not show explicitly the insulation

11:21:27   15   layer over Q s , correct?

11:21:30   16   A.   Figure 5 does not.

11:21:32   17   Q.   Okay.

11:21:33   18               MR. FENSTER:   Can we put a red X over that?

11:21:38   19   Q.   (By Mr. Fenster)      Now, let's look at the -- let's look

11:21:45   20   at the text that you cited from Utsugi.

11:21:47   21               That's on the left in the lower left-hand box,

11:21:52   22   right?

11:21:52   23   A.   Okay.

11:21:52   24   Q.   And you quote one sentence from Utsugi, correct?

11:21:57   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 84 of 186 PageID #: 15797
                                                                                     628



11:21:58    1   Q.   And that sentence does not mention Q s at all, right?

11:22:04    2   A.   Not that sentence, no.

11:22:10    3   Q.   This is the only sentence you showed the jury for

11:22:13    4   anticipation, right?

11:22:14    5   A.   No.

11:22:23    6   Q.   This sentence on your slide does not explicitly

11:22:28    7   describe the insulation layer covering Q s , correct?

11:22:32    8   A.   I think it does.      Would you like me to explain?

11:22:37    9   Q.   The word transistor Q s is not mentioned in this

11:22:43   10   sentence on the left, correct?         Q I is, but not Q s ?

11:22:49   11   A.   That's correct.

11:22:50   12              THE COURT:     And one more time, Dr. Fontecchio, the

11:22:53   13   lawyers will decide which witnesses and in which context

11:22:57   14   they want to ask for an explanation.          You don't need to

11:23:00   15   keep offering it.       If he wants you to explain, he'll ask

11:23:04   16   you to explain.     If he chooses not to, he won't.            But it's

11:23:08   17   his decision, it's not yours, and you don't need to

11:23:11   18   continue to offer.       Understood?

11:23:14   19              THE WITNESS:     Understood.

11:23:15   20              THE COURT:     All right.   Let's proceed.

11:23:16   21   Q.   (By Mr. Fenster)      Q s is not shown in that sentence,

11:23:18   22   correct?

11:23:18   23   A.   Correct.

11:23:20   24   Q.   Okay.   Let's go on to Element [1d], okay?

11:23:32   25              Now, Element [1d] requires at least one electrode
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 85 of 186 PageID #: 15798
                                                                                     629



11:23:35    1   formed on the insulation to cover the active elements and

11:23:39    2   connected to said active elements.

11:23:45    3               MR. FENSTER:   Can you highlight "connected to said

11:23:47    4   active elements," please?

11:23:50    5   Q.   (By Mr. Fenster)      And as you've mapped the claim, this

11:23:56    6   requires showing that the electrode is connected to both Q s

11:23:59    7   and Q I , correct?

11:24:03    8   A.   Yes.

11:24:04    9   Q.   Through the contact hole, correct?

11:24:10   10   A.   Yes.

11:24:10   11   Q.   To show anticipation, you have to show to the jury by

11:24:15   12   clear and convincing evidence that Utsugi expressly

11:24:20   13   discloses connecting the electrode to both Q I and Q s

11:24:25   14   through that electric -- the contact hole, correct?

11:24:41   15   A.   No.

11:24:47   16   Q.   Said active elements in this Element [1d] are the same

11:24:53   17   said active elements that were in [1c], right?

11:24:57   18   A.   They are.

11:24:57   19   Q.   And the said active elements that you are pointing

11:25:04   20   to -- mapping to are both Q I and Q s , correct?

11:25:08   21   A.   That's correct.

11:25:09   22   Q.   And the Claim Element [1d] requires that the electrode

11:25:15   23   be connected to said active elements that you've mapped to

11:25:20   24   both Q I and Q s through the contact hole, correct?

11:25:34   25   A.   No.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 86 of 186 PageID #: 15799
                                                                                     630



11:25:48    1               MR. FENSTER:   Let's bring up DDX-6.058.       Oh, I'm

11:25:59    2   sorry, 35, my apologies.       Changed the numbering.

11:26:05    3   Q.   (By Mr. Fenster)      Okay.   So this is the slide that you

11:26:07    4   presented for Element [1d] for anticipation, correct?

11:26:13    5   A.   Yes.

11:26:13    6   Q.   And these are the disclosures from Utsugi that you

11:26:18    7   relied on to show the jury to show that the electrode is

11:26:23    8   connected to said active elements to meet Element [1d],

11:26:28    9   correct?

11:26:28   10   A.   Yes.

11:26:28   11   Q.   Okay.    Now, Figure 5 on the right doesn't show Q s at

11:26:36   12   all, correct?

11:26:36   13   A.   Correct.

11:26:38   14   Q.   So you would agree with me that Figure 5 does not

11:26:42   15   explicitly show the electrode connected to Q s through the

11:26:47   16   contact hole, fair?

11:26:48   17   A.   I agree.

11:26:49   18   Q.   Okay.    Now, here, you've quoted two sentences from

11:26:54   19   Utsugi.      Let's look at the first one first.

11:26:58   20               In the middle box, this is the sentence from

11:27:07   21   Column 7, Lines 46 through 52, correct?

11:27:12   22   A.   Yes.

11:27:12   23   Q.   And that sentence does not mention Q s at all, correct?

11:27:17   24   A.   It does not.

11:27:20   25   Q.   And the next box that you showed, it's showing a
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 87 of 186 PageID #: 15800
                                                                                     631



11:27:27    1   sentence from Column 6, Lines 23 through 27, correct?

11:27:33    2   A.   Yes.

11:27:33    3   Q.   And that sentence doesn't mention the electrode

11:27:37    4   connecting to anything at all, right?         Doesn't even mention

11:27:44    5   electrode.

11:27:44    6   A.   It does not mention electrode.

11:27:46    7   Q.   This is talking about the luminescent layer covering

11:27:52    8   the transistors, right?

11:27:53    9   A.   It is.

11:27:55   10   Q.   And, Dr. Fontecchio, you agree that if the jury finds

11:28:05   11   that you failed to prove by clear and convincing evidence

11:28:10   12   that Utsugi explicitly discloses the elements, all of the

11:28:16   13   claim language of [1d], that the asserted claims are not

11:28:20   14   invalid for anticipation, correct?

11:28:22   15   A.   Correct.

11:28:23   16   Q.   And they would not be invalid for obviousness either,

11:28:33   17   correct?      Because you have -- you have no -- you had no

11:28:36   18   element -- strike that.      I'll withdraw it.

11:28:37   19               If the jury finds that you did not prove by clear

11:28:43   20   and convincing evidence that [1d] is met by anticipation,

11:28:48   21   you have no other opinion -- you've offered no other

11:28:50   22   opinion with respect to [1d], correct?

11:28:52   23   A.   That's correct.

11:28:53   24   Q.   And for obviousness, you have to show that [1d] is met,

11:28:57   25   as well as all of the other elements, correct?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 88 of 186 PageID #: 15801
                                                                                     632



11:28:59    1   A.   Yes.

11:29:04    2   Q.   Okay.    All right.

11:29:05    3               MR. FENSTER:   Let's go to the model.

11:29:11    4   Q.   (By Mr. Fenster)      So you showed a model to try to

11:29:15    5   address the obviousness -- obvious question -- obviousness

11:29:21    6   question for Element [1c], correct?

11:29:24    7   A.   Yes.

11:29:24    8   Q.   Now, for anticipation, you have to show that a single

11:29:28    9   reference explicitly teaches every element from within the

11:29:32   10   four corners of that document, right?

11:29:34   11   A.   I do.

11:29:35   12   Q.   For anticipation, it would be absolutely improper to

11:29:41   13   rely on anything outside the four corners of the single

11:29:45   14   prior art reference that you're asserting for anticipation,

11:30:00   15   correct?

11:30:00   16   A.   I would say no.

11:30:02   17   Q.   Now, none of the figures in your model -- that model is

11:30:13   18   something you created, right?

11:30:14   19   A.   I created the model, yes.

11:30:15   20   Q.   Those figures that you made up in your model are not

11:30:18   21   figures from Utsugi, right?

11:30:19   22   A.   Correct.

11:30:20   23   Q.   None of those figures are in Utsugi, right?

11:30:27   24   A.   Right.

11:30:28   25   Q.   Now, you prepared a report --
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 89 of 186 PageID #: 15802
                                                                                     633



11:30:30    1   A.   Actually, no, I have to say no to that.

11:30:32    2   Q.   You're right.   There was one cross-section that you had

11:30:35    3   in your model slides; is that what you're referring to?

11:30:37    4   A.   Yes, it is.

11:30:38    5   Q.   Fair enough.

11:30:39    6              Now, in your report -- you had to prepare a report

11:30:44    7   to disclose all of your invalidity opinions for Solas for

11:30:49    8   fair disclosure, right?

11:30:50    9   A.   I did.

11:30:50   10   Q.   And that model that you showed the jury today, that was

11:30:53   11   the first time we've seen it, right?

11:30:58   12              Let me -- let me withdraw it.

11:31:02   13              You did not include that in your report, did you?

11:31:05   14   A.   Correct.

11:31:05   15   Q.   And there is no figure in Utsugi that expressly

11:31:12   16   discloses the insulation layer covering Q s , correct?

11:31:18   17   A.   There is not a figure.

11:31:19   18   Q.   And there is no figure that explicitly discloses the

11:31:24   19   electrode connected to Q s through the contact hole,

11:31:28   20   correct?

11:31:28   21   A.   That's correct, there is not a figure that shows that.

11:31:32   22   Q.   Now, you also made a point in connection with your

11:31:36   23   obviousness -- or with your invalidity opinion to tell the

11:31:39   24   jury that Utsugi was not before the Patent Office, that the

11:31:43   25   Patent Office had not seen that reference before.            Do you
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 90 of 186 PageID #: 15803
                                                                                     634



11:31:47    1   recall that?

11:31:47    2   A.   I do.

11:31:47    3   Q.   For validity, it is also relevant -- strike that.

11:32:03    4               The Patent Office did consider prior art in

11:32:07    5   examining the '450 patent, correct?

11:32:10    6   A.   Yes, they did.

11:32:11    7               MR. FENSTER:   Can we bring up the '450 patent, the

11:32:15    8   face cover?     And can you show the --

11:32:26    9   Q.   (By Mr. Fenster)      Do you see this "References Cited"?

11:32:30   10   A.   I do.

11:32:31   11   Q.   Okay.    Those are the references that the Patent Office

11:32:33   12   examined in connection with examining the '450 patent to

11:32:37   13   determine whether it meets the requirements for

11:32:40   14   patentability, right?

11:32:40   15   A.   Yes.

11:32:42   16   Q.   And the Patent Office reviewed all of these patents,

11:32:46   17   correct?

11:32:46   18   A.   Correct.

11:32:48   19   Q.   Now, on direct examination, you offered no analysis or

11:32:56   20   opinions to the jury comparing Utsugi to any of those prior

11:33:00   21   art references that the Patent Office did look at, did you?

11:33:04   22   A.   No, I didn't.

11:33:08   23   Q.   So you didn't offer any analysis or opinion to the jury

11:33:13   24   trying to tell them that Utsugi disclosed something

11:33:17   25   different or something more than the prior art that the
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 91 of 186 PageID #: 15804
                                                                                     635



11:33:19    1   Patent Office did look at, correct?

11:33:23    2              MR. FRISCH:     Objection, Your Honor.     This is

11:33:24    3   calling for an improper analysis.

11:33:27    4              THE COURT:     Overruled.

11:33:30    5              You can answer the question.

11:33:31    6   A.   I did not offer that testimony.

11:33:33    7   Q.   (By Mr. Fenster)      And the Patent Office, after

11:33:37    8   examining all of the prior art listed on the screen here

11:33:41    9   and listed on the face of the '450 patent, determined that

11:33:46   10   the '450 patent was valid, it was new, it was non-obvious,

11:33:50   11   and it met all of the requirements for patentability.

11:33:53   12   Correct?

11:33:53   13   A.   They issued the patent, so I assume so.

11:33:57   14   Q.   We're now going to turn to the '338 patent.

11:34:03   15              MR. FENSTER:     And, Your Honor, at this time, I

11:34:04   16   would be getting into confidential material.           I'm going to

11:34:07   17   ask that you seal the courtroom.

11:34:09   18              THE COURT:     All right.   Based on that request and

11:34:11   19   representation, I'll order the courtroom sealed at this

11:34:14   20   time.

11:34:14   21              Those present who are not subject to the

11:34:17   22   protective order that's been entered in this case should

11:34:21   23   excuse themselves and remain outside until the courtroom is

11:34:24   24   reopened and unsealed.

11:34:26   25              (Courtroom sealed.)
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 92 of 186 PageID #: 15805
                                                                                     636



11:34:26    1            (This portion of the transcript is sealed

11:34:26    2            and filed under separate cover as

11:34:26    3            Sealed Portion No. 15.)

12:01:45    4            (Courtroom unsealed.)

12:01:46    5            THE COURT:    Ladies and gentlemen, we're about to

12:01:47    6   break for lunch.    I'm going to ask you, consistent with

12:01:51    7   what we've done throughout the trial, to take your

12:01:53    8   notebooks with you to the jury room during the lunch hour.

12:01:53    9   I'm informed by the clerk's office your lunch should be

12:01:56   10   ready there.

12:01:57   11            Please follow all the instructions I've given you

12:01:59   12   throughout your -- throughout the trial regarding your

12:02:01   13   conduct, including, of course, not to discuss the case

12:02:05   14   among each other or with anyone else.

12:02:07   15            And with that, we'll try to reconvene as close to

12:02:12   16   1:00 o'clock as possible.

12:02:14   17            The jury is excused for lunch at this time.

12:02:16   18            COURT SECURITY OFFICER:        All rise.

12:02:18   19            (Jury out.)

12:02:18   20            THE COURT:    Counsel, for your information, we've

12:02:47   21   used 3 hours and almost 5 minutes today so far.

12:02:58   22            Allocating that between the parties, the

12:03:02   23   Plaintiffs have 3 hours and 6 minutes remaining.

12:03:05   24            And the Defendants have 4 hours and 38 minutes

12:03:09   25   remaining.
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 93 of 186 PageID #: 15806
                                                                                     637



12:03:10    1             With that, the Court stands in recess.

12:03:15    2             COURT SECURITY OFFICER:        All rise.

12:03:16    3             (Recess.)

12:03:18    4             (Jury out.)

12:03:18    5             COURT SECURITY OFFICER:        All rise.

12:03:18    6             THE COURT:      Be seated, please.

01:07:04    7             Mr. Fenster, are you prepared to continue with

01:07:17    8   your cross-examination?

01:07:18    9             MR. FENSTER:     I am, Your Honor, and it will remain

01:07:21   10   under seal for the short remainder of the cross.

01:07:22   11             THE COURT:     Once the jury is in the box, if you'll

01:07:24   12   ask me to seal the courtroom because we're unsealed at the

01:07:27   13   moment.

01:07:27   14             MR. FENSTER:     Thank you.

01:07:28   15             THE COURT:     All right.     Let's bring in the jury,

01:07:32   16   please.

01:07:32   17             COURT SECURITY OFFICER:        All rise.

01:07:33   18             (Jury in.)

01:08:00   19             THE COURT:     Welcome back from lunch, ladies and

01:08:06   20   gentlemen.   Please have a seat.

01:08:08   21             We'll continue with the cross-examination of

01:08:14   22   Dr. Adam Fontecchio by the Plaintiff.

01:08:16   23             Mr. Fenster, you may proceed.

01:08:18   24             MR. FENSTER:     Thank you, Your Honor.

01:08:20   25             And, Your Honor, may I ask that the courtroom be
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 94 of 186 PageID #: 15807
                                                                                     638



01:08:22    1   resealed at this time?

01:08:23    2               THE COURT:    All right.   Based on that request, the

01:08:26    3   Court's going to order the courtroom sealed.           Those of you

01:08:29    4   that are present not subject to the protective order in

01:08:32    5   this case should exit the courtroom and remain outside

01:08:36    6   until it's reopened and unsealed.

01:08:43    7               (Courtroom sealed.)

01:08:43    8               (This portion of the transcript is sealed.

01:08:43    9               and filed under separate cover as

01:08:44   10               Sealed Portion No. 16.)

01:51:20   11               (Courtroom unsealed.)

01:51:21   12               THE COURT:    All right.   Mr. Frisch, you may

01:51:48   13   continue.

01:51:50   14   Q.   (By Mr. Frisch)      Dr. Fontecchio, did the Patent and

01:51:51   15   Trademark Office have the benefit of looking at Utsugi when

01:51:56   16   it issued the '450 patent?

01:51:58   17   A.   No, it did not.

01:51:59   18               MR. FRISCH:    Mr. Beall, can you pull up

01:52:02   19   Demonstrative 6.035?

01:52:09   20   Q.   (By Mr. Frisch)      And, Dr. Fontecchio, do you remember

01:52:13   21   being asked a number of questions about Claim [1d] of the

01:52:16   22   '450 patent and specifically if it was disclosed by Utsugi?

01:52:19   23   A.   Yes.

01:52:20   24   Q.   And can you explain, again, why you believe that Claim

01:52:23   25   Element [1d] is disclosed by Utsugi?
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 95 of 186 PageID #: 15808
                                                                                     639



01:52:26    1   A.   Yes.    Because the text from Column 7 and 8 inside

01:52:31    2   Utsugi, that teaches you how to make the circuit that is

01:52:33    3   demonstrated in Figure 5, explains the process of --

01:52:37    4               MR. FENSTER:     Objection, Your Honor.

01:52:38    5               THE COURT:     Just a moment.   What's the objection?

01:52:40    6               MR. FENSTER:     This is beyond the scope of his

01:52:43    7   report.     On direct, he testified, consistent with his

01:52:46    8   report, that the Utsugi describes the electrode connected

01:52:51    9   to Q I , the transistor, singular, which is what he said on

01:52:56   10   direct.     That's consistent with his report.

01:52:58   11               He had no discussion in connection with

01:53:01   12   Element [1d] in his report about the method of manufacture

01:53:07   13   or anything like that, and there is no obviousness opinion

01:53:09   14   with respect to [1d].

01:53:11   15               This is going beyond the scope of his report,

01:53:13   16   Your Honor.

01:53:13   17               THE COURT:     Mr. Frisch, response?

01:53:15   18               MR. FRISCH:     Your Honor, my question was how he

01:53:17   19   believes Claim [1d] is disclosed by Utsugi.           I didn't ask,

01:53:21   20   to be honest, anything related to what Mr. Fenster just

01:53:25   21   said.

01:53:25   22               MR. FENSTER:     His answer was going into that, and

01:53:28   23   the disclosures that he relies on in his report are

01:53:32   24   limited -- this is the sum total of the disclosures that

01:53:34   25   are from Utsugi that he describes in his report in
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 96 of 186 PageID #: 15809
                                                                                     640



01:53:37    1   connection with [1d].

01:53:39    2            THE COURT:     Well, it's clear to the Court that

01:53:43    3   we've all seen this before.        We saw it on direct, and now

01:53:46    4   we're seeing it on redirect.

01:53:48    5            Given that it's being offered by the Defendants

01:53:53    6   again through redirect, the testimony should be the same as

01:53:57    7   it was on direct.

01:54:00    8            It's your choice as to whether to go over the same

01:54:03    9   ground again or to show the jury something they haven't

01:54:05   10   seen before.    But if you're going to show them what they've

01:54:08   11   seen before, it needs to be the same picture, it needs to

01:54:11   12   be the same position, it needs to say the same thing.

01:54:13   13            MR. FENSTER:     I'm not objecting to the slide.           The

01:54:15   14   slide is --

01:54:16   15            THE COURT:     I understand that, counsel.        You're

01:54:19   16   objecting to what the witness's testimony would be.

01:54:21   17            MR. FENSTER:     Yes.

01:54:21   18            THE COURT:     He needs to testify consistent with

01:54:24   19   the way he testified when this was presented to him before.

01:54:27   20            Now, as is somewhat your tendency, Mr. Fenster,

01:54:35   21   you're up on your feet before he's said the thing you're

01:54:39   22   afraid he's going to say.        He's beginning to get there.        I

01:54:42   23   don't know that he's completely there or not.

01:54:43   24            MR. FENSTER:     His answer was getting into it,

01:54:45   25   Your Honor.    His answer was getting into based on how it's
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 97 of 186 PageID #: 15810
                                                                                     641



01:54:48    1   made, as opposed to the specific disclosures.

01:54:51    2               THE COURT:     Just a minute.   This is not a

01:54:54    3   round-robin discussion.        It's a legal objection to a

01:54:56    4   question in the middle of a redirect examination.

01:54:59    5               I'm going to overrule the objection.        But I'm

01:55:02    6   instructing Mr. Frisch and the witness that the testimony

01:55:06    7   should be in all respects what it was previously with

01:55:10    8   regard to this topic and this chart, okay?

01:55:14    9               MR. FENSTER:     Okay.

01:55:14   10               MR. FRISCH:     Understood, Your Honor.

01:55:16   11               THE COURT:     I don't expect any substantive

01:55:18   12   differences.     If there are, then I expect I'll hear about

01:55:21   13   it from the Plaintiff.

01:55:23   14               Let's proceed.

01:55:23   15               MR. FRISCH:     Thank you, Your Honor.

01:55:24   16   Q.   (By Mr. Frisch)       Dr. Fontecchio, let me ask you a

01:55:27   17   different question.        You provided reports in this case that

01:55:31   18   set out your invalidity opinions, right?

01:55:34   19   A.   Yes.

01:55:35   20   Q.   And Mr. Credelle, Solas's expert, he had an opportunity

01:55:42   21   to submit expert reports that countered your opinions,

01:55:46   22   correct?

01:55:46   23   A.   Yes.

01:55:47   24   Q.   And so he had an opportunity to explain reasons why he

01:55:50   25   thought Utsugi, for instance, does not disclose locations
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 98 of 186 PageID #: 15811
                                                                                     642



01:55:57    1   and --

01:55:57    2            MR. FENSTER:     Objection, Your Honor.        I may be one

01:56:00    3   question premature.     I apologize if I am, but counsel's

01:56:03    4   suggestion is contrary to the burden of proof.

01:56:07    5            Defendant bears the burden of proof as to

01:56:09    6   invalidity.     We do not bear the burden with respect to

01:56:14    7   anticipation.

01:56:15    8            What he's suggesting -- what he's about to suggest

01:56:18    9   is -- would be contrary to the burden of proof.

01:56:20   10            THE COURT:     Well, that's not an evidence-based

01:56:24   11   objection to the question and the answer.          It may run

01:56:27   12   contrary -- if, in fact, that's what it is, it may run

01:56:31   13   contrary to my instructions.       It may run contrary to what

01:56:33   14   the law requires as the burden of proof.          And to the extent

01:56:39   15   the burden of proof is misstated, that can be dealt with.

01:56:42   16            I think the Court's made the burden of proof very

01:56:44   17   clear in my instructions to the jury, that the burden of

01:56:48   18   proof for invalidity is on the Defendants by clear and

01:56:51   19   convincing evidence.

01:56:53   20            And the burden of proof for infringement is on the

01:56:56   21   Plaintiff by a preponderance of the evidence.

01:56:59   22            And the burden of proof for damages related to

01:57:02   23   infringement is on the Plaintiff by a preponderance of the

01:57:05   24   evidence.

01:57:06   25            I don't want any testimony that contradicts the
    Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 99 of 186 PageID #: 15812
                                                                                     643



01:57:08    1   Court's instructions to the jury on the burden of proof.

01:57:15    2            But the problem, Mr. Fenster, is you're seeing --

01:57:20    3   you're seeing the question and the answer as something

01:57:23    4   other than a direct statement contrary to the burden of

01:57:36    5   proof.   And I've reiterated what the burden of proof is for

01:57:39    6   the jury.

01:57:39    7            I'm going to allow the examination.          You can

01:57:41    8   address anything of this nature that you believe needs to

01:57:44    9   be addressed in additional cross-examination, but we're not

01:57:49   10   going to have a law school discussion in the middle of the

01:57:52   11   examination about what's proper and what's not proper.

01:57:57   12            If there is an objection based on the Rules of

01:58:00   13   Evidence, based on the limine orders that I have entered,

01:58:05   14   based on the matters set forth in the pre-trial conference,

01:58:07   15   raise it.   But if you don't like the substance of it

01:58:10   16   because you think it's confusing, that's what you address

01:58:12   17   on cross-examination again.

01:58:15   18            All right.    Let's proceed.

01:58:16   19            MR. FRISCH:     Thank you, Your Honor.

01:58:17   20            THE COURT:    And see if we can streamline this.

01:58:20   21            MR. FRISCH:     I'm trying, Your Honor.

01:58:22   22   Q.   (By Mr. Frisch)    Did -- you know, Dr. Fontecchio, in

01:58:25   23   your understanding, did Mr. Credelle ever provide an

01:58:28   24   opinion in this case that Claim Limitation [1d] was not

01:58:33   25   disclosed by Utsugi?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 100 of 186 PageID #: 15813
                                                                                    644



01:58:35    1              MR. FENSTER:     Objection, Your Honor.     Calls for

01:58:37    2   hearsay.

01:58:42    3              THE COURT:     He's entitled to rely on hearsay as

01:58:44    4   part of forming his opinion as an expert witness.

01:58:48    5              Overruled.

01:58:51    6              He's not to parrot hearsay and be an end-round to

01:58:57    7   the hearsay rule.       But he can certainly consider it a part

01:59:00    8   of forming his opinions.       But he needs to -- he needs to

01:59:04    9   testify as to what his opinions are.

01:59:06   10              He can identify the sources of information that

01:59:08   11   went into those opinions, but he's not to offer direct,

01:59:12   12   out-of-court statements by third parties.

01:59:16   13              MR. FENSTER:     It's also beyond the scope of his

01:59:18   14   report, Your Honor.       What happened in Mr. Credelle's report

01:59:20   15   was in response to this.       There's been nothing in his

01:59:22   16   report about what Mr. Credelle said.

01:59:24   17              THE COURT:     All right.   Ladies and gentlemen of

01:59:27   18   the jury, it appears to me I need to have a discussion with

01:59:31   19   counsel that goes further than what we've already

01:59:33   20   discussed.

01:59:34   21              I'm going to do this outside your presence.         I'm

01:59:38   22   going to ask you to retire to the jury room.

01:59:40   23              I'm going to ask you to leave your notebooks in

01:59:42   24   your chairs, follow all the rules I've given you about your

01:59:45   25   conduct, including not to discuss the case with each other,
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 101 of 186 PageID #: 15814
                                                                                    645



01:59:48    1   and I hope to have you back in here shortly so that we can

01:59:51    2   go forward from there.

01:59:52    3           The jury is excused to the jury room at this time.

01:59:54    4           COURT SECURITY OFFICER:        All rise.

01:59:56    5           (Jury out.)

02:00:30    6           THE COURT:     Be seated.

02:00:30    7           Mr. Fenster, we need to get something straight.

02:00:34    8   This is not an opportunity for you to stand up and make a

02:00:38    9   speech to the jury on a repetitive basis, and that's what

02:00:41   10   we are evolving into, and that's not fair, and I'm not

02:00:44   11   going to allow it.

02:00:45   12           If you have a concise, succinct objection that you

02:00:50   13   can give me in a matter of one sentence or a few words that

02:00:53   14   relates to the Rules of Evidence, the Rules of Procedure,

02:00:56   15   my rulings in the pre-trial conference, including my limine

02:01:01   16   orders, you can certainly make it.        And I will get a

02:01:04   17   response from opposing counsel in as equally a succinct

02:01:10   18   manner, and I will give you a ruling.

02:01:11   19           But this is not a platform for you to get up in

02:01:14   20   the middle of Mr. Frisch's redirect and give a speech to

02:01:18   21   the jury.   And that's going to stop.

02:01:21   22           MR. FENSTER:     I understand.

02:01:22   23           THE COURT:     If it continues, I'm going to penalize

02:01:24   24   you.

02:01:25   25           And, Mr. Frisch, we're just seeing your direct
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 102 of 186 PageID #: 15815
                                                                                    646



02:01:29    1   recycled over and over and over again.         I don't know of any

02:01:35    2   rule that prohibits you from doing that, but part of the

02:01:38    3   problem we're having is that the same material is being put

02:01:41    4   up before the same witness, and I think there's an anxiety

02:01:46    5   on the Plaintiff's part that he's going to try and say

02:01:49    6   something differently the second time than he said the

02:01:52    7   first time.   And if that's where you're headed, you know,

02:01:55    8   that's not where we need to go.

02:01:57    9            MR. FRISCH:     If I may, Your Honor.      That's not at

02:01:59   10   all what I'm trying to do here.

02:02:00   11            THE COURT:     Redirect is not meant to be an

02:02:03   12   opportunity to replow the same exact ground in the same

02:02:07   13   exact way with the same exact witness.         It's meant to bring

02:02:10   14   additional information to the jury.

02:02:11   15            MR. FRISCH:     There were implications during the

02:02:13   16   questioning about whether or not certain elements had been

02:02:16   17   shown.   And so I was going back --

02:02:19   18            THE COURT:     You need to focus on those areas of

02:02:21   19   difference and not start at the beginning of the issue and

02:02:24   20   work all the way through the steps that are not in dispute

02:02:27   21   or are not in a different posture.

02:02:28   22            MR. FRISCH:     Yes, Your Honor.

02:02:29   23            MR. FENSTER:     Your Honor, I really am so sorry.

02:02:33   24   But I -- this is important, and I am -- it is improper for

02:02:43   25   them to ask Dr. Fontecchio what Mr. Credelle said in order
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 103 of 186 PageID #: 15816
                                                                                    647



02:02:49    1   to raise the implication that Solas somehow admitted [1d]

02:02:55    2   by not challenging it in their report.         And that -- there

02:02:59    3   is no evidence that there's been an admission, and that is

02:03:03    4   deeply prejudicial --

02:03:04    5              THE COURT:     And you can deal with that on

02:03:07    6   additional cross-examination.       He is entitled as an expert

02:03:12    7   witness to rely on hearsay information.

02:03:18    8              MR. FENSTER:     But there is no hearsay -- he --

02:03:24    9   there is no -- what they're trying to establish by the

02:03:26   10   hearsay, Your Honor, is just that we didn't challenge it,

02:03:31   11   and, therefore, he should assume that it's admitted and

02:03:34   12   that meets their burden of proof.

02:03:35   13              THE COURT:     And if you can't deal with it now,

02:03:38   14   that's why the rules allow you to call rebuttal witnesses,

02:03:41   15   and you can call Mr. Credelle in rebuttal.

02:03:46   16              But I'm not going to keep the man from testifying.

02:03:50   17   And unless he goes outside the bounds of his report in a

02:03:54   18   clear or substantive way or unless the question is improper

02:03:59   19   and I get the kind of objection I've made clear, I'm not

02:04:03   20   going to -- I'm not going to circumscribe this process any

02:04:07   21   further.

02:04:07   22              They're entitled to put their case on to the jury

02:04:09   23   just as you are.    And you're -- in my view, you're asking

02:04:14   24   me to edit their redirect as they go, and I'm not going to

02:04:19   25   do that.    And these continual speeches to the jury from you
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 104 of 186 PageID #: 15817
                                                                                    648



02:04:24    1   are not welcomed by the Court.

02:04:25    2           MR. FENSTER:     Understood.

02:04:26    3           THE COURT:     And I don't want any more of them.

02:04:28    4           MR. FENSTER:     Understood.

02:04:28    5           THE COURT:     And if you want to have time to have a

02:04:31    6   rebuttal case, then don't do that anymore, or you won't

02:04:33    7   have enough time to have a rebuttal case, if you understand

02:04:36    8   where I'm headed.

02:04:38    9           MR. FENSTER:     I do.

02:04:38   10           THE COURT:     Now, is there anything else either of

02:04:40   11   you gentlemen are unsure or unclear on about how the Court

02:04:45   12   expects this witness's continuing examination to go forward

02:04:48   13   before I bring the jury back in?

02:04:51   14           MR. FRISCH:     No, Your Honor.

02:04:52   15           THE COURT:     I'm going to charge this time the jury

02:04:54   16   has been out of the room to the Plaintiff because I feel

02:04:57   17   like Mr. Fenster's jury speeches are the largest part of

02:05:00   18   why they're there -- or why they've had to be sent out.

02:05:04   19           All right.     Let's bring the jury back in.

02:05:06   20           COURT SECURITY OFFICER:        All rise.

02:05:07   21           (Jury in.)

02:06:26   22           THE COURT:     Be seated, please.

02:06:37   23           Thank you, ladies and gentlemen, for your

02:06:42   24   indulgence.   We'll proceed with the redirect examination of

02:06:46   25   the witness by the Defendants.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 105 of 186 PageID #: 15818
                                                                                    649



02:06:47    1               Continue, Mr. Frisch.

02:06:51    2               MR. FRISCH:     Yes, Your Honor.

02:06:52    3   Q.   (By Mr. Frisch)       I believe, Dr. Fontecchio, I had just

02:06:58    4   asked you the question of whether in your understanding

02:07:01    5   Mr. Credelle had ever said that he disagreed with your

02:07:03    6   opinion with respect to Claim [1d]?

02:07:05    7   A.   In my understanding, he has not.

02:07:08    8   Q.   Now, I'd like to talk about your opinion with respect

02:07:12    9   to [1c], the insulation layer over the transistors?

02:07:22   10   A.   Yes.

02:07:22   11   Q.   With respect to that opinion, are you only relying on

02:07:25   12   the figures of Utsugi?

02:07:27   13   A.   No, I am not.       I'm also relying on the text.

02:07:29   14   Q.   And what is it about the text that also informed your

02:07:32   15   opinion?

02:07:33   16   A.   It describes the growing of the insulation layer, which

02:07:35   17   is a term that's common in micro-manufacturing to mean that

02:07:39   18   it's grown over the entire surface.

02:07:41   19               In addition, the manufacturing steps that are in

02:07:44   20   the text explain to you how to go about putting the

02:07:47   21   insulation layer down so that it covers all of the

02:07:51   22   transistors.

02:07:53   23               MR. FRISCH:     I pass the witness, Your Honor.

02:07:54   24               THE COURT:     Additional cross-examination?

02:07:59   25               MR. FENSTER:     Yes, Your Honor.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 106 of 186 PageID #: 15819
                                                                                    650



02:08:01    1               THE COURT:     Let's proceed.

02:08:01    2                             RECROSS-EXAMINATION

02:08:02    3   BY MR. FENSTER:

02:08:02    4   Q.   Dr. Fontecchio, the Defendant, Samsung, has the burden

02:08:08    5   of proof of proving every single element by clear and

02:08:10    6   convincing evidence for invalidity, correct?

02:08:14    7   A.   Yes.

02:08:14    8   Q.   And if the Defendant fails to meet that proof, we don't

02:08:18    9   have to respond, correct?

02:08:22   10   A.   I guess not.

02:08:23   11   Q.   Okay.    Now, you were here -- you were here for opening

02:08:27   12   statements, right?

02:08:27   13   A.   I was.

02:08:28   14   Q.   And during the opening statements, both counsel had the

02:08:31   15   opportunity to tell the jury what we expect the evidence to

02:08:34   16   show and what we think we'll be able to prove, right?

02:08:39   17   A.   Yes.

02:08:39   18   Q.   And during the opening statement, Mr. Haslam did not

02:08:41   19   even mention invalidity of the '450 or Utsugi, did he?

02:08:45   20   A.   I don't recall.

02:08:50   21               MR. FENSTER:     Pass the witness, Your Honor.

02:08:51   22               THE COURT:     All right.   Further redirect

02:08:52   23   examination?

02:08:53   24               MR. FRISCH:     No further questions, Your Honor.

02:08:54   25               THE COURT:     All right.   In that case,
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 107 of 186 PageID #: 15820
                                                                                    651



02:08:58    1   Dr. Fontecchio, you may step down.

02:09:00    2             THE WITNESS:     Thank you, Your Honor.

02:09:05    3             Should I take the book with me?

02:09:07    4             THE COURT:     Leave it there, please.

02:09:10    5             THE WITNESS:     Okay.

02:09:10    6             THE COURT:     Defendants, are you prepared to call

02:09:13    7   your next witness?

02:09:14    8             MR. HASLAM:     Yes, we are.

02:09:18    9             THE COURT:     Call your next witness then.

02:09:21   10             MR. HASLAM:     Call Dr. Konstantinos Sierros.

02:09:25   11             THE COURT:     Dr. Sierros, if you'll come forward

02:09:28   12   and be sworn by the courtroom deputy, please.

02:09:44   13             (Witness sworn.)

02:09:50   14             THE COURT:     Please come around, sir, have a seat

02:09:53   15   on the witness stand.

02:09:58   16             MR. HASLAM:     Your Honor, may I have permission to

02:10:00   17   pass out the binders?

02:10:01   18             THE COURT:     Yes.

02:10:35   19             MR. HASLAM:     May I give them to the courtroom

02:10:38   20   deputy?

02:10:40   21             THE COURT:     You may.

02:10:41   22             MR. HASLAM:     Three per person.

02:11:01   23             THE COURT:     All right.   Mr. Haslam, you may

02:11:04   24   proceed with your direct examination of this witness.

02:11:04   25        KONSTANTINOS SIERROS, DEFENDANTS' WITNESS, SWORN
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 108 of 186 PageID #: 15821
                                                                                    652



02:11:04    1                             DIRECT EXAMINATION

02:11:07    2   BY MR. HASLAM:

02:11:07    3   Q.   Dr. Konstantinos, can you introduce yourself to the

02:11:14    4   jury the way most witnesses have been doing?

02:11:16    5   A.   Good afternoon.      My name is Konstantinos Sierros.        I

02:11:20    6   originally come from Greece.       I -- after I finished high

02:11:24    7   school, I went to England to do my Bachelor's in mechanical

02:11:29    8   engineering at the University of Newcastle in the north of

02:11:32    9   England.

02:11:33   10              Then I moved to University of Birmingham.         I did

02:11:36   11   my polymers engineering and science at Birmingham, my

02:11:40   12   Master's degree in materials science and then I moved to --

02:11:42   13   and then --

02:11:42   14              THE COURT:     All right.     Just a minute, please,

02:11:44   15   Dr. Sierros.     You are going to have to slow way down.          You

02:11:47   16   obviously have an accent.

02:11:49   17              THE WITNESS:     I am sorry.

02:11:49   18              THE COURT:     There's nothing wrong with having an

02:11:51   19   accent, but it means you have to talk slower, so those of

02:11:55   20   us who don't speak with the same accent can understand you.

02:11:58   21              THE WITNESS:     I'm sorry.

02:11:59   22              THE COURT:     And if you would pull the microphone a

02:12:01   23   little closer.     It's a large courtroom.       Everybody in here

02:12:05   24   entitled -- the people on the back row are entitled to hear

02:12:06   25   you.   Everyone in here is.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 109 of 186 PageID #: 15822
                                                                                    653



02:12:07    1              THE WITNESS:     I'm sorry, Your Honor.

02:12:07    2              THE COURT:     It's not a problem.    We just want to

02:12:09    3   get it straight at the beginning.        So please slow down.

02:12:11    4              THE WITNESS:     Yes.

02:12:12    5              THE COURT:     And please speak into the microphone.

02:12:17    6   Q.   (By Mr. Haslam) Is it -- you're a professor at West

02:12:17    7   Virginia University?

02:12:19    8   A.   I'm a professor at West Virginia University and --

02:12:19    9   Q.   What do you teach there?

02:12:20   10   A.   I teach mechanical engineering.       And I'm a

02:12:20   11   first-generation college student.

02:12:31   12              And I teach mechanical engineering to

02:12:34   13   undergraduates and graduate students.         And, mainly, I'm

02:12:39   14   teaching mechanics of materials and design.          So I teach

02:12:43   15   students how to bend things, how to design new things.

02:12:47   16   Q.   And I think you mentioned that your education was in

02:12:53   17   England?

02:12:53   18   A.   Yes, my education was in England at University of

02:12:57   19   Newcastle.    I did my Bachelor in mechanical engineering,

02:13:02   20   and then I moved to Birmingham where I did my Master's in

02:13:09   21   polymers engineering.

02:13:09   22              And then I did my Ph.D. in -- at the University of

02:13:14   23   Birmingham at the same place in the middle of England --

02:13:19   24   Midlands, and that was materials science and engineering.

02:13:21   25   Q.   What were the subjects of your Ph.D. theses?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 110 of 186 PageID #: 15823
                                                                                    654



02:13:27    1   A.   In my Ph.D. theses I started the mechanics of flexible

02:13:32    2   films, like the ones that we're discussing here, with films

02:13:38    3   on top of conductive materials like the ITO that you have

02:13:41    4   probably heard so many times in this case.

02:13:46    5               And I did a lot of testing of them to categorize

02:13:52    6   into properties, how you can look through them, the

02:13:56    7   mechanics of them, like how they bend, how they stretch,

02:14:00    8   and how they are used in different related devices.            For

02:14:07    9   example, the touchscreens that we're discussing here.

02:14:10   10   Q.   Okay.    Have you done work relating to touchscreens in

02:14:14   11   the past?

02:14:14   12   A.   Yes.    So those components that I described to you,

02:14:22   13   those -- the films with ITO, probably you have heard

02:14:25   14   already that they're called flexible electrodes, and those

02:14:28   15   are used in numerous applications.        For example, in

02:14:33   16   touchscreens, they're used in flexible lighting, they're

02:14:39   17   used in displays.        They're used in many different

02:14:43   18   applications.

02:14:44   19               THE COURT:    Let me ask everybody to pause just a

02:14:46   20   minute, too.     One other thing that will help him -- will

02:14:51   21   help, Dr. Sierros, is if you will limit your answers to the

02:14:56   22   questions asked.

02:14:57   23               He asked if you had done work relating to

02:15:00   24   touchscreens in the past.        You said yes.   You then

02:15:04   25   proceeded to describe the work that you've done with
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 111 of 186 PageID #: 15824
                                                                                    655



02:15:07    1   touchscreens in the past.          You answered the question when

02:15:09    2   you said yes, because that's all that was called for, have

02:15:13    3   you done work on touchscreens in the past?

02:15:15    4               If you will limit your answers to just the

02:15:18    5   question asked, I'll let Mr. Haslam ask as many questions

02:15:22    6   as he needs to to cover his material, but if we can break

02:15:26    7   this up into shorter answers to more questions instead of

02:15:30    8   longer answers into fewer questions, I'll follow your

02:15:35    9   testimony much better, and I suspect the jury will follow

02:15:39   10   your testimony better as well.          So let's try to follow that

02:15:42   11   approach.

02:15:43   12               THE WITNESS:     I'm sorry, again.

02:15:44   13               THE COURT:     That's not a problem.   I'm not

02:15:46   14   criticizing.     I'm just trying to facilitate clear

02:15:49   15   understanding by the people that need to hear and

02:15:51   16   understand.

02:15:51   17               Mr. Haslam, please continue.

02:15:52   18               MR. HASLAM:     Yes.

02:15:53   19   Q.   (By Mr. Haslam)       Did any of your work deal with metal

02:15:57   20   mesh electrodes?

02:15:57   21   A.   Yes.    Around -- yes.

02:16:01   22   Q.   "Yes" was the answer?

02:16:02   23   A.   Yes.

02:16:03   24   Q.   Can you describe briefly the kind of work you've done

02:16:09   25   with respect to metal mesh electrodes?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 112 of 186 PageID #: 15825
                                                                                    656



02:16:12    1   A.   Yes.    Around 2010 to 2011 time frame, I was working on

02:16:23    2   metal meshes for flexible lighting.

02:16:25    3   Q.   Do you have any papers that have been published?

02:16:27    4   A.   I have more than 100 technical publications, including

02:16:32    5   patents and peer-reviewed articles.

02:16:35    6   Q.   If you could keep your voice up.

02:16:37    7               How many patents do you have?

02:16:38    8   A.   I have three patents and one patent application.

02:16:41    9   Q.   Are any of your publications peer-reviewed?

02:16:46   10   A.   I have more than 50 peer-reviewed publications.

02:16:50   11   Q.   Can you briefly tell the jury what it means to have a

02:16:53   12   peer-reviewed publication?

02:16:57   13   A.   So when you have -- as a professional, you have to

02:17:03   14   publish your work so other scientists and engineers will

02:17:08   15   read your work and refer to your work.         So this is called

02:17:11   16   peer-reviewed.

02:17:13   17               So you send your papers out for review, and other

02:17:17   18   professors, we don't know their name, they review your

02:17:20   19   work.     And then it's a pretty rigorous process; it takes

02:17:25   20   some time.     And this is how -- it's hard work to publish

02:17:30   21   papers.

02:17:30   22   Q.   Have you done any work with capacitive or resistive

02:17:36   23   touch sensors?

02:17:36   24   A.   Yes, I have done work with touchscreens, and I have a

02:17:42   25   few publications.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 113 of 186 PageID #: 15826
                                                                                    657



02:17:44    1   Q.   And do those deal with both capacitive and resistive?

02:17:48    2   A.   No, I have worked mostly with touchscreens, but it's

02:17:53    3   similar technology.

02:17:54    4   Q.   Are you familiar with capacitive touch sensors?

02:17:57    5   A.   Yes, I am familiar with capacitive touch sensors.

02:18:00    6   Q.   Is this the first time you've served as an expert in

02:18:03    7   litigation?

02:18:04    8   A.   Yes.

02:18:04    9   Q.   A little nervous?

02:18:05   10   A.   A little bit, yeah.

02:18:07   11   Q.   Okay.    Relax.     No one's going to bite.

02:18:11   12               Are you being compensated for your time here?

02:18:14   13   A.   Yes.

02:18:14   14   Q.   What is the rate you're being compensated?

02:18:16   15   A.   $350 per hour.

02:18:21   16   Q.   Is your compensation in any way dependent on the

02:18:23   17   outcome of the case or on the opinions and testimony that

02:18:27   18   you provide?

02:18:28   19   A.   No.

02:18:28   20   Q.   Are the opinions and testimony you're going to provide

02:18:34   21   your own technical opinions?

02:18:36   22   A.   Yes.

02:18:38   23               MR. HASLAM:    Your Honor, we offer Dr. Sierros as

02:18:40   24   an expert in flexible touch sensor and display technology.

02:18:43   25               THE COURT:    Is there objection?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 114 of 186 PageID #: 15827
                                                                                    658



02:18:44    1               MR. MIRZAIE:     No objection, Your Honor.

02:18:45    2               THE COURT:     Then, without objection, the Court

02:18:48    3   will recognize this witness as an expert in the designated

02:18:51    4   fields.

02:18:52    5               Please proceed.

02:18:54    6   Q.   (By Mr. Haslam)       What patent have you been asked to

02:18:57    7   analyze?

02:18:57    8   A.   The '311 patent.

02:18:58    9   Q.   And that's the touch sensor patent?

02:18:59   10   A.   It is the touch sensor patent.

02:19:00   11   Q.   Okay.    Can you tell us what -- just generally, what did

02:19:05   12   you do to prepare to render the opinions you've given in

02:19:08   13   this case?

02:19:08   14   A.   I have, of course, written my reports, and I also

02:19:14   15   reviewed other reports from other experts.          I reviewed a

02:19:19   16   lot of documents.        I didn't count the volume, but there

02:19:26   17   were a lot of -- thousands of pages.        And I have also

02:19:34   18   reviewed deposition transcripts and all the related papers

02:19:38   19   and documents for this case.

02:19:40   20   Q.   Now, are you aware that the Court, in connection with

02:19:44   21   prior proceedings before this trial, has interpreted

02:19:49   22   certain claims -- certain terms in the '311 patent?

02:19:52   23   A.   Yes.

02:19:54   24   Q.   And are you -- did you and will you today use those

02:19:58   25   constructions in the opinions and testimony you give today?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 115 of 186 PageID #: 15828
                                                                                    659



02:20:03    1   A.   Yes.

02:20:04    2   Q.   Now, you understand that patents are -- infringement

02:20:12    3   and validity analysis is done from the perspective of a

02:20:15    4   person of ordinary skill in the art?

02:20:16    5   A.   Correct.

02:20:17    6   Q.   And the person of ordinary skill in the art is a

02:20:23    7   hypothetical person, right?

02:20:24    8   A.   Correct.

02:20:26    9   Q.   Okay.   And what was the definition of a person of

02:20:29   10   ordinary skill in the art, as you determined it having read

02:20:33   11   the patent?

02:20:34   12   A.   So person of ordinary skill in the art is a person that

02:20:39   13   has a Bachelor's degree in electrical engineering, computer

02:20:46   14   science, or a material science engineering or related --

02:20:49   15   closely-related field, and two to three years experience in

02:20:54   16   flexible display sort of screen industry.

02:20:58   17   Q.   Now, you read Mr. Credelle's report in this litigation?

02:21:04   18   A.   Yes.

02:21:05   19   Q.   And you read his definition of a person of ordinary

02:21:09   20   skill in the art?

02:21:09   21   A.   Yes.

02:21:09   22   Q.   Were there differences between your opinion and his?

02:21:13   23   A.   Correct.

02:21:14   24   Q.   If you applied Mr. Credelle's definition of a person of

02:21:20   25   ordinary skill in the art, would it change any of the
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 116 of 186 PageID #: 15829
                                                                                    660



02:21:24    1   opinions that you've rendered or will testify to here

02:21:28    2   today?

02:21:28    3   A.   No.

02:21:28    4   Q.   Now, you're aware that the claims that are asserted in

02:21:31    5   the '311 are Claims 7 and 12?

02:21:35    6   A.   Claim 7 and 12, correct.

02:21:38    7   Q.   And have you reached a conclusion as to whether, in

02:21:41    8   your view, the accused products that are accused of

02:21:44    9   infringing Claims 7 and 12, in fact, do infringe those

02:21:48   10   claims?

02:21:48   11   A.   They do not infringe.

02:21:51   12   Q.   And have you reached any conclusions as to whether

02:21:55   13   Claims 7 and 12 are valid or invalid?

02:21:59   14   A.   They're invalid.

02:22:03   15   Q.   Okay.   Just briefly, because we've been over a lot of

02:22:07   16   the background here, but how long have touch sensors been

02:22:12   17   around?

02:22:13   18   A.   They were -- since the first touchscreen was

02:22:16   19   demonstrated in the '60s.      Then in the '70s, there was some

02:22:22   20   work at Elographics, at the time, Elo TouchSystems now, and

02:22:25   21   they developed resistive touchscreens.

02:22:28   22              And then in the '80s, 3M -- MicroTouch then, 3M

02:22:32   23   now, developed the capacity technology.

02:22:35   24              And in the '90s, there were significant

02:22:37   25   developments.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 117 of 186 PageID #: 15830
                                                                                    661



02:22:38    1            And around 2011, at the time of this -- of the

02:22:47    2   '311 -- 11 patent, there were capacity touchscreens that

02:22:53    3   were establishing a major competitor in the industry with

02:23:00    4   7 billion revenue.

02:23:01    5   Q.   What kind of electrodes could be used in capacitive

02:23:10    6   touch sensors?

02:23:10    7   A.   There are different types.      The first one is --

02:23:16    8   different generations.     They were ITO based, three of them

02:23:19    9   that we discussed before that I was working with on my

02:23:23   10   Ph.D. thesis.    And then there were different materials,

02:23:26   11   such as the metal mesh materials.        But they were developed

02:23:36   12   later.

02:23:37   13   Q.   When, to your knowledge, were metal mesh-based sensors

02:23:42   14   being developed?

02:23:43   15   A.   The first patent was -- that was a published patent, it

02:23:52   16   was 2009.

02:23:54   17   Q.   And do you recall who that was issued to?

02:23:57   18   A.   That was from a company, 3M.      It was one of the largest

02:24:03   19   companies that were working on touchscreens and it was

02:24:07   20   Frey.

02:24:08   21   Q.   And was that patent one that the Patent Office

02:24:11   22   considered in...

02:24:14   23   A.   Yes, it was considered, and it was part of the

02:24:22   24   prosecution history.

02:24:23   25   Q.   And was it considered by the examiner as prior art?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 118 of 186 PageID #: 15831
                                                                                    662



02:24:27    1   A.   It was considered as prior art.

02:24:29    2   Q.   Does that mean that metal mesh touch sensors existed

02:24:33    3   prior to the '311 application being filed or the '311

02:24:38    4   patent being issued?

02:24:39    5   A.   Correct.

02:24:40    6               MR. HASLAM:   Could we have Exhibit 3?      Exhibit 3?

02:24:47    7   Exhibit DTX-3?

02:24:52    8   Q.   (By Mr. Haslam)      This is the '311 patent.     You see

02:24:59    9   "References Cited" here?

02:25:00   10   A.   Yes, I see them.

02:25:01   11   Q.   And I see here one to a Mr. Frey on the first page.

02:25:07   12   A.   Yes.

02:25:07   13               MR. HASLAM:   Can we go to the second page?

02:25:09   14   A.   Yes, the first one --

02:25:13   15   Q.   (By Mr. Haslam)      And there's another one here in

02:25:15   16   2009 --

02:25:15   17   A.   Yes.

02:25:15   18   Q.   -- and then I think there is another one here that was

02:25:20   19   published in 2010.

02:25:23   20               Is the 2009 Frey patent the one you were referring

02:25:26   21   to that has the metal mesh?

02:25:27   22   A.   Yes, this is the first one here.

02:25:31   23   Q.   Now, I notice over here on the right-hand side of the

02:25:36   24   References Cited, there is a Yilmaz reference.           Is that the

02:25:42   25   same Yilmaz who was an inventor on the '311 patent?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 119 of 186 PageID #: 15832
                                                                                    663



02:25:44    1   A.   Yes.

02:25:48    2   Q.   And his prior work can be prior art to the '311 patent?

02:25:54    3   A.   Correct.

02:25:57    4   Q.   And you are rendering an opinion in this case -- you've

02:26:01    5   rendered an opinion in this case about some obviousness

02:26:06    6   opinions you have, based on some work that Mr. Yilmaz did

02:26:12    7   before, combined with another reference.

02:26:15    8               Is the Yilmaz reference that you're discussing the

02:26:18    9   one that was cited here?

02:26:20   10   A.   No, this is different.

02:26:22   11   Q.   So the Yilmaz reference you're going to refer to was

02:26:25   12   not reviewed by the examiner?

02:26:27   13   A.   Correct.

02:26:33   14               MR. HASLAM:    Can we take that down?

02:26:41   15   Q.   (By Mr. Haslam)      Okay.   Now, the jury's heard a lot

02:26:44   16   about PET, but -- what is PET?

02:26:51   17   A.   PET stands for polyethylene terephthalate.         It's a

02:26:56   18   polyester.      It's -- plastic bottles are made of PET.         But

02:27:03   19   the thinner films, such as used in the touchscreen

02:27:06   20   technology, is coming as a flexible roll.

02:27:14   21   Q.   And did you, before coming to trial, buy some PET?

02:27:18   22   A.   Yes.

02:27:20   23               MR. HASLAM:    May I hand the witness DDX-5.110?

02:27:39   24               THE COURT:    You may approach the witness.

02:27:43   25   Q.   (By Mr. Haslam)      Can you tell us what that is?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 120 of 186 PageID #: 15833
                                                                                    664



02:27:44    1   A.   Yes, so this is a PET film, PET roll.        This is what you

02:27:51    2   used in these touch sensors and where you put the metal

02:27:56    3   mesh on top.     And this is around 125 microns -- oh, this is

02:28:03    4   105 microns.     This is like the human hair, the size of a

02:28:08    5   human hair.

02:28:09    6            And as you can see, it's very flexible.          You can

02:28:13    7   wrap it around edges -- sorry, edges, for the jury.            And

02:28:20    8   it's rolled up when it's produced, so it starts from one

02:28:28    9   roll maybe and it goes all the way, and there's subsequent

02:28:31   10   processes.

02:28:31   11   Q.   You can put that down.

02:28:40   12            Okay.    We've heard a lot about the '311 patent.

02:28:42   13            MR. HASLAM:    Can we put up the '311, Claim 7?

02:28:53   14   Q.   (By Mr. Haslam)   Okay.    First, I'm going to ask you if

02:28:58   15   there are any of these limitations in the claim that -- as

02:29:03   16   to which you have an opinion that they are not present in

02:29:07   17   the accused Samsung devices?

02:29:08   18   A.   Yes, there are two.

02:29:11   19   Q.   Can you underline them or point to them?

02:29:15   20   A.   Okay.   There's no substantially flexible substrate, and

02:29:23   21   there's some orientation, but then there's also this last

02:29:28   22   limitation, configured to wrap around one or more edges of

02:29:32   23   a display.

02:29:32   24   Q.   Okay.   And what is it that's supposed to wrap around

02:29:35   25   one or more edges of a display?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 121 of 186 PageID #: 15834
                                                                                    665



02:29:37    1   A.   Excuse me?

02:29:38    2   Q.   What is it that is supposed to wrap around?

02:29:41    3   A.   Oh, yes.

02:29:42    4   Q.   One or more edges -- wait.

02:29:45    5   A.   I'm sorry, I'm sorry.

02:29:46    6   Q.   I have to finish my question, and then you answer, and

02:29:49    7   I won't step on you.

02:29:50    8            What is it that has to wrap around the one or more

02:29:54    9   edges of a display?

02:29:55   10   A.   It's a touch sensor, small substantially flexible

02:30:02   11   substrate.

02:30:02   12   Q.   Okay.   Is it this substantially flexible substrate and

02:30:05   13   the touch sensor?

02:30:05   14   A.   And the touch sensor.

02:30:06   15            THE COURT:    All right.     Let's just be real clear.

02:30:12   16   One person talks at a time.

02:30:13   17            And, Dr. Sierros, make sure he's finished with his

02:30:18   18   question before you answer.

02:30:20   19            And, Mr. Haslam, make sure he's finished with his

02:30:22   20   answer before you ask the next question.

02:30:25   21            And it's perfectly fine for counsel to instruct

02:30:27   22   their witnesses in preparation for their testimony, but not

02:30:32   23   in the courtroom.     If he needs instruction, I'll give him

02:30:35   24   instruction.

02:30:35   25            Let's continue.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 122 of 186 PageID #: 15835
                                                                                    666



02:30:37    1   Q.   (By Mr. Haslam)       So the -- the substantially flexible

02:30:46    2   substrate and the touch sensor are configured to wrap

02:30:49    3   around one or more edges of the display?

02:30:51    4   A.   Correct.

02:30:51    5   Q.   And is that an element that you believe is present or

02:30:54    6   not present in the accused devices?

02:30:56    7   A.   It's not present.

02:31:00    8   Q.   Does -- does the patent have a figure that is an

02:31:09    9   example that would help you explain how you put together

02:31:13   10   the elements of Claim 7?

02:31:15   11   A.   Yes.    If we turn to Figure 7 --

02:31:20   12               MR. MIRZAIE:     Your Honor?

02:31:21   13               THE COURT:     Yes, sir.

02:31:21   14               MR. MIRZAIE:     I object.     Counsel is referring to

02:31:27   15   the figure, and his question was, did that help you put the

02:31:29   16   elements of the claims together?           So he's doing a direct

02:31:33   17   comparison between the figure and the elements of the

02:31:36   18   claim.

02:31:37   19               THE COURT:     Overruled.

02:31:39   20               MR. HASLAM:     Can we put up Figure 7?

02:31:42   21   Q.   (By Mr. Haslam)       Now, I want to be clear, the claim

02:31:45   22   isn't limited to Figure 7; is that right?

02:31:48   23   A.   Yes, it's just an example.

02:31:50   24   Q.   Just an example.

02:31:51   25               Okay.   Using this as an example, can you tell us
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 123 of 186 PageID #: 15836
                                                                                    667



02:31:54    1   what is being shown here in Figure 7?         What is Element 601?

02:32:00    2   A.   This is the cover of an mobile phone.

02:32:05    3   Q.   And by cover, what would it typically be?

02:32:07    4   A.   It can be a glass window.

02:32:11    5   Q.   Okay.

02:32:11    6   A.   Like --

02:32:12    7   Q.   And is that an element of the claim, in your opinion?

02:32:14    8   A.   No, it's not.

02:32:17    9   Q.   Okay.

02:32:19   10   A.   So I can --

02:32:22   11   Q.   Where you put a yellow X.     If 601 is a cover, that

02:32:27   12   would go on top of what the two surfaces below are,

02:32:31   13   correct?

02:32:31   14   A.   That's correct.

02:32:31   15   Q.   Okay.     Now, there's a gray structure just below 601,

02:32:40   16   the cover, and it has on the left side the No. 602 pointing

02:32:45   17   to it.      And on the upper right side, it has 612 pointing to

02:32:54   18   what looks like to the top of it.

02:32:56   19               Can you tell us what is being shown by 602 and

02:32:59   20   612?

02:33:00   21   A.   Yes.    602 is the substrate -- the substantially

02:33:06   22   flexible substrate that is described in the claim.            And 612

02:33:10   23   is sensor, the metal sensor.      And there's some subsequent

02:33:18   24   claims.

02:33:20   25   Q.   Okay.     Now, as depicted in Figure 7, the substrate and
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 124 of 186 PageID #: 15837
                                                                                    668



02:33:26    1   the touch sensor have a relatively long, wide top surface,

02:33:34    2   correct?

02:33:34    3   A.   Correct.

02:33:35    4   Q.   And then it has on the right-hand side of the figure

02:33:40    5   what appears to be at roughly a right angle, a portion of

02:33:46    6   it which hangs down perpendicular to the top surface,

02:33:50    7   correct?

02:33:50    8   A.   Correct.

02:33:51    9   Q.   Okay.    And what is being depicted by the fact that

02:33:56   10   there's a top surface and a side surface?

02:34:00   11   A.   So they're two distinct surfaces.       I describe the claim

02:34:11   12   construction of this particular --

02:34:14   13   Q.   And what do you mean by as shown by -- as described by

02:34:18   14   the claim construction?

02:34:19   15   A.   So the last limitation of -- in this claim requires

02:34:31   16   that substantially flexible substrate and the touch sensor

02:34:36   17   to wrap around one or more cover edge of a display, and

02:34:40   18   that was construed by the Court to mean to wrap around one

02:34:44   19   or more intersections between two or more surfaces of a

02:34:49   20   substrate -- of a display.      Sorry.

02:34:51   21   Q.   And is there in Figure 7 an example of how Figure 7

02:35:00   22   might meet that claim limitation?

02:35:02   23   A.   Yes.    So there's an example here because we see the top

02:35:08   24   surface.     So that's one surface.      We see the side surface.

02:35:13   25   So that's -- it's perpendicular in this case.          It forms a
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 125 of 186 PageID #: 15838
                                                                                    669



02:35:18    1   sharp edge.     And this wraps around the display, which is

02:35:27    2   613 underneath.     So it's required to wrap around a display.

02:35:33    3   Q.   And what are the two surfaces that you see in the

02:35:37    4   flexible substrate and the touch sensor?

02:35:38    5   A.   They're -- can you ask --

02:35:43    6   Q.   What are the -- do you see two surfaces --

02:35:48    7   A.   Yes.

02:35:48    8   Q.   -- in the flexible touch sensor and the -- and the

02:35:52    9   substrate?

02:35:52   10   A.   Yes, they're perpendicular to some, and they have an

02:35:57   11   intersection between them.

02:35:58   12   Q.   And is that where it forms a right angle between the

02:36:02   13   top and the side?

02:36:02   14   A.   Yeah, it forms -- it forms a right angle.

02:36:05   15               THE COURT:   One at a time, please.     Make sure he's

02:36:07   16   finished with the question.      And make sure he's finished

02:36:11   17   with the answer.

02:36:12   18               Go ahead, Mr. Haslam.

02:36:13   19   Q.   (By Mr. Haslam)     And down at the bottom -- now, I want

02:36:20   20   to talk about the third thing down, 603.         What is that?

02:36:23   21   A.   That's a display, and that 603 and 613 is a display.

02:36:32   22   Q.   Does -- is the -- is the display an element of the

02:36:37   23   claim?

02:36:38   24   A.   No, the substantially flexible substrate and the --

02:36:45   25   with the touch sensor supposed to meet -- they're required
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 126 of 186 PageID #: 15839
                                                                                    670



02:36:49    1   to wrap around the display, but the display is not part

02:36:52    2   of -- is not required by the claim.

02:36:55    3              MR. HASLAM:   Okay.   Can we go back now to Claim 7?

02:36:59    4   Q.   (By Mr. Haslam)     And so there's a substantially

02:37:05    5   flexible substrate and then a touch sensor, and then the

02:37:11    6   next two limitations talk about the features of the touch

02:37:15    7   sensor, correct?

02:37:16    8   A.   Correct.

02:37:16    9   Q.   They have electrodes, it's configured to bend, it has

02:37:21   10   got a metal mesh, correct?

02:37:21   11   A.   Correct.

02:37:22   12   Q.   And then it's got the substantially flexible substrate

02:37:25   13   and the touch sensor are configured to wrap around one or

02:37:28   14   more edges of the display, correct?

02:37:30   15   A.   Correct.

02:37:30   16   Q.   And now the Atmel devices that were being sold that

02:37:35   17   we've heard about had a flexible substrate and a flexible

02:37:40   18   touch sensor on top of it, correct?

02:37:41   19   A.   Correct.

02:37:41   20   Q.   And that was sold as the flexible touch sensor,

02:37:46   21   correct?

02:37:46   22   A.   Correct.

02:37:47   23   Q.   And Atmel's touch sensor was configured -- could be

02:37:50   24   configured to wrap around the edge of a display, correct?

02:37:53   25   A.   Correct.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 127 of 186 PageID #: 15840
                                                                                    671



02:37:53    1   Q.   But Atmel didn't sell displays, did it?

02:37:59    2   A.   No.

02:37:59    3              THE COURT:     Just a minute.   I know this is a

02:38:02    4   trying situation for defense counsel, but you can't testify

02:38:06    5   from the podium and just continue to talk and have the

02:38:10    6   witness say, yes, yes, yes.

02:38:12    7              I'm going to give you some latitude with regard to

02:38:17    8   leading, but the last minute or two was a soliloquy.            So

02:38:24    9   you're going to have to ask questions, and he's going to

02:38:27   10   have to give answers.

02:38:32   11   Q.   (By Mr. Haslam)      Did Atmel sell displays?

02:38:35   12   A.   No.

02:38:36   13   Q.   Was Atmel selling the claimed invention?

02:38:39   14   A.   No.

02:38:41   15              MR. MIRZAIE:     Your Honor.

02:38:41   16              THE COURT:     Yes.

02:38:42   17              MR. MIRZAIE:     This -- none of this material was in

02:38:45   18   the witness's expert reports, either one.

02:38:51   19              THE COURT:     Your objection is that this testimony

02:38:53   20   which calls for -- or it's calling for testimony beyond the

02:38:58   21   scope of his report?

02:38:59   22              MR. MIRZAIE:     Correct.   We were provided with two

02:39:01   23   reports from Dr. Sierros, and neither one of them have

02:39:05   24   anything resembling the substance of this testimony about

02:39:08   25   what Atmel sold and whether --
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 128 of 186 PageID #: 15841
                                                                                    672



02:39:10    1                MR. HASLAM:    I'll withdraw the question and move

02:39:12    2   on.

02:39:12    3                THE COURT:    All right.   This witness needs to

02:39:15    4   testify within the four corners of the reports he's

02:39:18    5   generated as an expert witness, and not beyond.

02:39:22    6                MR. HASLAM:    Okay.

02:39:22    7   Q.    (By Mr. Haslam)      Now, moving --

02:39:24    8                MR. HASLAM:    We can take that down, please.

02:39:26    9   Q.    (By Mr. Haslam)      Moving to the accused devices now, can

02:39:32   10   you just refresh the jury on how Samsung's displays were

02:39:37   11   modified to what they are that are now being accused of

02:39:42   12   infringement?

02:39:44   13   A.    Yes.    So there's an evolution of the technology for

02:39:50   14   Samsung.      They started with -- they started with external

02:39:57   15   touch sensors, that they were VD basically or ITO, and they

02:40:05   16   were -- they were glued on top of the display, and then

02:40:14   17   assembly with the rest of the patent.

02:40:18   18                And then they moved to use metal mesh that was

02:40:22   19   integrated -- the touch sensor was a metal mesh touch

02:40:25   20   sensor that was integrated with the display, and that was

02:40:29   21   their latest technology, and this is the accused

02:40:32   22   technology.

02:40:33   23   Q.    Okay.

02:40:33   24   A.    So by that, it would not use anymore.       They removed the

02:40:41   25   need for a substrate and the glue, which the substrate is
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 129 of 186 PageID #: 15842
                                                                                    673



02:40:45    1   one of the required -- in this claim, it was one of the

02:40:53    2   limitations.

02:40:54    3   Q.   Now, you're aware that Mr. Credelle has rendered an

02:40:59    4   infringement opinion based on the touch sensor that is on

02:41:06    5   the display and the TFE layer which he refers to the

02:41:11    6   substrate of Claim 7, correct?

02:41:13    7   A.   Correct.

02:41:13    8   Q.   Do you agree with him?

02:41:14    9   A.   No.

02:41:23   10               MR. HASLAM:    Can I have DDX- -- DTX-633?

02:41:31   11   Q.   (By Mr. Haslam)      What is this?

02:41:31   12   A.   This is a PDR document for -- this is a PDR document

02:41:42   13   from Samsung.     And -- and...

02:41:49   14   Q.   It's a PDR document?

02:41:51   15   A.   Yes.

02:41:53   16               MR. HASLAM:    Can I seal -- request the courtroom

02:41:55   17   to be sealed?     I'm going into confidential information.

02:41:58   18               THE COURT:    Based on counsel's request, I'll order

02:42:02   19   the courtroom sealed.       I'll direct those present and not

02:42:05   20   subject to the protective order which has been entered in

02:42:07   21   this case to excuse themselves and remain outside the

02:42:11   22   courtroom until it's unsealed and reopened by the Court.

02:42:16   23               (Courtroom sealed.)

02:42:16   24               (This portion of the transcript is sealed

02:42:16   25               and filed under separate cover as
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 130 of 186 PageID #: 15843
                                                                                    674



02:42:17    1            Sealed Portion No. 17.)

02:42:17    2            (Courtroom unsealed.)

02:52:09    3            THE COURT:    Ladies and gentlemen of the jury, if

02:52:10    4   you'll simply leave your notebooks closed and in your

02:52:13    5   chairs, that will be fine.      Please follow all the

02:52:16    6   instructions I've given you about your conduct during the

02:52:19    7   trial, including, of course, not to discuss the case among

02:52:21    8   yourselves.

02:52:22    9            And we'll be back in here shortly to continue with

02:52:26   10   the direct examination of this witness.         But the jury is

02:52:29   11   excused for recess at this time.

02:52:32   12            COURT SECURITY OFFICER:       All rise.

02:52:34   13            (Jury out.)

02:52:37   14            THE COURT:    During this recess, I want Mr. Haslam

02:53:14   15   and Dr. Sierros to have a discussion, not at all about

02:53:20   16   anything related to the substance of this case, but I want

02:53:23   17   you two gentlemen to discuss how you can better coordinate

02:53:26   18   the questions and the answers through the remainder of this

02:53:29   19   direct examination.    You're continuing to talk over each

02:53:33   20   other.

02:53:34   21            Dr. Sierros, you are mumbling a little bit.           I

02:53:40   22   am -- I have real concerns about the ability of the jury to

02:53:44   23   follow this testimony.     And I think if you two can

02:53:48   24   coordinate the interplay between yourselves and discuss

02:53:53   25   that and only that during the recess, it might be
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 131 of 186 PageID #: 15844
                                                                                    675



02:53:56    1   beneficial.

02:53:57    2           I understand this is your first time to testify,

02:53:59    3   and I'm not criticizing you, but my job as the presiding

02:54:05    4   Judge in this courtroom is to ensure that the jury hears

02:54:08    5   and receives the evidence that's a part of this trial for

02:54:12    6   both sides of the case, the Plaintiff and the Defendant.

02:54:16    7   And I have real concerns that this is not landing with the

02:54:20    8   jury.

02:54:21    9           They're free to accept it.        They're free to

02:54:23   10   disregard it.   But they can't do either if they don't get

02:54:26   11   it, and right now it's not landing at all.

02:54:28   12           So during this recess, counsel and the witness

02:54:32   13   need to discuss how they can better coordinate the

02:54:36   14   questions and answers in this examination.

02:54:40   15           And we'll try to be back in 10 or 12 minutes, and

02:54:47   16   we'll continue with the examination of this witness.

02:54:49   17           If at that time, I need reseal the courtroom,

02:54:53   18   Mr. Haslam, you simply have to ask.

02:54:55   19           MR. HASLAM:     Thank you.

02:54:55   20           THE COURT:     The Court stands in recess.

03:18:00   21           (Recess.)

03:18:02   22           (Jury out.)

03:18:03   23           COURT SECURITY OFFICER:        All rise.

03:18:04   24           THE COURT:     Be seated, please.

03:21:14   25           Mr. Haslam, have you and Dr. Sierros had an
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 132 of 186 PageID #: 15845
                                                                                    676



03:21:22    1   opportunity to talk about how we could proceed with a

03:21:31    2   little less bumpiness in the road?

03:21:33    3             MR. HASLAM:    I have had that discussion.

03:21:35    4             THE COURT:    All right.    Are you ready to proceed?

03:21:37    5             MR. HASLAM:    I'm ready to proceed.

03:21:38    6             THE COURT:    Then let's bring in the jury, please.

03:21:42    7             COURT SECURITY OFFICER:      All rise.

03:21:43    8             (Jury in.)

03:21:43    9             THE COURT:    Please be seated, ladies and

03:22:17   10   gentlemen.

03:22:17   11             We'll continue with the Defendants' direct

03:22:22   12   examination of Dr. Sierros.

03:22:23   13             Mr. Haslam, you may continue.

03:22:32   14   Q.   (By Mr. Haslam)    I put up DDX-5.019.      Can you tell us

03:22:36   15   what's on this screen?

03:22:37   16   A.   So these are three more accused products, Galaxy S10,

03:22:44   17   S20 Plus, and S20 Ultra.

03:22:48   18             MR. HASLAM:    Can I have the courtroom sealed,

03:22:50   19   please?

03:22:50   20             THE COURT:    All right.    Based on counsel's

03:22:52   21   request, I'll order the courtroom sealed and direct all

03:22:56   22   present who are not subject to the protective order to

03:22:58   23   excuse themselves and remain outside until the courtroom is

03:23:01   24   reopened and unsealed.

03:23:03   25             (Courtroom sealed.)
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 133 of 186 PageID #: 15846
                                                                                    677



03:23:03    1            (This portion of the transcript is sealed

03:23:03    2            and filed under separate cover as

03:23:03    3            Sealed Portion No. 18.)

04:03:03    4            (Courtroom unsealed.)

04:03:36    5   Q.   (By Mr. Haslam)   What are we looking at here in --

04:03:38    6            THE COURT:    Just a minute, counsel.

04:03:40    7            MR. HASLAM:    Oh.

04:03:42    8            THE COURT:    Let's let the public get a seat before

04:03:44    9   we go forward.

04:03:45   10            Now we're unsealed.

04:03:47   11            Next question, please.

04:03:48   12   Q.   (By Mr. Haslam)   What are we looking at in Figure 14?

04:03:51   13   A.   We look at the drive and sense electrodes and the metal

04:03:54   14   mesh structure.

04:03:54   15   Q.   What does Chen describe as the material that makes up

04:04:00   16   the metal mesh -- the mesh?

04:04:02   17   A.   Copper.

04:04:02   18   Q.   Are there any other figures?

04:04:08   19   A.   Figure 21.

04:04:17   20   Q.   Now, you have prepared a slide to help you discuss

04:04:21   21   this?

04:04:21   22   A.   Correct.

04:04:22   23            MR. HASLAM:    Can we have DDX-5.038?

04:04:33   24   Q.   (By Mr. Haslam)   Is this a slide that you prepared?

04:04:35   25   A.   This is a slide I prepared and I annotated here.           And
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 134 of 186 PageID #: 15847
                                                                                    678



04:04:43    1   this shows the bottom display -- this is a display panel

04:04:50    2   with red, green, blue light-emitting diodes, the substrate,

04:04:56    3   the OLED layer and the TFE layer.        And this is the

04:05:00    4   polarizer --

04:05:01    5             MR. MIRZAIE:     Your Honor?

04:05:02    6             THE COURT:     Yes, counsel.

04:05:03    7             MR. MIRZAIE:     This opinion is outside of his

04:05:05    8   report.

04:05:06    9             In his report, he had a completely different

04:05:09   10   opinion on this.

04:05:10   11             THE COURT:     Response?

04:05:12   12             MR. HASLAM:     He relied on this figure, and he's

04:05:15   13   referred to 82 --

04:05:20   14             MR. MIRZAIE:     Your Honor, I can show you, if I

04:05:22   15   may, in his report he relied on 82 to map it to the

04:05:27   16   display, and that's all he relied on.

04:05:33   17             THE COURT:     Ladies and gentlemen of the jury, I

04:05:34   18   can't address this with you in the courtroom.          I'm going to

04:05:37   19   have to ask you to step into the jury room.          I'll have you

04:05:41   20   back in here as quickly as I can.

04:05:44   21             Please close and leave your notebooks in the

04:05:46   22   chairs, please follow all my instructions, including not to

04:05:49   23   discuss the case, and if you'll bear with me, we'll have

04:05:52   24   you back in here as soon as possible.

04:05:54   25             The jury is excused to the jury room.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 135 of 186 PageID #: 15848
                                                                                    679



04:05:56    1           COURT SECURITY OFFICER:        All rise.

04:05:58    2           (Jury out.)

04:05:58    3           THE COURT:     Be seated, please.

04:06:33    4           Mr. Mirzaie, it's your objection.          If you will,

04:06:43    5   show me how the witness has testified beyond the scope of

04:06:47    6   his report.

04:06:48    7           MR. MIRZAIE:     Yes, Your Honor.      If I may approach?

04:06:51    8           THE COURT:     I'm going to ask you to go to the

04:06:53    9   document camera, and whatever you have to show me, put it

04:06:56   10   on the document camera, that way opposing counsel can see

04:06:59   11   it at the same time.

04:07:01   12           MR. MIRZAIE:     Sure.    And this is --

04:07:06   13           THE COURT:     You don't have to move all your stuff,

04:07:08   14   Mr. Haslam, just step away, please.

04:07:11   15           Go ahead.

04:07:11   16           MR. MIRZAIE:     Thank you, Your Honor.

04:07:12   17           This is Paragraph 147 and 148 of his report.

04:07:27   18           So on Paragraph 147, it says clearly, contrary to

04:07:40   19   the testimony he was about to give, that the red, green,

04:07:44   20   and blue pixels of that light-emitting diode layer 82

04:07:50   21   correspond to the claimed display.

04:07:54   22           Nowhere here does it say that the next layer, the

04:07:59   23   TFE layer, 84, is within the claimed display.          This is not

04:08:02   24   a mistake.

04:08:03   25           In 148, he clearly says it again.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 136 of 186 PageID #: 15849
                                                                                    680



04:08:10    1           He equates the display with light-emitting diodes

04:08:15    2   82, and we can go through the rest of the section.            It's

04:08:17    3   not long.   Nowhere else does he have the TFE as part of the

04:08:22    4   claimed display.    We've never been put on notice on this.

04:08:26    5           THE COURT:     What's the response for Defendants?

04:08:35    6           MR. HASLAM:     Paragraph 152 of the report --

04:08:42    7           THE COURT:     Show it to me, please.       Put it on the

04:08:46    8   document camera.

04:08:47    9           MR. HASLAM:     -- is responding to --

04:08:49   10           THE COURT:     Turn it so I can read it, counsel.

04:08:52   11           MR. HASLAM:     -- is responding to their allegation

04:08:58   12   that it contains a touch sensor layered on top of a

04:09:02   13   flexible panel.

04:09:04   14           THE COURT:     Wait a minute.

04:09:05   15           MR. HASLAM:     Oh, sorry.

04:09:06   16           THE COURT:     All right.

04:09:17   17           MR. HASLAM:     And then he goes on:       I will address

04:09:23   18   in a later report my opinions on the issue of infringement.

04:09:26   19   However, I note here that this encapsulation layer would be

04:09:29   20   considered to be a substantially flexible substrate in

04:09:32   21   Claims 1 and 7.    Then for the same reasons, the thin --

04:09:37   22   thin-film encapsulation layer in Chen would also be a

04:09:41   23   substantially flexible substrate as required by Claims 1

04:09:44   24   and 7, in Chen's embodiment in which the metal mesh touch

04:09:49   25   sensor is formed on the thin-film encapsulation layer.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 137 of 186 PageID #: 15850
                                                                                    681



04:09:53    1              So he did offer an opinion under the construction

04:09:56    2   that they're proposing, which is the TFE is the substrate

04:10:00    3   of the claim.

04:10:02    4              MR. MIRZAIE:     Your Honor, if I may?

04:10:04    5              THE COURT:     You may.

04:10:04    6              MR. MIRZAIE:     Your Honor --

04:10:07    7              Can you leave that there?

04:10:09    8              MR. HASLAM:     Yeah.

04:10:09    9              MR. MIRZAIE:     So a few things about this,

04:10:12   10   Your Honor.     First off, I just showed you the sum total of

04:10:15   11   his opinions under his application of the claims.           This

04:10:19   12   entire section is about some other application of the

04:10:22   13   claims under the supposed application that Solas made for

04:10:29   14   infringement.     So already we have a TiVo Federal Circuit

04:10:32   15   problem.

04:10:33   16              But the second issue is even within this whole

04:10:36   17   section, you're not going to see any part of it in which he

04:10:39   18   says that the claimed display of -- of Chen includes the 84

04:10:45   19   TFE layer.    That -- that is -- that sentence isn't here in

04:10:49   20   form or in substance, even in this section.

04:10:52   21              MR. HASLAM:     He's going to -- he's going to read

04:10:54   22   the claim on their reading of the application of the claim

04:11:00   23   of the accused devices.

04:11:02   24              MR. MIRZAIE:     And --

04:11:03   25              MR. HASLAM:     And that's what -- that's what the
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 138 of 186 PageID #: 15851
                                                                                    682



04:11:05    1   RGB, that's what he referred to as the display and the TFE

04:11:10    2   layer in the display, the substrate as they call it, then

04:11:15    3   Chen shows their substrate.

04:11:16    4           MR. MIRZAIE:     Which is problematic under the TiVo

04:11:19    5   Federal Circuit.    He has this other section.        But even in

04:11:22    6   this section, there's no words -- and my colleague did not

04:11:26    7   show them to you right now, Your Honor, that the display

04:11:28    8   includes the TFE.    That sentence isn't here.

04:11:31    9           MR. HASLAM:     All right.     Well, then we'll go back,

04:11:36   10   and we'll -- I'll ask him:      If the TFE layer is the

04:11:39   11   substrate, does Chen anticipate?       Which is what he put

04:11:43   12   there and what I've shown you.

04:11:44   13           MR. MIRZAIE:     Your Honor --

04:11:45   14           THE COURT:     We're not discussing going back and

04:11:48   15   trying to cure something.      We're trying to determine -- I'm

04:11:51   16   trying to determine if this witness has, in response to the

04:11:56   17   question from counsel, testified outside of the scope of

04:11:58   18   his report.

04:12:00   19           I have made it abundantly clear throughout this

04:12:05   20   case, and we talked about it explicitly at pre-trial, that

04:12:09   21   the expert witnesses are limited and confined to the four

04:12:13   22   corners of their reports.

04:12:14   23           We talked about this very type of objection being

04:12:17   24   highly disruptive and only being appropriate where there's

04:12:21   25   little or no doubt in the mind of the party raising the
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 139 of 186 PageID #: 15852
                                                                                    683



04:12:25    1   objection, that these were not objections to be offered

04:12:28    2   flippantly or without serious belief in their merit.

04:12:32    3             So we're going to answer that question.         Whether

04:12:37    4   there needs to be anything curative or not, will depend on

04:12:41    5   what the Court's ruling is and what I think may be

04:12:43    6   necessary.

04:12:45    7             Do you -- either of you have anything further on

04:12:47    8   the underlying objection offer?

04:12:49    9             MR. MIRZAIE:   Yes, Your Honor.      So in the primary

04:12:56   10   part of his opinion, the only one in which he purports to

04:13:01   11   apply the construed claim to the prior art, again, 82 is

04:13:04   12   his only claim display.     And for the substrate, he points

04:13:08   13   to polarizer layer 92.

04:13:13   14             And -- and in the section -- in the section that

04:13:18   15   Mr. Haslam just showed you, he still is pointing to 82

04:13:21   16   only.    He does not change that whatsoever.        He just

04:13:27   17   instead, under an improper TiVo argument, he still points

04:13:32   18   to 82.    He just moves his substrate down to the TFE layer

04:13:36   19   for the first time.

04:13:38   20             But the testimony that was about to take place was

04:13:48   21   the witness expanding his display 82 into layers that he's

04:13:53   22   never had in his Chen opinions.       And, of course, as we know

04:13:56   23   this whole week, it's because he's got a strict

04:13:59   24   contradiction on this issue.

04:14:01   25             This has been a confusing issue for the jury this
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 140 of 186 PageID #: 15853
                                                                                    684



04:14:04    1   whole week, and they need to expand it now not to have a

04:14:09    2   contradiction.

04:14:10    3             THE COURT:     Anything additional, Mr. Haslam?

04:14:13    4             MR. HASLAM:     No.

04:14:13    5             THE COURT:     Give me a minute to look at these

04:14:42    6   paragraphs one more time.

04:14:44    7             MR. MIRZAIE:     Thank you, Your Honor.

04:15:26    8             THE COURT:     While I see the basis of Plaintiff's

04:15:28    9   objection and while I think the particular language in the

04:15:30   10   expert's report is less than crystal clear, it might even

04:15:35   11   be characterized as somewhat lazy, I don't think there's a

04:15:42   12   direct, material deviation from what the Plaintiff has been

04:15:47   13   put on notice of.

04:15:48   14             Therefore, I'm -- in an abundance of caution, I'm

04:15:55   15   going to overrule the objection, and I'll allow this area

04:15:58   16   of inquiry to go forward.

04:16:00   17             But, Mr. Haslam, I want to caution you, you may

04:16:02   18   not stray from the ultimate conclusions in this expert's

04:16:06   19   report.

04:16:06   20             MR. HASLAM:     Understood.

04:16:07   21             THE COURT:     All right.     Let's take your

04:16:10   22   appropriate places at the bar, counsel.

04:16:12   23             Let's bring in the jury.

04:16:13   24             COURT SECURITY OFFICER:        All rise.

04:16:15   25             MR. HASLAM:     I apologize.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 141 of 186 PageID #: 15854
                                                                                    685



04:16:19    1              THE COURT:    I'm going to charge this time that's

04:16:22    2   been expended to the Plaintiff.

04:16:36    3              (Jury in.)

04:16:55    4              THE COURT:    Please be seated.

04:17:01    5              Thank you again, ladies and gentlemen, for your

04:17:06    6   indulgence.

04:17:07    7              Are you ready to proceed, counsel?

04:17:10    8              MR. HASLAM:    Yes.

04:17:10    9              THE COURT:    Ask your next question.

04:17:12   10              MR. HASLAM:    Can we put -- can we put up Figure 21

04:17:16   11   of Chen?     Blow that up.

04:17:27   12   Q.   (By Mr. Haslam)     Now, you'll see something that's been

04:17:31   13   referred to as R, G, and B.      As discussed in your report,

04:17:35   14   what did you -- what did you call that layer?

04:17:38   15   A.   We said that it's the OLED layer with red, green, and

04:17:44   16   blue LEDs.

04:17:45   17   Q.   And what is 84?

04:17:46   18   A.   84 is the TFE layer --

04:17:49   19   Q.   And what is 90 --

04:17:52   20   A.   -- of encapsulation.

04:17:54   21   Q.   What is 90?

04:17:54   22   A.   It's an adhesive --

04:17:56   23              THE COURT:    Just a minute.   Dr. Sierros, he's

04:17:58   24   trying to ask you questions one at a time.          Let him ask the

04:18:02   25   question, answer it.      Let me him ask the next question.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 142 of 186 PageID #: 15855
                                                                                    686



04:18:06    1            THE WITNESS:     I'm sorry.

04:18:07    2            THE COURT:     Allow him to walk you through this

04:18:09    3   rather than to launch into a narrative about it, all right?

04:18:13    4            THE WITNESS:     Yes.

04:18:14    5            THE COURT:     Go ahead, counsel.

04:18:16    6   Q.   (By Mr. Haslam)    What is 90?

04:18:17    7   A.   90 is an adhesive.

04:18:20    8   Q.   What is 92?

04:18:21    9   A.   92 is a polarizer.

04:18:23   10   Q.   And what is 44?

04:18:25   11   A.   44 is the electrode, the touch electrode.

04:18:30   12   Q.   The what?

04:18:31   13   A.   This is the electrode.

04:18:33   14   Q.   Is that the touch sensor?

04:18:35   15   A.   The touch sensor, yeah, touch electrode.

04:18:38   16   Q.   Now, the TFE layer has a blue layer on top of it?

04:18:42   17   A.   That's correct.

04:18:42   18   Q.   And then a polarizer?

04:18:46   19   A.   Correct.

04:18:47   20   Q.   And 44 is the touch sensor?

04:18:52   21   A.   Correct.

04:18:52   22   Q.   Now, if you assume that the TFE layer is the substrate,

04:19:04   23   do you have an opinion as to whether Chen anticipates?

04:19:07   24   A.   If 84 is the substrate -- so the TFE is part of the

04:19:21   25   display, so then it does not anticipate.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 143 of 186 PageID #: 15856
                                                                                    687



04:19:26    1   Q.   If the TFE layer is part of the substrate, could 92

04:19:40    2   also be part of the substrate?

04:19:43    3   A.   Correct.

04:19:45    4   Q.   If 92 and 84 were the substrate and 44 is a touch

04:19:51    5   sensor on top of it, would that be a substrate with a touch

04:19:57    6   sensor?

04:19:57    7   A.   Correct.

04:19:57    8   Q.   And just to be clear, you referred, just in your

04:20:02    9   analysis, that 82 was the OLED display?

04:20:06   10   A.   OLED.     I said corresponds to the OLED, but that was in

04:20:11   11   the context of that particular portion of the report where

04:20:18   12   we were -- I was applying the Plaintiff's interpretation of

04:20:31   13   the claim.

04:20:31   14   Q.   Okay.     And by that, you were then referring to the R,

04:20:35   15   G, and B, and not including 84, the TFE layer as part -- as

04:20:42   16   part of the display?

04:20:42   17   A.   I -- correct.

04:20:44   18   Q.   And did you -- do you, with that understanding, have

04:20:50   19   any opinion one way or the other as to whether Chen does or

04:20:55   20   does not anticipate Claim 7 and 12 of the '311 patent?

04:21:00   21   A.   Claim 7 anticipates.

04:21:04   22   Q.   What --

04:21:07   23   A.   Excuse me?     Oh, sorry, I didn't hear your question.

04:21:10   24   Q.   Well, I didn't hear your answer.

04:21:11   25             THE COURT:    Well, then let's start over.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 144 of 186 PageID #: 15857
                                                                                    688



04:21:13    1            MR. HASLAM:     Okay.

04:21:14    2   A.   Can you repeat your --

04:21:20    3   Q.   (By Mr. Haslam)    If 82 is the OLED display, as you

04:21:22    4   referred to it, and 84, the TFE layer, is not part of the

04:21:28    5   display, do 84 through 92 and 44, the touch sensor, under

04:21:35    6   that reading of this figure, does or does not Chen

04:21:40    7   anticipate Claim 7 and 12 of the '311 patent?

04:21:44    8   A.   He does not.

04:21:55    9            THE COURT:     Next question.

04:22:04   10   A.   He does.   He does.    I'm sorry, I misspoke.      He does

04:22:10   11   anticipate.

04:22:11   12   Q.   (By Mr. Haslam)    Why?

04:22:12   13   A.   Can you repeat the question?      I'm sorry.

04:22:15   14   Q.   If 82 is the OLED display and the TFE layer 84 is not

04:22:25   15   part of the display, which is one of the alternative

04:22:28   16   opinions you rendered, correct?

04:22:33   17   A.   Correct.

04:22:33   18   Q.   And if 84, the glue 90 and 92, are considered a

04:22:43   19   substrate and 44 is the touch sensor, under that reading of

04:22:45   20   Chen, does it or does it not anticipate?

04:22:48   21   A.   It does not.

04:22:54   22            THE COURT:     All right.    Let's move on.

04:23:17   23   A.   Sorry, it does anticipate.      I'm sorry.

04:23:19   24            THE COURT:     Dr. Sierros, this is the --

04:23:21   25            THE WITNESS:      I'm sorry, I was confused.       I'm
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 145 of 186 PageID #: 15858
                                                                                    689



04:23:22    1   sorry.

04:23:23    2              THE COURT:     Well, this is the second time --

04:23:24    3              THE WITNESS:     I'm sorry, I was confused about the

04:23:26    4   question.

04:23:27    5              THE COURT:     Well, there's been three attempts at

04:23:29    6   this.    You've answered it three different times.         The last

04:23:33    7   two times you answered it, you gave an answer, and then

04:23:37    8   after a long pause, you said you misspoke.

04:23:41    9              THE WITNESS:     I thought --

04:23:43   10              MR. HASLAM:     Let the Judge finish.

04:23:45   11              THE COURT:     Let me finish.

04:23:46   12              I do not want to hamper either side's part of this

04:23:53   13   trial.

04:23:57   14              Mr. Haslam, we're going to make one more attempt

04:24:00   15   at this back-and-forth on this question.         And whatever the

04:24:03   16   answer is, we're going to move on after this answer to this

04:24:06   17   question one more time.

04:24:09   18              Ask the same question for the fourth time, and

04:24:12   19   then we will get an answer.        And then we will move on.

04:24:16   20              MR. HASLAM:     Yes.

04:24:18   21   Q.   (By Mr. Haslam)      Okay.   You said 82 is the -- in this

04:24:26   22   is the OLED display, correct?

04:24:33   23   A.   82 --

04:24:34   24              MR. MIRZAIE:     Your Honor, he's leading the

04:24:36   25   witness.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 146 of 186 PageID #: 15859
                                                                                    690



04:24:36    1              THE COURT:     I'm going to allow it.

04:24:39    2              Overruled.

04:24:40    3              Move on.     Ask -- ask the question.

04:24:44    4   Q.   (By Mr. Haslam)      In your report, you referred to 82 --

04:24:47    5   A.   You're referring to my report now?         It wasn't clear.

04:24:52    6   Q.   In your --

04:24:52    7              THE COURT:     Wait a minute.

04:24:53    8              Dr. Sierros, do not speak until he finishes with

04:24:57    9   this question.    When he finishes, you should give your

04:25:02   10   answer to this question as clearly as you can.

04:25:05   11              THE WITNESS:     Okay.    Okay.

04:25:07   12              THE COURT:     If you do not understand his question,

04:25:09   13   do not attempt to answer it.         Tell him you do not

04:25:12   14   understand it.    If you understand it, answer it after he

04:25:15   15   finishes it, and once that answer is given, we are going to

04:25:19   16   move on.

04:25:21   17              Mr. Haslam, ask the question.

04:25:24   18   Q.   (By Mr. Haslam)      If 82 is the OLED display and 84 the

04:25:31   19   TFE layer is not part of the display, but 84, 90, and 92

04:25:38   20   are the substrate for 44, does Chen anticipate or not?

04:25:54   21   A.   Does not anticipate.

04:26:19   22              THE COURT:     Now, let's move on.    Next topic.

04:26:25   23              MR. HASLAM:     I have already moved to that in my --

04:26:28   24              THE COURT:     Then ask it.

04:26:29   25              MR. HASLAM:     Okay.    Can we have DTX-167?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 147 of 186 PageID #: 15860
                                                                                    691



04:26:38    1   Q.   (By Mr. Haslam)    Can you tell us what this document is?

04:26:40    2   A.   This is a DDX document.     The Patent No. is

04:26:50    3   2010/0045632.

04:26:51    4   Q.   And when was this published?

04:26:54    5   A.   It was published in February -- this patent

04:27:00    6   application, February 25, 2010.

04:27:05    7   Q.   And who were the inventors on this patent?

04:27:08    8   A.   Esat Yilmaz, Peter Sleeman, Samuel Brunet, Matthew

04:27:21    9   Trend, and Harald Philipp.

04:27:26   10   Q.   And where were they located?      Does it indicate?

04:27:29   11   A.   They were at Atmel Corporation.

04:27:30   12   Q.   And when was this application filed?

04:27:32   13   A.   This application was filed April 10, 2009.

04:27:34   14   Q.   And do you have an opinion in this case as to whether

04:27:41   15   or not Claims 7 and 12 of the '311 patent are obvious in

04:27:47   16   light of the Yilmaz reference and another reference to Joo?

04:27:51   17   A.   They're obvious.

04:27:52   18   Q.   Can you tell us what -- can you tell us what --

04:28:16   19            MR. HASLAM:    No, take that down.       Can we move on

04:28:24   20   to -- can we go to --

04:28:33   21   Q.   (By Mr. Haslam)    Can you tell us what the Yilmaz patent

04:28:36   22   discloses?

04:28:37   23   A.   A capacitive touch sensor.

04:28:40   24   Q.   And where does it describe that?

04:28:42   25            MR. HASLAM:    Can we put the patent back up?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 148 of 186 PageID #: 15861
                                                                                    692



04:28:45    1   A.   Capacitive position sensor.

04:28:58    2               MR. HASLAM:   Can we put up DDX-5.064?

04:29:24    3   Q.   (By Mr. Haslam)      This is Claim 7?

04:29:25    4   A.   Correct.

04:29:25    5   Q.   Okay.

04:29:30    6               MR. HASLAM:   Can we go to 5.065?

04:29:33    7   Q.   (By Mr. Haslam)      All right.   I put up in the left-hand

04:29:35    8   corner the preamble, "device comprising."         Does Yilmaz show

04:29:41    9   that?

04:29:41   10   A.   Yes, it shows in Figure 1B a capacitive touchscreen as

04:29:50   11   the device.

04:29:51   12   Q.   So that element you found?

04:29:52   13   A.   Yes.

04:29:55   14               MR. HASLAM:   Now, let's go to the substantially

04:29:57   15   flexible substrate.

04:29:58   16   Q.   (By Mr. Haslam)      Does Yilmaz show a substantially

04:30:02   17   flexible substrate?

04:30:02   18   A.   Yes, Figure 1A we see in orange here the substrate,

04:30:09   19   flexible substrate, the substrate.        And Yilmaz in

04:30:15   20   Paragraph 75 discusses about an deisolating substrate, and

04:30:23   21   it guess further to discuss that different panels relative

04:30:28   22   to an LCD placed below the touchscreen.         So it's slightly

04:30:35   23   flexible.

04:30:35   24   Q.   Does Figure -- does Claim 7 of the '311 patent apply

04:30:40   25   only to OLED displays?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 149 of 186 PageID #: 15862
                                                                                    693



04:30:42    1   A.   It applies to -- this is -- this is -- excuse me, can

04:30:51    2   you -- can you repeat your question?

04:30:54    3   Q.   Does Claim 7 of the '311 patent apply only to OLED

04:30:59    4   displays?

04:31:02    5   A.   It doesn't require a display.

04:31:04    6   Q.   Okay.   I put up D -- DDX-5.068.

04:31:15    7            Does Yilmaz describe any particular substrate?

04:31:18    8   A.   It discuss -- it discusses a PET, polyethylene

04:31:25    9   terephthalate, substrate.

04:31:26   10   Q.   In 2009, was PET used for these kinds of applications

04:31:33   11   flexible?

04:31:33   12   A.   We heard Mr. Yilmaz also during his deposition video

04:31:41   13   discussing about, and the '311 patent, I have an excerpt

04:31:49   14   here that discusses the PET substrate, similar.

04:31:55   15            MR. HASLAM:    Okay.    That's DDX-5.068.

04:31:59   16   Q.   (By Mr. Haslam)   So did you find a substantially

04:32:02   17   flexible substrate disclosed in Yilmaz?

04:32:03   18   A.   Correct.

04:32:05   19   Q.   Now, the next element is a touch sensor disposed on a

04:32:10   20   substantially flexible substrate, what is on this slide

04:32:14   21   DDX-5.070?

04:32:15   22   A.   So we have the substrate and in the green here, we

04:32:20   23   see -- on top and bottom we see the touch sensor

04:32:24   24   electrodes.     So the layers made of conductive material, and

04:32:32   25   on the substrate, on the PET substrate as discussed in
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 150 of 186 PageID #: 15863
                                                                                    694



04:32:36    1   Yilmaz, Paragraph 75.

04:32:42    2   Q.   What are we seeing on DDX-5.071?

04:32:46    3   A.   On the -- this is the touch sensor that's required --

04:32:52    4   required -- this limitation requires a touch sensor

04:32:54    5   disclosed on substantially flexible substrate, and we see

04:32:58    6   the touch sensor 10 here and the substrate 40.

04:33:04    7            So the touch sensor is disclosed on the

04:33:06    8   substantially flexible substrate.        Here in Figure 12, we

04:33:10    9   see the top view of the sensor.

04:33:14   10   Q.   Can you please slow down a little?

04:33:18   11            And that is -- again, we're looking at DTX-0167,

04:33:27   12   the Yilmaz patent?

04:33:28   13   A.   Correct.

04:33:29   14   Q.   What paragraphs are those?

04:33:31   15   A.   Paragraph 119 to 120.

04:33:34   16   Q.   Do you find the touch sensor disclosed on the

04:33:38   17   substantially flexible substrate?

04:33:39   18   A.   Correct.

04:33:40   19   Q.   Element [c], the touch sensor comprising a plurality of

04:33:47   20   capacitive nodes formed from drive or sense electrodes made

04:33:51   21   of flexible conductive material configured to bend with the

04:33:54   22   substantially flexible substrate.

04:33:56   23            I've put up Slide DDX-5.073, relating to this

04:34:03   24   particular limitation.

04:34:04   25            What are we looking at on 5.073?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 151 of 186 PageID #: 15864
                                                                                    695



04:34:07    1   A.   So we look at the -- it requires -- this limitation

04:34:11    2   requires the touch sensor comprising a plurality of

04:34:14    3   capacitive nodes from drive or sense electrodes made of

04:34:19    4   flexible conductive material configured to bend with

04:34:24    5   substantially flexible substrate.

04:34:25    6              This is a long limitation, so we start with the

04:34:29    7   touch sensor, as Yilmaz points out in Paragraph 1.            This

04:34:35    8   invention lists capacitive position sensors, and those --

04:34:41    9   they have to comprise a plurality of capacitive nodes

04:34:47   10   formed from drive or sense electrodes.

04:34:49   11              And in Paragraph 130 of Yilmaz, it's disclosed

04:34:56   12   drive and sense electrodes forming nodes.

04:34:58   13              And we can continue to the next slide.

04:35:01   14   Q.   What is -- you've referred several times to position

04:35:05   15   sensors.    Does the Yilmaz reference describe what the

04:35:09   16   position sensor is?

04:35:10   17   A.   It is a touch sensor.

04:35:15   18   Q.   I put up DDX-5.074.     What is the take-away from this

04:35:22   19   slide?

04:35:23   20   A.   So here, we have the drive or sense electrodes, and we

04:35:32   21   see that the Yilmaz in Paragraph 155 explains the drive and

04:35:39   22   sense electrodes, as shown also in Figure 12 and 17.            And

04:35:47   23   those are the 60 and 62.      60 is the drive electrodes, and

04:35:55   24   62 are the sense electrodes.

04:35:56   25   Q.   I noticed it says in Paragraph 155, the drive and sense
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 152 of 186 PageID #: 15865
                                                                                    696



04:36:03    1   electrodes shown in the figure are made up of thin wires or

04:36:07    2   a mesh of wire?

04:36:08    3   A.   Correct.

04:36:08    4   Q.   Instead of a continuous layer of electrode material?

04:36:12    5   A.   Correct.

04:36:12    6   Q.   We'll get to that later, I guess?

04:36:14    7   A.   Yes.    So this is -- continuing, the drive and sense

04:36:22    8   electrodes, and we see here on Paragraph 155 the wire

04:36:30    9   mesh -- the thin wires are made of -- thin wires or mesh

04:36:39   10   of wire instead of the continuous layer --

04:36:40   11               THE COURT:     Dr. Sierros, you're going to have to

04:36:42   12   talk slower, please.

04:36:44   13               THE WITNESS:     I'm sorry.

04:36:45   14               THE COURT:     Please slow down.

04:36:46   15               Go ahead.

04:36:47   16   A.   On Paragraph -- on Paragraph 155, Yilmaz describes the

04:36:53   17   drive and sense electrodes shown in the figure are made up

04:36:56   18   of thin wires or a mesh of wire instead of the -- and this

04:37:04   19   is an excerpt from the '311 patent.

04:37:07   20   Q.   (By Mr. Haslam)       What -- what metal is being used for

04:37:10   21   the wires or mesh?

04:37:11   22   A.   The wires or mesh are manufactured from metal wires,

04:37:16   23   such as copper, but could also be gold or silver and

04:37:23   24   copper.     And the '311 patent uses copper, too.

04:37:27   25               So this is exactly the same technology material.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 153 of 186 PageID #: 15866
                                                                                    697



04:37:35    1   Q.   DDX-5.075, you put on the right-hand side, Line --

04:37:41    2   Column 7, Lines 44 through 47 from the '311 patent and

04:37:46    3   compared it to the Yilmaz Paragraph 155.

04:37:51    4               THE COURT:    Is that a question?

04:37:53    5   Q.   (By Mr. Haslam)      Is that right?

04:37:54    6   A.   Yes, correct, I explained that.

04:37:57    7   Q.   So did you find Element [c], the touch sensor

04:38:00    8   comprising a plurality of capacitive nodes formed from

04:38:04    9   drive or sense electrodes made of flexible conductive

04:38:07   10   material configured to bend with the substantially flexible

04:38:11   11   substrate?

04:38:11   12   A.   Yes.

04:38:11   13   Q.   The next one is the flexible conductive material of the

04:38:16   14   drive or sense electrodes comprise a first and second

04:38:20   15   conductive lines that electrically contact one another at

04:38:25   16   an intersection to form a mesh grid?

04:38:32   17               MR. HASLAM:    Let's look at DDX-5.077.

04:38:35   18   Q.   (By Mr. Haslam)      What are we looking at on this that

04:38:38   19   relates to that particular claim limitation?

04:38:41   20   A.   Yes.    As we see on the top left box, the drive or sense

04:38:45   21   electrodes comprise first and second conductive lines -- so

04:38:50   22   the information here -- comprises first and second

04:39:00   23   conductive lines that -- comprises first and second

04:39:02   24   electrically contact one another at an intersection to form

04:39:05   25   a mesh grid.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 154 of 186 PageID #: 15867
                                                                                    698



04:39:07    1               So as we see in Yilmaz Paragraph 22, it's made of

04:39:14    2   the mesh or filigree pattern of the interconnected lines of

04:39:17    3   highly conductive material.      So this is satisfying --

04:39:22    4   Q.   And in Paragraph 156, it states:       It will be understood

04:39:26    5   that the mesh or filligrane approach to forming each

04:39:32    6   electrode out of a plurality of interconnected fine lines

04:39:36    7   of connected -- fine lines of highly conducting wire or

04:39:38    8   traces may be used for either Layer 1 or Layer 2 drive and

04:39:47    9   sense?

04:39:47   10   A.   Yes.

04:39:48   11   Q.   What is being referred to there?

04:39:48   12   A.   Drive and sense electrodes.

04:39:49   13   Q.   And what is mesh or filligrane?

04:39:50   14   A.   Mesh filligrane is similar, like that is the same as

04:39:53   15   the mesh pattern, similar mesh pattern.

04:39:59   16   Q.   So Claim Limitation [7d], the flexible conductive

04:40:06   17   material of the drive or sense electrodes comprises first

04:40:09   18   and second conductive lines that electrically contact one

04:40:12   19   another at an intersection to form a mesh grid.           Did you

04:40:15   20   find that?

04:40:16   21   A.   Yes.

04:40:17   22   Q.   Okay.    The next limitation is the substantially

04:40:20   23   flexible substrate and the touch sensor are configured to

04:40:22   24   wrap around one or more edges of a display.          Did you find

04:40:26   25   that in the Yilmaz reference?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 155 of 186 PageID #: 15868
                                                                                    699



04:40:28    1   A.   Yes.    So this is -- this is part of what a POSA will

04:40:39    2   understand to combine between Yilmaz and Joo in light of

04:40:47    3   Joo.

04:40:47    4   Q.   What is the Joo reference?

04:40:49    5   A.   The Joo reference is about -- so the Joo reference

04:40:58    6   discuss about the cover for a mobile device that one of the

04:41:04    7   characteristics is that there is a -- there's a sensor that

04:41:11    8   wraps distinct surfaces and the top surface and the side

04:41:17    9   surface.     So there -- so display different information.

04:41:24   10               And in the -- on the side, the display can show

04:41:33   11   information.     So instead of having, for example, mechanical

04:41:38   12   patterns of a display, you can just press the screen and

04:41:42   13   display the information.

04:41:43   14               So if Yilmaz satisfies all the claims, except this

04:41:51   15   claim that requires a substantially flexible substrate and

04:41:55   16   touch sensor configured to wrap around one or more edges of

04:41:59   17   a display, so if we take Yilmaz and we apply to Joo, then

04:42:06   18   we satisfy Claims 7 and 12.

04:42:11   19               MR. HASLAM:   Can we look at DTX-169?

04:42:20   20   Q.   (By Mr. Haslam)      Okay.   This is a patent -- it's a

04:42:23   21   cover for a mobile device and the mobile device having

04:42:26   22   same.   Who is the inventor?

04:42:27   23   A.   Joo.

04:42:28   24   Q.   And is this prior art to the '311 patent?

04:42:31   25   A.   It is prior art.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 156 of 186 PageID #: 15869
                                                                                    700



04:42:32    1   Q.   When was this patent application -- this patent issued?

04:42:37    2   A.   This was a patent application that was published in

04:42:42    3   September 18th, 2008.

04:42:44    4   Q.   And as of that date, it became available to the public?

04:42:48    5   A.   Correct.

04:42:49    6   Q.   And it was filed in the Patent Office?

04:42:53    7   A.   It was filed August 2007.

04:43:06    8   Q.   Was the -- this was reference to Mr. Joo before the

04:43:11    9   Patent Office during prosecution of the '311?

04:43:14   10   A.   No.

04:43:15   11   Q.   What does Joo describe?

04:43:17   12   A.   Joo describes a cover of --

04:43:23   13              MR. HASLAM:   Can we go back to Joo?       Can we go

04:43:26   14   to --

04:43:27   15   A.   So if we go to Figure 4.

04:43:35   16              MR. HASLAM:   Figure 4.

04:43:36   17   A.   So we see in Figure 4, the cover -- we see the cover

04:43:43   18   32, and there's the -- that's a device -- that's a

04:43:49   19   particular device 34 that wraps around the side to form a

04:43:55   20   side surface 48.

04:43:57   21   Q.   And what is -- what is 48?

04:44:05   22   A.   48 is side surface of the display.

04:44:13   23   Q.   Did you prepare some slides that will assist you in

04:44:19   24   pointing out the elements in Joo that you find important?

04:44:22   25   A.   Yes, so --
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 157 of 186 PageID #: 15870
                                                                                    701



04:44:31    1            MR. HASLAM:     Look at DDX-5.080.

04:44:34    2   Q.   (By Mr. Haslam)    What are we looking at here?

04:44:36    3   A.   So this is for the Limitation [e] for Claim 7 --

04:44:42    4            THE COURT:     Slow down, please.     Please.

04:44:46    5            THE WITNESS:     Yes, sir.

04:44:46    6            THE COURT:     This is about the fourth or fifth time

04:44:49    7   I've asked you.   I really want to follow what you're

04:44:52    8   saying, but I cannot do it if you're going to talk at this

04:44:55    9   high rate of speed.     Please slow down.

04:44:55   10            THE WITNESS:     Yes, sir.

04:44:55   11   A.   Substantially flexible substrate in a touch sensor

04:45:01   12   configured to wrap around one or more edges of a display.

04:45:03   13   So --

04:45:05   14   Q.   (By Mr. Haslam)    What are we looking at on the

04:45:07   15   right-hand side of this -- you've got a figure from Joo 7

04:45:12   16   that you say is annotated and two paragraphs out of the Joo

04:45:16   17   reference, Joo 0063 and Joo 0067.        What is the significance

04:45:24   18   of what you're depicting on this Slide DDX-5.080?

04:45:28   19   A.   So if we see Joo Paragraph 63, and we see that the --

04:45:34   20   it discusses about the side display that displays

04:45:38   21   information that is different than the information that is

04:45:44   22   displayed on the upper display portion.

04:45:47   23            And, accordingly, Joo explains in Paragraph 67

04:45:51   24   that a separate key is not required to be mounted at the

04:45:56   25   side surface of the terminal for generating input, thereby
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 158 of 186 PageID #: 15871
                                                                                    702



04:46:00    1   simplifying the manufacturing process to reduce the

04:46:03    2   manufacturing cost and make the enhanced appearance of the

04:46:07    3   terminal.

04:46:08    4               So there's this feature is very important in this

04:46:13    5   case.   And --

04:46:15    6   Q.   What is shown in the annotated Figure 7?

04:46:19    7   A.   So the bottom part of here is the display so it's --

04:46:30    8   Q.   What number is the display?

04:46:32    9   A.   It's 110, and the side display portion is 112.          And

04:46:36   10   then we have a cover, and then 94 is the touch input

04:46:41   11   portion.     There's a top and a side that wraps around the

04:46:49   12   touch input portion, and then we have the cover.

04:46:57   13   Q.   So 94 in Figure 7 is the touch sensor?

04:47:00   14   A.   Is the touch sensor, correct.

04:47:02   15   Q.   And it goes along the top flat surface?

04:47:05   16   A.   Yes.

04:47:06   17   Q.   Bends around?

04:47:07   18   A.   Yeah, bends around on the side surface here of -- of

04:47:15   19   the side display portion.

04:47:16   20   Q.   Does that -- does Figure 7 meet the Court's claim

04:47:21   21   construction for wrapping around one or more edges of a

04:47:25   22   display?

04:47:27   23   A.   Correct.

04:47:28   24   Q.   And just once more, point out why.

04:47:31   25   A.   It means because we have a top surface here and it
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 159 of 186 PageID #: 15872
                                                                                    703



04:47:41    1   wraps around an intersection, and then we have a separate

04:47:46    2   and distinctive second surface.       So this is in my view --

04:47:54    3   in my opinion satisfies the claim construction.

04:47:57    4   Q.   And what is the significance of Joo in light of the

04:48:01    5   Yilmaz reference?

04:48:02    6   A.   So the significance of Joo here is the motivation of a

04:48:09    7   person of ordinary skill in the art to take Yilmaz touch

04:48:18    8   sensor that has -- that's satisfying all the other

04:48:22    9   limitations and wrap it around the display.          Because to

04:48:27   10   enable this new feature for display information on the top,

04:48:37   11   different information on the top and different information

04:48:39   12   on the side.

04:48:42   13   Q.   And does -- does Yilmaz -- I'm sorry, does Joo discuss

04:48:50   14   at all what the benefits of having the display, as it's

04:48:55   15   depicted in Figure 7, with the top portion bending around

04:48:59   16   and then going down to a side portion 108?

04:49:04   17   A.   Correct.

04:49:04   18   Q.   And what did he say?

04:49:06   19   A.   So in Paragraph 67, right down here:        Accordingly, a

04:49:13   20   separate side key is not required to be mounted at the side

04:49:17   21   surface of the terminal for generating input.

04:49:19   22            So we don't need a mechanical button, for example.

04:49:26   23            Thereby simplifying the manufacturing process thus

04:49:29   24   to reduce the manufacturing cost and make the enhanced

04:49:33   25   appearance of the terminal.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 160 of 186 PageID #: 15873
                                                                                    704



04:49:35    1   Q.   Why would a person of ordinary skill in the art at the

04:49:38    2   time of the '311 invention have been motivated to combine

04:49:43    3   the teaching of Joo with respect to the touch sensor on the

04:49:49    4   substrate 96 that is depicted in Figure 7 and described on

04:49:54    5   Slide 5.080 with the Yilmaz touch sensor as you've

04:49:59    6   previously described it?

04:50:00    7   A.   Because of this -- of this attribute, of this feature,

04:50:07    8   of this new feature to display information on the side and

04:50:12    9   on the top of the display.      So the touch sensor would be

04:50:20   10   wrapped around two distinct surfaces to display different

04:50:25   11   information on the top and side.

04:50:27   12               And, in my opinion, this is -- this is -- this

04:50:32   13   would motivate a person of ordinary skill in the art to

04:50:38   14   perform this.

04:50:39   15   Q.   If a person of ordinary skill in the art took the

04:50:42   16   teaching of Joo and combined it with Yilmaz, would there

04:50:49   17   be -- would that person have any reasonable expectation

04:50:53   18   that the combination would be successful?

04:50:56   19   A.   Yes.

04:50:57   20   Q.   Why?

04:50:57   21   A.   Because of the touch sensor from Yilmaz is -- it

04:51:08   22   satisfies all the different claims.        So they're all

04:51:13   23   different limitations, the other limitations of this

04:51:16   24   Claim 7.     So it was configured to wrap around one or more

04:51:19   25   edges of the display.     This would be -- this, this is what
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 161 of 186 PageID #: 15874
                                                                                    705



04:51:26    1   is missing.

04:51:29    2   Q.   Does Joo have any -- talk about a particular way of

04:51:34    3   making the device that he describes?

04:51:36    4   A.   Yes.

04:51:36    5   Q.   Okay.     And are you relying on the manufacturing process

04:51:42    6   of Joo in your obviousness opinion?

04:51:45    7   A.   No.     Here -- here the -- for obviousness, it's the

04:51:51    8   wrapping around one or more edges of the display that is --

04:51:58    9   that will motivate a person of ordinary skill in the art to

04:52:03   10   perform this.      And it's to display the different

04:52:10   11   information on top and side, as I explained earlier.

04:52:14   12   Q.   So you're not relying on the manufacturing methods?

04:52:19   13   A.   No.

04:52:19   14   Q.   Now, we've just gone through the substantially flexible

04:52:25   15   substrate and the touch sensor are configured to wrap

04:52:32   16   around one or more edges of a display.

04:52:35   17               And did you find that element in the Joo

04:52:43   18   reference?

04:52:43   19   A.   Yes.

04:52:44   20   Q.   And can you just summarize, again, your opinion as to

04:52:48   21   why you can combined Yilmaz and Joo to satisfy that

04:52:57   22   particular limitation, Preamble [E]?

04:53:02   23   A.   Because Yilmaz satisfies all the previous limitations

04:53:07   24   of this claim and, combined in light of Joo, satisfies also

04:53:18   25   the fifth limitation.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 162 of 186 PageID #: 15875
                                                                                    706



04:53:19    1   Q.   The last limitation is:     One or more computer-readable

04:53:24    2   non-transitory storage media embodying logic that is

04:53:26    3   configured when executed to control the touch sensor.

04:53:28    4               Did you find that in -- where did you find that?

04:53:36    5   A.   This is also satisfied by Yilmaz.       And we see here -- I

04:53:43    6   believe I understand this has been construed between the

04:53:48    7   parties and was adopted by the Court at claim construction.

04:53:52    8   Q.   And I've shown DDX-5.083?

04:53:57    9               MR. HASLAM:   And if you put the Court's claim

04:53:59   10   construction up there for a computer-readable

04:54:02   11   non-transitory storage media.

04:54:04   12   A.   Correct.    So the claim construction is a tangible

04:54:11   13   computer-readable storage media to mean:         A tangible

04:54:16   14   computer-readable storage media possession structure,

04:54:19   15   which, (1), maybe volatile, non-volatile, or a combination

04:54:24   16   of volatile and non-volatile, but, (2), may not be

04:54:28   17   propagating electrical or electromagnetic signal per se,

04:54:33   18   including, but not limited to, semiconductor-based

04:54:36   19   integrated circuits.

04:54:37   20   Q.   Okay.    And did you find a computer-readable

04:54:41   21   non-transitory storage media as the Court construed it in

04:54:44   22   Yilmaz?

04:54:44   23   A.   Yes.    A computer-readable -- the part of the -- of this

04:54:54   24   limitation that requires one or more computer-readable

04:54:58   25   non-transitory storage media is -- is in Yilmaz, it's the
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 163 of 186 PageID #: 15876
                                                                                    707



04:55:06    1   controller.

04:55:07    2              And this requires embodying logic that's

04:55:11    3   configured when executed to control the touch sensor.            And

04:55:14    4   here Yilmaz, in Paragraph 94, clearly states that the

04:55:20    5   controller controls the operation of the drive and sense

04:55:25    6   unit, which comprise the touch sensor.

04:55:28    7              And in general -- the last paragraph, to discuss:

04:55:34    8   In general, the functionality of all these elements will be

04:55:38    9   provided by a single integrated circuit chip, for example a

04:55:41   10   suitably programmed general purpose microprocessor, or

04:55:46   11   field programmable gate array, or an application specific

04:55:51   12   integrated circuit, especially in microcontroller format.

04:55:55   13              And this is Element 20 in Figure 7B.

04:56:03   14   Q.   So what was your opinion as to whether or not Claim

04:56:07   15   Limitation [f], one or more computer-readable

04:56:11   16   non-transitory storage media embodying logic that is

04:56:13   17   configured when executed to control the touch sensor, was

04:56:16   18   or was not found in Yilmaz?

04:56:18   19   A.   It satisfies this limitation.

04:56:24   20   Q.   So with the combination of Yilmaz and Joo, you believe

04:56:28   21   all the elements of Claim 7 can be found in that

04:56:33   22   combination?

04:56:34   23   A.   This is correct.

04:56:35   24   Q.   And this is an obviousness opinion, not an anticipation

04:56:39   25   opinion?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 164 of 186 PageID #: 15877
                                                                                    708



04:56:39    1   A.   This is obviousness because it combines two different

04:56:43    2   prior art.

04:56:44    3   Q.   And have you given us your opinions on why one would be

04:56:48    4   motivated to combine those references?

04:56:51    5   A.   Correct.

04:56:51    6   Q.   Let's go to Claim 12:    The device of Claim 12 [sic],

04:57:01    7   wherein the touch sensor further comprises

04:57:05    8   electrically-isolated structures made of conductive

04:57:07    9   material comprising a conductive mesh.

04:57:09   10            I've put up DDX-5.086.       What is shown on this

04:57:21   11   slide?

04:57:21   12   A.   So this claim, which is a dependent claim on Claim 7,

04:57:32   13   requires:    The device of Claim 7, wherein the touch sensor

04:57:36   14   further comprises electrically-isolated structures made of

04:57:39   15   conductive material comprising a conductive mesh.

04:57:45   16            And here, Yilmaz, in Paragraph 22, discusses --

04:57:50   17   explains:    In other embodiments, each drive and/or sense

04:57:55   18   electrode is made of a mesh or filigree pattern of

04:57:59   19   interconnected lines of highly conductive material.

04:58:03   20            And in Paragraph 155, it explains that "the

04:58:10   21   position sensor," which consists of the drive and sense

04:58:14   22   electrodes, "shown in the figure are made up of thin wires

04:58:18   23   or a mesh of wire."

04:58:20   24   Q.   And they have to be electrically-isolated structures?

04:58:24   25   A.   They have to be electrically-isolated structures, which
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 165 of 186 PageID #: 15878
                                                                                    709



04:58:27    1   we show on the next slide.

04:58:29    2            And those in Figure 8A, we'll see the

04:58:34    3   electrically-isolated structures.        They're what's called

04:58:39    4   diamond electrodes.     And those are -- in Paragraph 98,

04:58:47    5   these are infilling electrodes with isolated squares of

04:58:49    6   conductor and are separated with gaps, and those isolated

04:58:54    7   elements or islands -- they're also described as isolated

04:58:58    8   elements or islands.

04:59:00    9   Q.   So did you find:    The device of Claim 7, wherein the

04:59:09   10   touch sensor further comprises electrically-isolated

04:59:11   11   structures made of conductive material comprising a metal

04:59:18   12   mesh [sic] in Claim 12?

04:59:21   13   A.   Satisfied.

04:59:23   14   Q.   So have -- you've given us your opinions on

04:59:27   15   non-infringement?

04:59:27   16   A.   Correct.

04:59:30   17   Q.   And you gave us one of your opinions on invalidity?

04:59:32   18   A.   Correct.

04:59:38   19            MR. HASLAM:     Before I pass the witness, I just

04:59:40   20   want to read some exhibits that we went through that I

04:59:43   21   apparently skipped.     DTX-989, DDX-5.024, DTX-749,

05:00:04   22   DTX-0719-0009, DTX-0732-0009, and DTX-0740-0010.

05:00:17   23            I pass the witness.

05:00:19   24            THE COURT:     All right.    Ladies and gentlemen,

05:00:20   25   we've been in here over an hour and a half.          We're going to
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 166 of 186 PageID #: 15879
                                                                                    710



05:00:23    1   take a short recess, and then we'll continue with this

05:00:27    2   witness, assuming Plaintiffs have cross-examination.

05:00:31    3           Please follow all the instructions I've given you

05:00:34    4   about your conduct during the trial.        Please leave your

05:00:36    5   notebooks in your chairs.      Don't discuss the case among

05:00:39    6   each other, and we'll be back in here shortly.

05:00:42    7           I'll try to keep this as a short break, if

05:00:45    8   possible.   The jury is excused for recess at this time.

05:00:48    9           COURT SECURITY OFFICER:        All rise.

05:00:55   10           (Jury out.)

05:00:56   11           THE COURT:     The Court stands in recess.

05:22:55   12           (Recess.)

05:22:57   13           (Jury out.)

05:22:57   14           COURT SECURITY OFFICER:        All rise.

05:22:58   15           THE COURT:     Be seated, please.

05:22:59   16           Are Plaintiffs prepared to proceed with

05:23:01   17   cross-examination of Dr. Sierros?

05:23:04   18           MR. MIRZAIE:     Yes, Your Honor.

05:23:05   19           THE COURT:     All right.     Let's bring in the jury,

05:23:07   20   please, Mr. Latham.

05:23:09   21           COURT SECURITY OFFICER:        All rise.

05:23:10   22           (Jury in.)

05:23:41   23           THE COURT:     Please be seated.

05:23:42   24           We'll proceed with the Plaintiff's

05:23:47   25   cross-examination of the witness.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 167 of 186 PageID #: 15880
                                                                                    711



05:23:48    1               All right.     Counsel, you may proceed.

05:23:51    2               MR. MIRZAIE:     Thank you, Your Honor.

05:23:52    3               May I approach with the cross-examination binder

05:23:54    4   for the witness?

05:23:55    5               THE COURT:     You may.   If you'll hand it to the

05:24:01    6   Court Security Officer, please.

05:24:03    7               MR. MIRZAIE:     Thank you.

05:24:04    8               THE COURT:     He'll hand it to the witness.

05:24:07    9               All right.     Let's proceed.

05:24:13   10               MR. MIRZAIE:     Mr. Wietholter, can I have the slide

05:24:16   11   presentation?

05:24:16   12                              CROSS-EXAMINATION

05:24:24   13   BY MR. MIRZAIE:

05:24:24   14   Q.   Good afternoon, Professor.

05:24:26   15   A.   Good afternoon.

05:24:27   16   Q.   We've met before, right?         A few months ago, indeed, at

05:24:34   17   your deposition that was videotaped?

05:24:36   18   A.   Yes.

05:24:36   19   Q.   A court reporter was there?

05:24:38   20               Now, Professor Sierros, on the question of

05:24:47   21   infringement, the only correct comparison is between the

05:24:51   22   accused products and the limitations under the Court's

05:24:55   23   claim constructions, right?

05:24:56   24   A.   Correct.

05:24:57   25   Q.   And only expert witnesses can provide testimony on that
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 168 of 186 PageID #: 15881
                                                                                    712



05:25:02    1   comparison, right?

05:25:03    2   A.   Correct.

05:25:04    3   Q.   And you are Samsung's only expert witness on the '311,

05:25:11    4   right?

05:25:11    5   A.   Correct.

05:25:11    6   Q.   And so on the question of infringement and invalidity,

05:25:14    7   the jury has to decide on infringement whether to go with

05:25:19    8   your opinions or Mr. Credelle's, right?

05:25:24    9   A.   Correct.

05:25:24   10   Q.   Now, you were here for Mr. Credelle's testimony, right?

05:25:28   11   A.   Correct.

05:25:28   12   Q.   And I have a slide in front of you, Slide 16.

05:25:36   13               Do you see that slide, sir?

05:25:40   14   A.   Yes.

05:25:40   15   Q.   Now, Mr. Credelle, Solas's expert, says that the OLED

05:25:44   16   display is -- comprises the layers below the TFE, correct?

05:25:51   17   A.   This is what I understand from Mr. Credelle.

05:26:01   18               MR. MIRZAIE:     And, actually, Your Honor, we may

05:26:03   19   need to seal the courtroom for this.

05:26:04   20               THE COURT:     All right.   Are you requesting that I

05:26:06   21   seal the courtroom?

05:26:10   22               MR. MIRZAIE:     Yes.

05:26:11   23               THE COURT:     All right.   Then, based on counsel's

05:26:13   24   request, I'll order the courtroom sealed and direct that

05:26:16   25   anyone present who's not subject to the protective order in
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 169 of 186 PageID #: 15882
                                                                                    713



05:26:19    1   this case should excuse themselves and remain outside the

05:26:24    2   courtroom until it is reopened and unsealed.

05:26:27    3            (Courtroom sealed.)

05:26:27    4            (This portion of the transcript is sealed.

05:26:27    5            and filed under separate cover as

05:26:27    6            Sealed Portion No. 19.)

06:04:41    7            (Courtroom unsealed.)

06:04:42    8            THE COURT:     All right.    The courtroom is unsealed.

06:05:10    9            Proceed with redirect.

06:05:11   10            MR. HASLAM:     Can we put up DDX-5-038?       DDX-5.038.

06:05:11   11                          REDIRECT EXAMINATION

06:05:56   12   BY MR. HASLAM:

06:05:56   13   Q.   Now, I put up Figure 21, which you were shown on

06:06:02   14   cross-examination.     And this is -- you put on the

06:06:06   15   right-hand side what --

06:06:06   16            MR. MIRZAIE:     Your Honor?

06:06:07   17            THE COURT:     Just a minute.

06:06:08   18            Yes, counsel.

06:06:09   19            MR. MIRZAIE:     Yeah, I did not show this figure on

06:06:12   20   cross-examination.

06:06:13   21            THE COURT:     Your objection is overruled.

06:06:15   22            MR. MIRZAIE:     Okay.

06:06:16   23            THE COURT:     The door to this has been opened.

06:06:19   24            Go ahead, counsel.

06:06:22   25   Q.   (By Mr. Haslam)    And you were asked about Display 14 by
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 170 of 186 PageID #: 15883
                                                                                    714



06:06:29    1   Mr. Mirzaie, correct?

06:06:29    2   A.   Right.

06:06:30    3   Q.   And on this slide you've annotated on the right-hand

06:06:35    4   side, is that your notation -- it is your notation.            Is

06:06:38    5   that what was described in the Chen reference?

06:06:41    6   A.   The letters are mine.     The numbers are in the patent.

06:06:45    7   Q.   And have you labeled the numbered layers the way Chen

06:06:51    8   refers to them?

06:06:54    9   A.   Correct.

06:06:54   10   Q.   So it refers to a substrate, an OLED layer, a TFE

06:06:59   11   layer, an adhesive, a polarizer, a touch sensor, an

06:07:06   12   adhesive, and a cover glass.      And that's what Chen refers

06:07:10   13   to as a display, correct?

06:07:11   14   A.   That's correct.

06:07:13   15             MR. MIRZAIE:     Your Honor, it's leading.

06:07:14   16             THE COURT:     Restate the question, counsel.

06:07:20   17   Q.   (By Mr. Haslam)     What does Chen call No. 14 in the

06:07:22   18   patent?

06:07:22   19   A.   A display.

06:07:26   20   Q.   Now, in Chen --

06:07:34   21             MR. HASLAM:     If you can pull up Exhibit DTX-0163.

06:07:59   22   If we go to Column 1, Line 42.

06:08:18   23   Q.   (By Mr. Haslam)     This paragraph reads:     The Organic

06:08:22   24   Light-Emitting Diodes may be encapsulated with a thin-film

06:08:25   25   encapsulation layer.      A touch sensor may be formed from
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 171 of 186 PageID #: 15884
                                                                                    715



06:08:29    1   capacitive touch electrodes.      The electrodes may be formed

06:08:34    2   on thin-film encapsulation layer, on one or more sides of a

06:08:38    3   polarizer, or on a touch sensor panel substrate in a

06:08:43    4   single-sided or double-sided touch sensor -- touch sensor.

06:08:49    5              Your opinions -- were your opinions based on one

06:08:53    6   of these three embodiments?

06:08:55    7   A.   Correct.

06:08:55    8   Q.   Which one?

06:08:56    9   A.   The Organic Light-Emitting Diodes may be encapsulated

06:09:01   10   with a thin-film encapsulation layer.         So that's --

06:09:05   11   Q.   There are -- go ahead.

06:09:07   12   A.   This is for encapsulating the LEDs.        And a touch sensor

06:09:15   13   may be formed -- and electrodes may be -- and the

06:09:25   14   electrodes may be formed on a thin-film encapsulation

06:09:27   15   layer --

06:09:28   16              THE COURT:   Slow down.    Slow down, please.

06:09:31   17   A.   -- and the second one is the electrodes may be formed

06:09:36   18   on the thin-film encapsulation layer on one or more sides

06:09:39   19   of the polarizer.

06:09:40   20   Q.   (By Mr. Haslam)    It says it can be formed on the

06:09:44   21   thin-film encapsulation layer or on one or more sides of a

06:09:48   22   polarizer or on a touch panel substrate in a single-sided

06:09:52   23   or double-sided touch sensor panel.

06:09:56   24              Were your opinions on Chen based on one of those

06:10:00   25   particular descriptions?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 172 of 186 PageID #: 15885
                                                                                    716



06:10:04    1   A.   They were -- so the way that this structure works is

06:10:22    2   you have the display that is formed -- the polarizer is

06:10:25    3   formed on a -- separately from the display.          This is how

06:10:32    4   it's explained by Chen.     And a thin-film encapsulation

06:10:35    5   layer is needed to encapsulate the display.

06:10:41    6            MR. HASLAM:    Can we go back to Figure 21?         I'm

06:10:47    7   sorry, Slide DDX-5-038.

06:10:56    8   Q.   (By Mr. Haslam)   There is a polarizer?

06:10:58    9   A.   Correct.

06:10:59   10   Q.   And a touch sensor on it, correct?

06:11:02   11   A.   Correct.

06:11:03   12   Q.   Does Chen talk about that particular aspect of the --

06:11:10   13   of his invention, the polarizer and touch sensor?

06:11:13   14   A.   He -- it describes how it's formed, how the electrodes

06:11:20   15   are formed on the polarizer separately from the display.

06:11:24   16   Q.   And how does it -- how does Chen talk about how the

06:11:28   17   polarizer and touch sensor is attached to the display?

06:11:32   18   A.   It's using adhesive.

06:11:38   19   Q.   So is the -- is the touch sensor and polarizer, as

06:11:43   20   depicted in Chen Figure 21, an external touch sensor?

06:11:47   21   A.   It is separate from the bottom three layers that form

06:11:55   22   the display.

06:11:56   23   Q.   And it is glued against the display?

06:12:02   24   A.   Yes, it is glued using adhesive.

06:12:05   25   Q.   And is the polarizer in Chen a flexible substrate?
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 173 of 186 PageID #: 15886
                                                                                    717



06:12:12    1   A.   It is -- the polarizer is -- it's made of a plastic

06:12:18    2   carrier and may be other -- may be other plastic film, but

06:12:26    3   it's a plastic carrier.

06:12:28    4   Q.   Is it flexible?

06:12:30    5   A.   According to my knowledge, it's flexible.

06:12:35    6   Q.   And does Chen have -- does the touch sensor have drive

06:12:43    7   and sense electrodes?

06:12:44    8   A.   It does have mesh electrodes.

06:12:46    9   Q.   And does it have metal mesh?

06:12:50   10   A.   Yes.

06:12:56   11               MR. HASLAM:     And can we put up Claim 7

06:13:00   12   side-by-side with this display?

06:13:03   13   Q.   (By Mr. Haslam)       Does Chen have a device?

06:13:08   14   A.   It has a device.

06:13:11   15   Q.   And what is the device?

06:13:13   16   A.   The device is a mobile phone.

06:13:15   17   Q.   Does it have a touch sensor disposed on a flexible --

06:13:21   18   substantially flexible substrate --

06:13:22   19   A.   This is the polarizer.

06:13:24   20               THE COURT:     Let him finish the question, please --

06:13:26   21               THE WITNESS:     Oh, I'm sorry.

06:13:27   22               THE COURT:     -- Dr. Sierros.

06:13:31   23               THE WITNESS:     I'm sorry.

06:13:32   24               THE COURT:     Ask your question, Mr. Haslam.

06:13:34   25   Q.   (By Mr. Haslam)       The touch sensor is disposed on the
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 174 of 186 PageID #: 15887
                                                                                    718



06:13:37    1   polarizer?

06:13:37    2   A.   Correct.

06:13:38    3   Q.   And that's -- is that substantially flexible?

06:13:40    4   A.   It's a plastic carrier --

06:13:42    5   Q.   Is it substantially flexible?

06:13:43    6   A.   It is, it is, yes.

06:13:45    7   Q.   The touch sensor comprising a plurality of capacitive

06:13:49    8   nodes formed from drive and sense electrodes made of

06:13:52    9   flexible conductive -- conductive material configured to

06:13:55   10   bend with a substantially flexible substrate.          Does Chen

06:13:58   11   disclose that?

06:13:59   12   A.   It does.

06:14:04   13   Q.   And does -- are the flexible conductive material of the

06:14:07   14   drive or sense electrodes comprised first and second

06:14:10   15   conductive lines that electrically contact one another at

06:14:13   16   an intersection to form a mesh grid?

06:14:16   17   A.   Correct.

06:14:17   18   Q.   Does it disclose that?

06:14:19   19   A.   It does disclose it.

06:14:21   20   Q.   And is that in the touch sensor electrodes 44?

06:14:26   21   A.   This is the 44, the green layer.

06:14:31   22   Q.   And is the -- does Chen disclose that the substantially

06:14:37   23   flexible substrate and the touch sensor are configured to

06:14:39   24   wrap around one or more edges of a display?

06:14:41   25   A.   Yes.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 175 of 186 PageID #: 15888
                                                                                    719



06:14:42    1   Q.   And does Chen show that?

06:14:45    2   A.   Yes, Figure 34.

06:14:55    3             MR. HASLAM:    Can we show Figure 24?

06:14:57    4             THE WITNESS:    34.

06:14:58    5             MR. HASLAM:    34.    Can we show Figure 34?

06:15:03    6   Q.   (By Mr. Haslam)     And there we see Figure -- we see the

06:15:06    7   No. 14.   That's -- is that the same display?

06:15:09    8   A.   It's on -- this is the same as this layer that wraps

06:15:14    9   around the side here.      And, again, is for enabling the

06:15:22   10   original patents instead of having mechanical patents.

06:15:24   11   Q.   And so in this Figure 34, among other things, the

06:15:31   12   display wraps -- goes from the top surface around a curve

06:15:37   13   and down a side surface, correct?

06:15:41   14   A.   Correct.

06:15:42   15   Q.   And, actually, what is SW?

06:15:43   16   A.   SW, it's sidewall.     It's for sidewall.

06:15:49   17   Q.   So it goes from the top around to the sidewall?

06:15:55   18   A.   Correct.

06:15:55   19   Q.   And does the -- 14 includes the polarizer and the touch

06:15:59   20   sensor electrodes?

06:15:59   21   A.   It includes the -- yeah.

06:16:02   22   Q.   And does the polarizer and the touch sensor go from the

06:16:10   23   top surface around the corner down on the sidewall?

06:16:13   24   A.   Correct.

06:16:14   25   Q.   And does that show one or more intersections of two or
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 176 of 186 PageID #: 15889
                                                                                    720



06:16:22    1   more surfaces?

06:16:23    2   A.   Correct.

06:16:24    3   Q.   And what is the intersection?

06:16:28    4   A.   The intersection is the surface between.

06:16:33    5   Q.   Between --

06:16:34    6   A.   Between -- between the side and the top surface.

06:16:37    7   Q.   And does Chen show one or more computer-readable

06:16:43    8   non-transitory storage media embodying logic that is

06:16:46    9   configured when executed to control the touch sensor?

06:16:49   10   A.   Yes.

06:16:49   11   Q.   And is --

06:16:58   12               MR. HASLAM:    Can we go back to the slides?

06:17:20   13   DDX-5.038.      Can you advance it?   My clicker is not working.

06:17:37   14   Okay.    It's not working.     Can you just advance it, please?

06:17:47   15   Okay.    Go -- it's gone.

06:17:54   16               Can you go back to DDX-5.038?     Right here.

06:18:02   17   Q.   (By Mr. Haslam)      We saw the substantially flexible

06:18:04   18   substrate.      Is this a touch sensor disposed on the

06:18:06   19   substantially flexible substrate?        If you go to the next

06:18:10   20   slide.

06:18:10   21   A.   Yes.

06:18:16   22               MR. HASLAM:    Go to the next slide.

06:18:18   23   Q.   (By Mr. Haslam)      There's a touch sensor comprising a

06:18:21   24   plurality of capacitive nodes Element --

06:18:26   25               THE COURT:    Slow down, Mr. Haslam.    It's been a
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 177 of 186 PageID #: 15890
                                                                                    721



06:18:27    1   long day.     If you're going to read, you're going to have to

06:18:30    2   read it at a normal pace so the court reporter can take it

06:18:35    3   down.

06:18:36    4               MR. HASLAM:     I apologize to the court reporter and

06:18:37    5   to the Court and to the jury.

06:18:38    6               THE COURT:     All right.   Let's go forward.

06:18:40    7   Q.   (By Mr. Haslam)       Element [1c] is:   The touch sensor

06:18:43    8   comprising a plurality of capacitive nodes formed from

06:18:46    9   drive or sense electrodes made of flexible conductive

06:18:50   10   material configured to bend with a substantially flexible

06:18:53   11   substrate.

06:18:53   12               Did you find that in Chen?

06:18:55   13   A.   Yes.

06:18:55   14               MR. HASLAM:     Can we go to the next slide?

06:18:57   15   Q.   (By Mr. Haslam)       What is being --

06:19:00   16               MR. HASLAM:     Just the next slide, please?     Can we

06:19:08   17   go back a slide?

06:19:09   18               THE WITNESS:     No, the previous one.

06:19:16   19   A.   Yes.

06:19:16   20   Q.   (By Mr. Haslam)       [7c] is up here.   You got Chen

06:19:20   21   Figure 5 and something in Chen.         What is being described

06:19:23   22   here?

06:19:24   23   A.   The drive and sense electrodes, that they form nodes

06:19:27   24   where the drive and sense electrodes aligns here.            These

06:19:33   25   are the nodes.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 178 of 186 PageID #: 15891
                                                                                    722



06:19:34    1   Q.   And those are -- in Chen, they're on the polarizer, the

06:19:41    2   plastic substrate?

06:19:41    3   A.   The touch sensor is on top of the polarizer.

06:19:48    4               MR. HASLAM:   Go to the next slide.     Okay.

06:20:00    5   Q.   (By Mr. Haslam)      Let's go to the next [1d]:      The

06:20:05    6   flexible conductive material of the drive and sense

06:20:07    7   electrodes comprises first and second conductive lines that

06:20:10    8   electrically contact one another at an intersection to form

06:20:14    9   a mesh grid."

06:20:15   10               Did you find that?

06:20:16   11   A.   Yes.

06:20:17   12               MR. HASLAM:   Can we see the next slide?

06:20:19   13               Can we go back one?   There.

06:20:22   14   A.   These are the drive electrodes, these are the sense

06:20:25   15   electrodes, and these are the grades that they're forming

06:20:33   16   first and second lines, that they intersect directly with

06:20:38   17   one another, intersect to form the mesh.

06:20:41   18   Q.   (By Mr. Haslam)      And in Column 8, Lines 49 to 52, what

06:20:45   19   does Chen say?

06:20:47   20   A.   Forming drive lines and sense lines may be formed from

06:20:52   21   a series of horizontally and vertically linked mesh (grid)

06:20:58   22   structures.

06:20:58   23               MR. HASLAM:   Can we go to the next slide?

06:21:01   24   Q.   (By Mr. Haslam)      The next one is:   A substantially

06:21:03   25   flexible substrate and the touch sensor are configured to
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 179 of 186 PageID #: 15892
                                                                                    723



06:21:06    1   wrap around one or more edges of a display.

06:21:08    2               Did you find that in Chen?

06:21:11    3   A.   Yes.

06:21:13    4               MR. HASLAM:     Can we have the next slide?

06:21:17    5   Q.   (By Mr. Haslam)       This is the Court's construction.      I

06:21:20    6   think we've all seen that.

06:21:21    7               MR. HASLAM:     Can we have the next slide?

06:21:24    8   A.   This is the figure we were just discussing.

06:21:28    9               THE COURT:     Just a minute.   You don't need to

06:21:29   10   start talking, Dr. Sierros, until Mr. Haslam has asked you

06:21:34   11   a question.

06:21:35   12               THE WITNESS:     I'm sorry.

06:21:36   13               THE COURT:     And you need to let him ask a complete

06:21:39   14   question, and when he's finished, then you can give the

06:21:39   15   answer that that question calls for.

06:21:44   16               Now, between Mr. Haslam giving verbal instructions

06:21:45   17   to the IT person and you talking before he's asked a

06:21:48   18   question, the record is going to be, I'm afraid,

06:21:53   19   irrevocably confused.

06:21:55   20               Now, we're going to do this the right way.        I know

06:21:58   21   everybody's tired, I know it's been a long day, but we're

06:22:01   22   going to finish this witness, and we're going to do it the

06:22:04   23   right way.

06:22:04   24               If you can give your instructions in a less

06:22:07   25   audible way so that they become part of the record, you
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 180 of 186 PageID #: 15893
                                                                                    724



06:22:10    1   need to be aware everything you say is a part of the

06:22:13    2   record.

06:22:13    3             And if you will wait until the question has been

06:22:16    4   asked and then answer the question, I'll be happier.

06:22:20    5             All right?

06:22:23    6   Q.   (By Mr. Haslam)    We've got Slide DDX-055.       We've seen

06:22:37    7   the figure.     What is the description -- the two

06:22:41    8   descriptions from Chen, 13, 23 to 27, and Chen, 13, 42 to

06:22:48    9   46, what, if anything, do they say about this particular

06:22:52   10   description?

06:22:52   11   A.   On-screen options such as virtual button may be

06:22:58   12   presented in active portion A' of active region A that

06:22:58   13   folded over to cover sidewall SW.

06:23:02   14             So it's forming virtual buttons.

06:23:06   15             And at Column 13, 23 to 27, the structure --

06:23:18   16   display 14 has been folded over the side of the housing

06:23:23   17   structure.     So it continues to wrap around one or more

06:23:27   18   intersection between two or more surfaces of a display.

06:23:31   19             MR. HASLAM:   Can we have the next slide?

06:23:35   20   Q.   (By Mr. Haslam)    Limitation [f] of Claim 7 is:        One or

06:23:40   21   more computer-readable non-transitory storage media

06:23:43   22   embodying logic that is configured when executed to control

06:23:46   23   the touch sensor.

06:23:47   24             Now, without reading the claim limitation again on

06:23:55   25   the next slide, can you tell us what, if anything, on this
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 181 of 186 PageID #: 15894
                                                                                    725



06:23:59    1   slide does or does not, in your view, meet the claim

06:24:03    2   limitation?

06:24:03    3   A.   (No answer.)

06:24:04    4   Q.   And we put up, again, on DDX-057, the Court's claim

06:24:13    5   construction.     It's in the upper right-hand corner.

06:24:13    6            On DDX-5.058, what on here, if anything, does or

06:24:19    7   does not support your opinion that the one or more

06:24:22    8   computer-readable -- the last limitation, [7f], is met or

06:24:25    9   not met in Chen?

06:24:26   10   A.   It is met by Chen.    It requires:     Volatile or

06:24:36   11   non-volatile, or a combination of volatile and

06:24:36   12   non-volatile --

06:24:37   13            THE COURT:     Slow down, please.

06:24:40   14            THE WITNESS:     I'm sorry.

06:24:40   15   A.   So Chen discloses that storage and processing circuitry

06:24:44   16   28 may include volatile and non-volatile memory and solid

06:24:51   17   state drives.     And as we see from the claim construction,

06:24:53   18   these are described in claim construction,

06:24:59   19   semiconductor-based integrated circuits, for example.

06:24:59   20            And then:     The storage and processing circuitry

06:25:03   21   may handle tasks associated with displaying images for a

06:25:06   22   user, processing touch commands...

06:25:14   23   Q.   (By Mr. Haslam)    Did you or did you not find that

06:25:17   24   particular claim limitation in Chen?

06:25:19   25   A.   Yes, it satisfies the claim.
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 182 of 186 PageID #: 15895
                                                                                    726



06:25:21    1             MR. HASLAM:   Can we go to the next slide, please?

06:25:23    2   Q.   (By Mr. Haslam)    You found in Chen, as you've just

06:25:26    3   pointed out, all of the elements of Claim 7 of the '311

06:25:30    4   patent?

06:25:30    5   A.   Correct.

06:25:31    6             MR. HASLAM:   Go to the next slide.

06:25:34    7   Q.   (By Mr. Haslam)    The device -- this is Claim 12:         The

06:25:37    8   device of Claim 7, wherein the touch sensor further

06:25:40    9   comprises electrically-isolated structures made of

06:25:43   10   conductive material comprising a conductive mesh.

06:25:46   11             Did you find that or not find that in Chen?

06:25:50   12   A.   It was in Chen.

06:25:52   13             MR. HASLAM:   Can we have the next slide?

06:25:54   14   Q.   (By Mr. Haslam)    Can you explain what's depicted on

06:25:56   15   this slide?

06:25:56   16   A.   The device of Claim 7, wherein the touch sensor further

06:26:02   17   comprises electrically-isolated structures made of

06:26:06   18   conductive material comprising a conductive mesh.

06:26:09   19             So these are conductive mesh here, and they're

06:26:12   20   electrically-isolated, the drive and sense electrodes.

06:26:17   21             Then with this structure here, which is like a

06:26:19   22   bridge, I would say, to maintain isolation, it's described

06:26:24   23   in the sentence structures 46 and 48.

06:26:28   24             And, also, the diamond-shaped mesh electrodes are

06:26:35   25   discussed and the drive and sense electrodes.          The yellow,
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 183 of 186 PageID #: 15896
                                                                                    727



06:26:43    1   drive electrodes; and the brown, sense electrodes.

06:26:47    2   Q.   Now, on DDX-5-061, on the figure on the right, you have

06:26:50    3   two yellow squares and two brown squares.          Are those

06:26:59    4   electrically -- all electrically connected?

06:27:00    5   A.   The sense and the drive are connected.        But the drive

06:27:03    6   electrodes and the sense electrodes, they're electrically

06:27:07    7   isolated.

06:27:08    8   Q.   So did you find the elements of Claim 12 in Chen?

06:27:16    9   A.   Correct.

06:27:18   10            MR. HASLAM:     No further questions.

06:27:19   11            THE COURT:     You pass the witness?

06:27:22   12            MR. HASLAM:     Pass the witness.

06:27:23   13            MR. MIRZAIE:     Your Honor, just three or four

06:27:24   14   questions, and I'll get out of here.

06:27:26   15            THE COURT:     All right.    Additional

06:27:28   16   cross-examination.

06:27:28   17            MR. MIRZAIE:     Mr. Wietholter, can we have

06:27:31   18   cross-examination Slide 21?

06:27:31   19                          RECROSS-EXAMINATION

06:27:33   20   BY MR. MIRZAIE:

06:27:33   21   Q.   I just wanted to clear up one thing, Professor Sierros.

06:27:38   22   As you testified earlier today, you've never provided any

06:27:41   23   rebuttal to any of the conception or reduction to practice

06:27:46   24   evidence from the inventors in this case, any of the facts

06:27:51   25   you see on this slide?     You never provided a written
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 184 of 186 PageID #: 15897
                                                                                    728



06:27:55    1   rebuttal to that, correct?

06:28:01    2   A.   I don't -- I don't recall, no.

06:28:11    3   Q.   And the invention date or conception date listed here

06:28:15    4   is January 2011, correct?

06:28:16    5   A.   This is --

06:28:19    6   Q.   Did I read --

06:28:20    7   A.   -- what is claimed, yes.

06:28:23    8   Q.   And Chen's invention date, as shown on your own slides,

06:28:28    9   over six months later, in July 19, 2011, correct?

06:28:32   10   A.   Correct.

06:28:32   11             MR. MIRZAIE:     No further questions, Your Honor.

06:28:34   12             THE COURT:     Further redirect?

06:28:38   13             MR. HASLAM:     No, no more redirect.

06:28:42   14             THE COURT:     All right.    Dr. Sierros, you may step

06:28:44   15   down.

06:28:49   16             Ladies and gentlemen, I'm going to recess for the

06:29:02   17   day.    I'm going to ask you to leave your notebooks closed

06:29:04   18   on the table in the jury room as you exit the courthouse.

06:29:08   19             Please follow all the instructions that I've given

06:29:10   20   you about your conduct over the course of the trial,

06:29:13   21   including, of course, not to discuss this case or anything

06:29:15   22   about it with anyone, including the eight -- the seven of

06:29:20   23   you.

06:29:21   24             Please travel safely.       Please be back tomorrow so

06:29:25   25   we can start at 8:30.      I appreciate your punctuality
   Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 185 of 186 PageID #: 15898
                                                                                    729



06:29:29    1   throughout the trial.     Travel safely to your homes, and we

06:29:33    2   will see you tomorrow.     The jury is excused at this time.

06:29:36    3           COURT SECURITY OFFICER:        All rise.

06:30:15    4           (Jury out.)

06:30:15    5           THE COURT:     Counsel, the Plaintiff has 1 hour and

06:30:19    6   26 minutes remaining, and the Defendant 1 hour and 55

06:30:22    7   minutes remaining.

06:30:24    8           Is there anything that needs to be raised with the

06:30:26    9   Court before we recess for the evening?

06:30:28   10           MR. MIRZAIE:     No, Your Honor.

06:30:29   11           MR. HASLAM:     No, Your Honor.

06:30:30   12           THE COURT:     All right.     I'll expect your continued

06:30:32   13   improvement in the area of meeting and conferring

06:30:35   14   overnight.   I understand you're continuing to work jointly

06:30:38   15   with regard to the proposed charge and verdict form.            I

06:30:43   16   instruct you to continue those efforts.         Hopefully, they

06:30:46   17   will narrow any problems or issues we'll have to address

06:30:48   18   after the evidence is complete.

06:30:50   19           I'll be in chambers by 7:30 if there are issues

06:30:55   20   that need to be taken up with me before I bring the jury in

06:30:58   21   tomorrow.

06:30:59   22           And with that, counsel, we stand in recess until

06:31:02   23   tomorrow morning.

06:31:03   24           (Recess.)

           25
Case 2:19-cv-00152-JRG Document 350 Filed 03/08/21 Page 186 of 186 PageID #: 15899
                                                                                 730



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              3/4/2021
           SHELLY HOLMES, CSR, TCRR                        Date
      10   FEDERAL OFFICIAL REPORTER

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
